Exhibit 10.1

     
(CLIFFORD CHANCE LOGO) [o53038o5303803.gif]
  Execution Version
 
  Binding Version must be in German

ZELLSTOFF STENDAL GMBH
as Borrower
MERCER INTERNATIONAL, INC.
as Sponsor
and
BAYERISCHE HYPO- UND VEREINSBANK AG
as Arranger, Agent, Security Agent and Original Lender
and
OTHERS
as Lenders
 
AMENDMENT, RESTATEMENT AND UNDERTAKING
AGREEMENT
relating to a EUR 827,950,000 Project Facility Agreement dated
26 August 2002 as amended pursuant to the Amendment and
Restatement Agreement No 1
dated 23 March 2005

 
CLIFFORD CHANCE PARTNERSCHAFTSGESELLSCHAFT VON RECHTSANWÄLTEN,
WIRTSCHAFTSPRÜFERN, STEUERBERATERN UND SOLICITORS
SITZ:FRANKFURT AM MAIN • AG FRANKFURT AM MAIN PR 1000



--------------------------------------------------------------------------------



 



 

CONTENTS

             
1.
  Definitions and Interpretation     2  
2.
  Amendment and Restatement of the Facility Agreement/ Mercer Pulp Sales Fee    
4  
3.
  Conditions Precedent     6  
4.
  Close-out Settlement Agreement Proceeds     6  
5.
  Representations and Warranties     6  
6.
  Waiver Provisions     6  
7.
  Security Agreements     6  
8.
  Fees     7  
9.
  Costs and Expenses     7  
10.
  Notices     7  
11.
  Miscellaneous     11  
12.
  Acknowledgement     12   SCHEDULE 1 Conditions Precedent     13   SCHEDULE 2
Amended Facility Agreement     15  



--------------------------------------------------------------------------------



 



1

THIS AMENDMENT, RESTATEMENT AND UNDERTAKING AGREEMENT (the “Agreement”) is made
on 31st January 2009
BETWEEN

(1)   MERCER INTERNATIONAL, INC. (“Mercer International”) as Sponsor;   (2)  
ZELLSTOFF STENDAL GMBH, a limited liability company incorporated, organized and
validly existing under the laws of the Federal Republic of Germany, having its
office at Goldbecker Strasse 1, 39596 Arneburg, Federal Republic of Germany and
registered in the commercial register (Amtsgericht) of Stendal, number HRB 2446
(the “Borrower”);   (3)   BAYERISCHE HYPO- UND VEREINSBANK AG, a stock
corporation incorporated, organised and validly existing under the laws of the
Federal Republic of Germany, having its office at Arabellastrasse 14, 81925
Munich, Federal Republic of Germany and registered in the commercial register
(Amtsgericht) of Munich, number HRB 42148 (the “Arranger”, “Agent”, “Security
Agent”);   (4)   BAYERISCHE HYPO- UND VEREINSBANK AG, a stock corporation
incorporated, organised and validly existing under the laws of the Federal
Republic of Germany, having its office at Arabellastrasse 14, 81925 Munich,
Federal Republic of Germany and registered in the commercial register
(Amtsgericht) of Munich, number HRB 42148 (the “Original Lender”);   (5)  
NORDDEUTSCHE LANDESBANK GIROZENTRALE, Friedrichswall 10, 30159 Hannover, Federal
Republic of Germany (a “Lender”);   (6)   LANDESBANK BADEN-WÜRTTEMBERG, Am
Hauptbahnhof 2, 70173 Stuttgart, Federal Republic of Germany (a “Lender”);   (7)
  BANK OF SCOTLAND PLC, 1st Floor, New Uberior House, Edinburgh EH3 9BN,
Scotland, (a “Lender”);   (8)   DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK,
FRANKFURT AM MAIN, Platz der Republik, 60265 Frankfurt am Main, Federal Republic
of Germany (a “Lender”);   (9)   NATIONAL BANK OF GREECE S.A., LONDON BRANCH, 75
King William Street, London EC4N7BE, England (a “ Lender”);   (10)   HSH
NORDBANK AG, Gerhart-Hauptmann-Platz 50, 20095 Hamburg, Federal Republic of
Germany (a “Lender”);



--------------------------------------------------------------------------------



 



2

(11)   BANCA MONTE DEI PASCHI DI SIENA S.P.A., LONDON BRANCH, 6th Floor, Capital
House, 85 King William Street, London EC4N 7BL, England (a “Lender”);   (12)  
INVESTKREDIT BANK AG, Renngasse 10, 1013 Vienna, Republic of Austria (a
“Lender”); and   (13)   NORDKAP BANK AG, Thurgauerstrasse 54, CH-8050 Zurich,
Switzerland (a “Lender”);       (together referred to as the “Parties”);      
(the parties under 4 to 13 above are referred to herein together as the
“Lenders” and each a “Lender”)

WHEREAS

(A)   The Borrower, the Agent, the Security Agent, the Arranger and the Original
Lender have entered into a project financing facility agreement, dated 26
August 2002, as amended pursuant to the Amendment and Restatement Agreement No 1
dated 23 March 2005 in the aggregate amount of EUR 827,950,000 (the “Facility
Agreement”) in order to provide financing to build and operate a bleached
softwood kraft pulp mill located in Arneburg, Sachsen-Anhalt, Federal Republic
of Germany.   (B)   The Original Lender has, pursuant to Clause 31.2
(Assignments and Transfers by the Lenders) of the Facility Agreement,
transferred certain of its rights, benefits and obligations under the Facility
Agreement to the Lenders.   (C)   The Parties hereto wish to agree on certain
changes to the Facility Agreement as well as to supplement the obligations of
Mercer International in connection with the transaction which shall be
implemented by this Agreement.

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Agreement:
      “Amended Facility Agreement” means the Facility Agreement, as amended by
this Agreement, the terms of which are set out in Schedule 2 (Amended Facility
Agreement).       “Amendment Date” means the date on which the Agent confirms to
the Borrower and the Lenders in writing that it has received each of the
documents



--------------------------------------------------------------------------------



 



3

    listed in Schedule 1 (Conditions Precedent) in form and substance
satisfactory to the Agent.       “Close-out Settlement Account” means the
following account: account number 668546951, bank code 70020270 at Bayerische
Hypo- und Vereinsbank AG, Munich.       “Close-out Settlement Agreement” means
the close-out settlement agreement dated 20 August 2007 and entered into between
the Borrower and E&Z Industrielösungen GmbH.       “Existing Shareholder Loans”
means

  (i)   the following subordinated shareholder loan agreements between the
Borrower and Stendal Pulp Holding GmbH:

  •   EUR 35.063.180 agreement dated 26 August 2002     •   EUR 9.537.000
agreement dated 27 September 2005     •   EUR 9.537.000 agreement dated 31
July 2006;

  (ii)   the following subordinated shareholder loan agreements between the
Borrower and MFC Industrial Holdings AG, which have been assignend and
transferred from MFC Industrial Holdings AG to Stendal Pulp Holding GmbH by way
of assignment and transfer agreement dated 18 October 2006:

  •   EUR 3.890.290 agreement dated 26 August 2002     •   EUR 1.050.000
agreement dated 31 July 2006     •   EUR 1.050.000 agreement dated 27
September 2005; and

  (iii)   the following subordinated shareholder loan agreements between the
Borrower and E&Z Industrie-Lösungen GmbH:

  •   EUR 16.302.176 agreement dated 26 August 2002     •   EUR 4.413.000
agreement dated 27 September 2005     •   EUR 4.413.000 agreement dated 31
July 2006.

    “Marketing and Pulp Sales Agreement” means the agreement dated 23
December 2005 between Mercer International and the Borrower in respect of the
payment of pulp sales and marketing fees.



--------------------------------------------------------------------------------



 



4

    “Mercer Pulp Sales Fee” means any pulp sales and marketing fees payable by
the Borrower to Mercer International on pulp sales pursuant to the Marketing and
Pulp Sales Agreement.

1.2   Incorporation of Defined Terms, Interpretation       Terms defined in the
Facility Agreement shall, unless otherwise defined herein, have the same meaning
herein and the principles of construction set out in the Facility Agreement
shall have effect as if set out in this Agreement.   1.3   Clauses and Schedules
  1.3.1   In this Agreement any reference to a “Clause” or “Schedule” is, unless
the context otherwise requires, a reference to a Clause or Schedule of this
Agreement.   1.3.2   Clauses and Schedules headings are for ease of reference
only.   1.4   Singular and Plural       Words incorporating the singular number
include the plural and vice versa.   2.   AMENDMENT AND RESTATEMENT OF THE
FACILITY AGREEMENT / MERCER PULP SALES FEE   2.1   Amendment and Restatement of
the Facility Agreement       The Facility Agreement shall be amended with effect
from the Amendment Date in the form as set out in Schedule 2 (Amended Facility
Agreement) so that the rights and obligations of the parties to the Facility
Agreement shall, on and from the Amendment Date, be governed and construed in
accordance with the provisions of the Amended Facility Agreement. Prior to the
Amendment Date, the Facility Agreement in its present form shall govern the
rights and obligations of the parties to the Facility Agreement.   2.2   Mercer
Pulp Sales Fee

  2.2.1   With effect from the Amendment Date and subject to Clause 2.2.3, prior
to 1 January 2011 and thereafter until such time as the Target Balance on the
Debt Service Reserve Account is reached for the first time in accordance with
Clause 11.3 (Target Balance) of the Facility Agreement, payment by the Borrower
of any Mercer Pulp Sales Fee shall be deferred until 30 September 2017. Subject
always to the provisions of the Financing Documents, any Mercer Pulp Sales Fee
payable after 1 January 2011 and after the Debt Service Reserve Account is fully
funded in accordance with the terms of the Facility Agreement shall be payable



--------------------------------------------------------------------------------



 



5

      by the Borrower when due, unless an Event of Default has occurred and is
continuing. Any Mercer Pulp Sales Fee accruing during an Event of Default shall
be deferred until 30 September 2017;     2.2.2   any claim by Mercer
International against the Borrower for payment of any Mercer Pulp Sales Fee
deferred pursuant to Clause 2.2.1 (the “Subordinated Amount”) shall be
(i) subordinated (tritt im Rang zurück) to any claims of the Finance Parties
under or in connection with the Financing Documents and (ii) assigned to the
Security Agent for the benefit of the Finance Parties as security for the
fulfilment of the obligations of the Borrower towards the Finance Parties under
or in connection with the Financing Documents; and     2.2.3   the Borrower may
agree with Mercer International to convert any Subordinated Amount (i) into
Shares of the Borrower by the Borrower issuing to Mercer International Shares of
the Borrower at par (ii) into Shareholder Loans provided that such Shares or
Shareholder Loans are subject to security for the benefit of the Finance Parties
satisfactory to the Agent.

2.3   Non occurrence of Amendment Date       If the Amendment Date does not
occur by 15 March 2009, then this Agreement shall cease to have effect and shall
cease to bind the Parties in respect of any obligations to be performed under
this Agreement on or after such date, but all obligations and liabilities of the
Parties prior to such date, or in respect of acts which are done, or events
which occur, prior to such date, shall remain in full force and effect.   2.4  
Continuing Obligations       The provisions of the Facility Agreement shall,
save as amended hereby, continue in full force and effect.   2.5   Further
Assurance       The Borrowers and Mercer International shall, at the request of
the Agent and at their own expense, do all such reasonable acts and things
necessary or desirable to give effect to the amendments effected or to be
effected pursuant to this Agreement.   2.6   Financing Document       This
Agreement shall be a Financing Document.



--------------------------------------------------------------------------------



 



6

3.   CONDITIONS PRECEDENT       The Agent shall notify the Borrower, Mercer
International and the Lenders of the occurrence of the Amendment Date. If any of
the conditions set out in Schedule 1 (Conditions Precedent) are waived or
deferred by the Agent, the Agent may attach to such waiver or deferral such
requirements and further or other conditions as agreed with the Borrower and the
Borrower shall fulfill or procure fulfillment of all such requirements and
further or other conditions as may be notified to the Borrower and Mercer
International in writing in accordance with the terms of such notification as if
such requirement or further or other condition was a term of the Amended
Facility Agreement.   4.   CLOSE-OUT SETTLEMENT AGREEMENT PROCEEDS       Any
amount standing to the credit of the Close-Out Settlement Account following
completion of the works and undertaking assumed by the parties under the
Close-Out Settlement Agreement (currently estimated to be approximately EUR
3,201,200.13) shall be transferred to the Proceeds Account for application in
accordance with the provisions of the Amended Facility Agreement.   5.  
REPRESENTATIONS AND WARRANTIES       The Borrower herewith represents and
warrants to the Lenders that, as of the date of signing of this Agreement, the
statements in Clause 16 (Representations and Warranties) of the Amended Facility
Agreement are true and correct. The Borrower makes the representations and
warranties as if each reference in those representations and warranties to “this
Agreement” includes a reference to the Amended Facility Agreement.   6.   WAIVER
PROVISIONS       Neither the entry into this Agreement, nor the non-satisfaction
of any condition precedent under Clause 3 (Conditions Precedent), nor anything
else in this Agreement shall operate as a waiver of any outstanding Event of
Default, unless otherwise provided expressly herein.   7.   SECURITY AGREEMENTS
      The Security Agreements shall continue in full force and effect in
connection with the Facility Agreement as amended by this Agreement. The Parties
acknowledge that all present and future, actual and contingent obligations and
liabilities in their respective valid, amended, supplemented, or newly arranged
forms of the Borrower and Mercer International to the Lenders, Agent and the
Security Agent under each of the Financing Documents are to be regarded as
secured obligations (as defined in each of the Security Agreements) under the
Security Agreements.



--------------------------------------------------------------------------------



 



7

8.   FEES   8.1   The Borrower shall pay a fee in the amount of EUR 25,000 to
each Lender. Such fee shall be due and payable on the date of this Agreement.  
8.2   The Borrower shall pay an additional fee in the amount of EUR 3,284,398.
Such fee shall be due and payable after 1 January 2011 on the earlier of (i) in
two equal installments on the date on which the Debt Service Reserve Account is
fully funded for the first time and on the first Repayment Date following the
date on which the Debt Service Reserve Account is fully funded for the first
time and (ii) in full on the date of repayment or prepayment in full of Tranche
A2, and shall be paid pro rata to each Lender (as defined in the Amended
Facility Agreement).   8.3   The fees payable by the Borrower pursuant to Clause
8.1 and Clause 8.2 above shall not be taken into account for the purpose of
calculating the Scheduled Debt Service (as defined in the Amended Facility
Agreement).   9.   COSTS AND EXPENSES       The Borrower shall promptly
reimburse each Lender, the Agent and the Security Agent for the amount of all
costs and expenses (including legal fees) incurred in connection with the
negotiation, preparation, printing and execution of this Agreement and any other
document referred to in this Agreement. The Borrower and Mercer International
shall also bear their own costs.   10.   NOTICES   10.1   Communications in
Writing       Each communication to be made by the Parties under this Agreement
shall be made in writing and, unless otherwise stated, will be made by fax,
letter or e-mail. Each communication will be in German or English.   10.2  
Addresses       Any communication, information or document to be made or
delivered by the Parties pursuant to this Agreement will (unless the recipient
of such communication or document has, by fifteen (15) days’ written notice to
the Agent, specified another address or fax number) be made or delivered to the
address set out below:

  (a)   to the Borrower:         Zellstoff Stendal GmbH
Goldbecker Strasse 1



--------------------------------------------------------------------------------



 



8

      39596 Arneburg
Federal Republic of Germany

attn.: Managing Director
Tel.: +49 — (0) 39321 — 55 510
Fax.: +49 — (0) 39321 — 55 129     (b)   to Mercer International         to
Mercer International, Inc.
(Registered Office)         14900 Interurban Avenue South
Suite 282
Seattle, Washington
981 168 United States of America         via         (Executive Office)        
Suite 2840, PO Box 11576
650 West Georgia Street
Vancouver, BC
Canada V6B 4N8         attn.: Jimmy S.H. Lee
Tel.: +1 — 604 684 — 1099
Fax.: +1 — 604 684 — 1094     (c)   to the Arranger and Original Lender:        
Bayerische Hypo- und Vereinsbank AG
Arabellastrasse 14
81925 München
Federal Republic of Germany         attn.: Claudia Schmidt
Tel.: +49-(0) 89 — 378 — 46740
Fax.: +49-(0) 89 — 378 — 41518     (d)   to the Agent and/or Security Agent:    
    Bayerische Hypo- und Vereinsbank AG
Arabellastrasse 14



--------------------------------------------------------------------------------



 



9

      81925 München
Federal Republic of Germany         attn.: Loans Agency
Tel.: +49 — (0) 89 — 378 — 25460
Fax.: +49 — (0) 89 — 378 — 41517     (e)   to the Lenders:         Norddeutsche
Landesbank Girozentrale
Friedrichswall 10
30159 Hannover
Federal Republic of Germany         attn.: Holger Reinicke
Tel.: +49 — (0) 511 — 361 — 4634
Fax.: +49 — (0) 511 — 361 — 4443         Landesbank Baden-Württemberg
Am Haupbahnhof 2
D-70173 Stuttgart       attn.: Tanja Reiter
Tel.: +49 — (0) 711 — 127 — 49702
Fax.: +49 — (0) 711 — 127 — 6649702         attn.: Jürgen Klingel
Tel.: +49 — (0) 6131 — 64 — 36123
Fax.: +49 — (0) 6131 — 64 — 37120         Bank of Scotland plc
Project Finance
1st Floor, New Uberior House
Edinburgh EH3 9BN
Scotland         attn.: Alistair Malcom and Martin Metcalf
Tel.: +44 — (0) 131 — 659 — 0086 and — 0748
Fax.: +44 — (0) 131 — 659 — 0763         DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, Frankfurt am Main
Platz der Republik
60265 Frankfurt am Main
Federal Republic of Germany



--------------------------------------------------------------------------------



 



10

      attn.: Anja Brügging and Frank Menn
Tel.: +49 — (0) 69 — 7447 — 1330 and —7304
Fax.: +49 — (0) 69 — 7447 — 6645 and — 6098         National Bank of Greece
S.A., London Branch
75 King William Street
London EC4N7BE
England         attn.: Sotiris Charalambous
Tel.: +44 — (0) 207 — 015-0616
Fax.: +44 — (0) 207 — 015-0687         HSH Nordbank AG
Gerhart-Hauptmann-Platz 50
20095 Hamburg
Federal Republic of Germany         attn.: Werner Feldmann
Tel.: +49 — (0) 40 — 3333 — 13712
Fax.: +49 — (0) 40 — 3333 — 613712         Banca Monte dei Paschi di Siena
S.p.A., London Branch
6th Floor
Capital House
85 King William Street
London
EC4N 7BL England         attn.: Michael Given / Wendy Johnson
Tel.: +44 — (0)20 — 7645 — 7800
Fax.: +44 — (0)20 — 7929 — 3343         Investkredit Bank AG
Renngasse 10
1013 Vienna
Republic of Austria
        attn.: Ernst Neuhold
Tel.: +43 — (0) 1 — 53135 — 465
Fax.: +43 — (0) 1 — 53135 — 919         Nordkap Bank AG
Thurgauerstrasse 54



--------------------------------------------------------------------------------



 



11

      8050 Zurich
Switzerland         attn.:
Tel.:
Fax.:

11.   MISCELLANEOUS   11.1   Non-Applicability of Section 181 German Civil Code
(Bürgerliches Gesetzbuch)       The Agent and the Security Agent shall, for the
purpose of this Agreement, be exempted from the restrictions of Section 181
German Civil Code (Bürgerliches Gesetzbuch).   11.2   Remedies and Waivers      
No failure to exercise, nor any delay in exercising, on the part of any Lender,
Agent, Arranger or Security Agent, any right or remedy under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right or remedy prevent any further or other exercise thereof or the
exercise of any other right or remedy.   11.3   Partial Invalidity       Should
any provision of this Agreement be invalid or unenforceable, in whole or in
part, or should any provision later become invalid or unenforceable, this shall
not affect the validity of the remaining provisions of this Agreement. In lieu
of the invalid or unenforceable provision another reasonable provision shall
apply, which as far as legally possible comes as close as possible to the
intention of the contracting parties, or to what would have been their
intention, in correspondence with the spirit and the purpose of this Agreement,
had the parties upon entering into this Agreement taken into consideration the
invalidity or unenforceability of the respective provision. The same shall apply
mutatis mutandis to fill possible gaps (Vertragslücken) in this Agreement.  
11.4   Conflicts       In the event of any conflict or inconsistency between the
terms and conditions of either the Amended Facility Agreement and the terms and
conditions hereof, the terms and conditions of this Agreement shall prevail.  
11.5   Amendments



--------------------------------------------------------------------------------



 



12

    Changes to this Agreement, including this Clause 11.5 (Amendments) shall be
made in writing.   11.6   Governing Law       This Agreement shall be governed
by, and construed in accordance with, the laws of the Federal Republic of
Germany.   11.7   Jurisdiction       The exclusive place of jurisdiction to hear
and determine any suit, action or proceeding, and to settle any disputes which
may arise out of or in connection with this Agreement is Munich. The Lenders,
the Agent and the Security Agent may, however, also commence proceedings before
any other court in which assets of the Borrower and Mercer International are
located. Mandatory places of jurisdiction remain unaffected.   11.8  
Counterparts       This Agreement may be executed in any number of counterparts
all of which taken together constitute one and the same instrument.   12.  
ACKNOWLEDGEMENT       The Parties acknowledge and confirm that

  (a)   they have received a copy of the Amended Facility Agreement highlighting
the amendments as a comparite against the Facility Agreement and comprising all
amendments; and     (b)   have taken notice of all amendments in the Amended
Facility Agreement.



--------------------------------------------------------------------------------



 



13



SCHEDULE 1
Conditions Precedent
The following documentation and information in form and substance satisfactory
to the Agent has been received by the Agent:

(1)   A certified and up-to-date copy of the commercial register extract of the
Borrower.   (2)   An up-to-date certificate of incorporation/authorization
issued by the Washington Secretary of State in respect of Mercer International.
  (3)   A copy of the corporate authorizations and/or shareholder resolutions or
supervisory board’s resolutions, as the case may be, of the Borrower relating to
the execution, delivery and performance of this Agreement.   (4)   A certified
copy of the Secretary Certificates of the Corporate Secretary of Mercer
International,

  a)   authorizing the execution, delivery and performance of this Agreement as
approved by Mercer International’s board of directors, and     b)   setting out
the names and signatures of the authorized signatories for the signing of this
Agreement duly certified to be true and correct.

(5)   Specimen signatures of the persons authorized to sign this Agreement.  
(6)   A legal opinion of the Borrower’s counsel in form and substance
satisfactory to the Agent with respect to the due execution and capacity of this
Agreement relating to the Borrower.   (7)   A legal opinion of Mercer
International’s counsel in form and substance satisfactory to the Agent with
respect to the due execution and capacity of this Agreement relating to Mercer
International.   (8)   Evidence that Mercer International has irrevocably and
unconditionally provided EUR 10m of capital contribution to the capital reserves
of the Borrower or by way of Shareholder Loans.   (9)   Evidence that all
Existing Shareholder Loans (including accrued interest thereon) have been
converted into Share Capital of the Borrower (such additional Share Capital to
be subject to Security for the benefit of the Finance Parties).   (10)  
Confirmation by PricewaterhouseCoopers as auditor of the Borrower regarding the
financial status of the Borrower as per 30 September 2008.



--------------------------------------------------------------------------------



 



14

(11)   Satisfactory legal memorandum from Cleary Gottlieb pursuant to which it
is unlikely that the proposed amendments adversely effect the State Guarantee
(the “Cleary Gottlieb Memorandum”).   (12)   Satisfactory legal memorandum from
Clifford Chance regarding the Cleary Gottlieb Memorandum.   (13)   A standard
enforceability legal opinion from Clifford Chance Partnerschaftsgesellschaft
regarding this Agreement.   (14)   Approval of the amendments pursuant to this
Agreement by the State Guarantors.   (15)   Payment of any and all fees
(including, but not limited to, those due and payable pursuant to Clause 8.1
(Fees)), costs and expenses (including, but not limited to, those due and
payable pursuant to Clause 9 (Costs and Expenses)).



--------------------------------------------------------------------------------



 



15



SCHEDULE 2
Amended Facility Agreement



--------------------------------------------------------------------------------



 



CLIFFORD
CHANCE
Conformed Copy as amended pursuant to the Amendment and Restatement Agreement No
1
dated 23 March 2005 and the Amendment, Restatement and Undertaking Agreement
dated 3rd February 2009
Binding Version must be in German
ZELLSTOFF STENDAL GMBH
and
BAYERISCHE HYPO- UND VEREINSBANK AG
 
EURO 827,950,000
PROJECT FINANCING FACILITY AGREEMENT
 
CLIFFORD CHANCE PARTNERSCHAFTSGESELLSCHAFT VON RECHTSANWäLTEN,
WIRTSCHAFTSPRüFERN, STEUERBERATERN UND
SOLICITORS SITZ: FRANKFURT AM MAIN • AG FRANKFURT AM MAIN PR 1000

 



--------------------------------------------------------------------------------



 



CONTENTS

              CLAUSE   PAGE  
 
           
1.
  Definitions and Interpretation     2  
2.
  The Facility     25  
3.
  Utilisation of the Facility     28  
4.
  Interest     31  
5.
  Market Disruption     34  
6.
  Repayment     35  
7.
  Voluntary Prepayments     39  
8.
  Cancellation     41  
9.
  Payments     41  
10.
  Equity Reserve Account     48  
11.
  Debt Service Reserve Account     49  
12.
  Illegality     51  
13.
  Increased Costs     51  
14.
  Taxes     53  
15.
  Mitigation     54  
16.
  Representations And Warranties     55  
17.
  Financial Calculations (Wirtschaftlichkeitsberechnungen)     62  
18.
  Information Requirements     64  
19.
  Inspection Rights     68  
20.
  Hedging Requirements     69  
21.
  Covenants     69  
22.
  Insurances     79  
23.
  Events of Default     83  
24.
  Agent, Arranger and Lenders     89  
25.
  Advisers     94  
26.
  Fees     94  
27.
  Costs and Expenses     95  
28.
  Indemnity and Breakage Costs     97  
29.
  Set-Off     98  

 



--------------------------------------------------------------------------------



 



              CLAUSE   PAGE  
 
           
30.
  Pro-Rata Sharing     98  
31.
  Assignments and Transfers     99  
32.
  Sub-Participations     101  
33.
  Calculations and Evidence of Debt     101  
34.
  Non-Applicability of § 181 BGB     102  
35.
  Form Requirements and Amendments     102  
36.
  Conditions of the State Guarantee     102  
37.
  Remedies and Waivers, Cumulative Rights, Partial Invalidity     102  
38.
  Notices     103  
39.
  Governing Law     104  
40.
  Jurisdiction     105  
41.
  Counterparts     105  
42.
  Confirmation pursuant to Section 8 of the German Money Laundering Act
(Geldwäschegesetz)     105   SCHEDULE 1 Drawdown Request     106   SCHEDULE 2
Conditions for the First Drawdown     109   SCHEDULE 3 General Drawdown
Conditions     113   SCHEDULE 4 Conditions Subsequent     114   SCHEDULE 5
Lenders and Commitments     116   SCHEDULE 6 Mandatory Cost Formulae     117  
SCHEDULE 7 Form of Account Pledge Agreement     120   SCHEDULE 8 Form of
Luxemburg Account Pledge Agreement     142   SCHEDULE 9 Security Agreements    
160   SCHEDULE 10 State Guarantee     161   SCHEDULE 11 Financing of the
Subsidiaries     162   SCHEDULE 12 Minimum Insurance Schedule     167   SCHEDULE
12a Minimum Insurance Operation Period Schedule     168   SCHEDULE 13 Sample
Table of Content Regarding Quarterly Construction Progress Reports     175  
SCHEDULE 14 Transfer Certificate     177   SCHEDULE 15 Development Costs     181
  SCHEDULE 16 Broker’s Letter of Undertaking     182  

 



--------------------------------------------------------------------------------



 



              CLAUSE   PAGE  
 
            SCHEDULE 17 Archeological Sites     185   SCHEDULE 18 Investment and
Financing Plan     186  

 



--------------------------------------------------------------------------------



 



1

THIS AGREEMENT is made on 26 August 2002
BETWEEN

(1)   ZELLSTOFF STENDAL GMBH, a limited liability company incorporated,
organized and validly existing under the laws of the Federal Republic of
Germany, having its office at Goldbecker Strasse 1, 39596 Arneburg, Federal
Republic of Germany and registered in the commercial register (Amtsgericht) of
Stendal, number HRB 2446 (the “Borrower”);   (2)   BAYERISCHE HYPO- UND
VEREINSBANK AG, a stock corporation incorporated, organised and validly existing
under the laws of the Federal Republic of Germany, having its office at Am
Tucherpark 16, 80538 München, Federal Republic of Germany and registered in the
commercial register (Amtsgericht) of Munich, number HRB 42148 (the “Arranger”);
  (3)   BAYERISCHE HYPO- UND VEREINSBANK AG (the “Agent” and “Security Agent”);
and   (4)   BAYERISCHE HYPO- UND VEREINSBANK AG, (the “Original Lender”).

(together referred to as the “Parties”).
WHEREAS

(A)   The Borrower is a project company which was created as a limited liability
company (Gesellschaft mit beschränkter Haftung) in 1996 as a project development
company.   (B)   The Borrower intends to build and operate a 552,000 tonnes per
annum bleached softwood kraft pulp mill located in Arneburg, Sachsen-Anhalt,
Federal Republic of Germany.   (C)   Mercer International, Inc., a company
incorporated under the laws of the state of Washington, United States of America
(“Mercer International”), RWE Industrie-Lösungen GmbH, a limited liability
company incorporated under the laws of the Federal Republic of Germany
(“RWE-IN”) and Altmark Industriepark AG (formerly AIG Altmark Industrie AG), a
company incorporated under the laws of the Federal Republic of Germany (“ALTMARK
INDUSTRIEPARK AG”) and MFC Industrial Holdings AG (formerly FAHR Beteiligungen
AG), a limited liability company incorporated under the laws of the Federal
Republic of Germany initially agreed to act as sponsors of the Project.



--------------------------------------------------------------------------------



 



2



(D)   The Federal Republic of Germany and the State of Sachsen-Anhalt have
agreed to guarantee 80 % of the claims of the Lenders in connection with Tranche
A and Tranche B (each as defined below) by issuing guarantees in favour of the
Lenders which guarantees will be administered by C&L Deutsche Revision AG.   (E)
  The Original Lender has agreed to provide the Borrower with the Facility (as
defined below) subject to the terms and conditions set out below.   (F)   The
Borrower acknowledges that the Facility will initially be provided by the
Original Lender but that the Original Lender intend to further syndicate the
Facility.

IT IS AGREED as follows:
1. DEFINITIONS AND INTERPRETATION
1.1 Definitions

    “Acceptance”: The date on which the Owner issues the Acceptance Certificate
in accordance with the terms and conditions of the EPC Contract.      
“Acceptance Waiver Agreement”: The agreement dated [] entered into between the
Borrower and RWE-IN.       “Additional Works”: Has the same meaning as set out
in the Acceptance Waiver Agreement.       “Advance”: A principal sum drawn by
the Borrower under this Agreement or, depending on the context, the principal
sum outstanding as a result of such drawdown.       “Advisers”: The Technical
Adviser, the Wood Supply Adviser, the Pulp Market Adviser, the Insurance Adviser
and any other consultant agreed from time to time between the Lenders and the
Borrower to act as an adviser in relation to the Project or this Agreement.    
  “Agreement”: This agreement including all of its schedules.      
“Amortisation Schedule”: The percentage amortisation Schedule pursuant to Clause
6.3.1 (Repayments other than First Repayment).       “Annual Debt Service Cover
Ratio”: On a Repayment Date following the First Repayment Date, the ratio of the
Available Cash Flow for the twelve (12) calendar months ending on the previous
31 December or 30 June, as the case may be, to the total amount of interest,
principal and fees payable pursuant to the Financing Documents (adjusted by
interest rate hedging payments and currency rate hedging payments related to the
debt service or receipts and excluding those



--------------------------------------------------------------------------------



 



3

    repayments of principal under Tranche E) for that period. In relation to the
First Repayment Date, the relevant period for the Available Cash Flow and debt
servicing will be from Acceptance to the 31 December or 30 June next proceeding
the First Repayment Date (or, in the circumstances referred to in Clause
9.4.3(c)(ii) (Restricted Application), from Acceptance to the First Repayment
Date).       “Assurance of Overall Financing”: For the purposes of this
Agreement, the overall financing is assured if in respect to the Project as a
whole, the Overall Funding Requirements are covered by the Overall Funding
Sources.       “Authority”: Any national, supranational, regional or local
government or governmental, administrative, fiscal, judicial, or
government-owned body, department, commission, authority, tribunal, agency or
entity, or any person, whether or not government owned and howsoever constituted
or called, that exercises the functions of a central bank.      
“Authorisation”: Any consent, registration, filing, agreement, notarisation,
certificate, license, approval, permit, authority or exemption from, by or with
any Authority, whether given by express action or deemed given by failure to act
within any specified time period and all corporate and creditors’ approvals or
consents.       “Availability Period”: The relevant period mentioned in Clause
2.2 (Availability of Facility).       “Available Cash Flow”: In relation to any
period, operating revenues (Umsatzerlöse) of the Borrower (including any
interest earnings on the Cash Collateral Accounts, insurance proceeds for loss
of revenue or business interruption and delay liquidated damages and other
compensations under the EPC Contract and receipts of any settlement payments in
relation to Hedging Agreements and payments under any currency hedging not
related to the debt service and receipt of payments under pulp price hedging and
any receipts from carbon certificate trading) for such period minus all
operating costs for such period (for the avoidance of doubt, excluding
depreciation and Financing Costs), Capital Expenditures (for the avoidance of
doubt, excluding capital expenditure financed by Shareholders’ funds standing to
the credit of the Shareholders’ Account, or by additional equity contributions
or Shareholder Loans), corporate tax payments and local and other taxes (except
VAT) and any expenditures of any settlement payments in relation to Hedging
Agreements and expenditures under any currency hedging not related to the debt
service and expenditures under pulp price hedging and any expenditures or
payments to be made under carbon certificate trading. Revenues in the form of
Government Grants and recovery of VAT are not included in the Available Cash
Flow.



--------------------------------------------------------------------------------



 



4

    “Base Case”: A statement of the technical, economic and tax assumptions
relating to the Project in the form of a run of the Financial Model as updated
from time to time.       “Breakage Costs”: The costs pursuant to Clause
28.2(Breakage Costs).       “Business Day”: A day (other than a Saturday or
Sunday) which is not a public holiday and on which banks are open for general
business in London, Munich and Frankfurt am Main and:

  (a)   (in relation to any date for payment or purchase of a sum denominated in
a currency other than the euro) a day on which banks are open for general
business in the financial centre of the country of such currency; or     (b)  
(in relation to any date for payment or purchase of a sum denominated in the
euro) any TARGET Day.

    “C&L”: C&L Deutsche Revision AG, Wirtschaftsprüfungsgesellschaft, Düsseldorf
as agent (Mandatar) of the Guarantors.       “Capital Contributions”: means the
subscription and purchase of Shares.       “Capital Expenditures”: Costs and
expenses of a capital nature pursuant to the generally accepted accounting
principles in the Federal Republic of Germany incurred or to be incurred by the
Borrower in the construction and operation of the Project and in the normal
acquisition and/or replacement (but excluding any replacement cost which has
been confirmed by the relevant insurers as being payable out of insurance
proceeds) of fixed assets, machinery, parts and similar equipment in relation to
the Project according to the Project Budget.       “Cash Collateral Accounts”:
The Disbursement Account, the Proceeds Account, the Insurance Account, Equity
Reserve Account and the Debt Service Reserve Account.       “Change of Control”:

  (a)   Any change after Financial Close in the direct or indirect ownership of
the Shares without the Majority Lenders’ written consent (such consent not to be
unreasonably withheld or delayed) after which the aggregate direct or indirect
shareholding of Mercer International (on a fully diluted basis) no longer is
equal to or exceeds 51% of the voting rights in the Borrower; and/or     (b)  
any change before Acceptance in the direct or indirect ownership of the Shares
held by RWE-IN or MFC IH at Financial Close.



--------------------------------------------------------------------------------



 



5



    “Commitment”: In relation to each Lender, the sum of such Lender’s
commitments under the Facility, as specified in Schedule 5 (Lenders and
Commitments) (as reduced by any assignments/transfers in accordance with this
Agreement) or as specified in the relevant Transfer Certificate(s), to the
extent not cancelled or reduced hereunder.       “Construction Period”: The
period from the date of commencement of any of the Works under the EPC Contract
up to and including Acceptance.       “Cost Overruns”:

  (a)   Any Project Construction Costs and Development Costs over and above
those set out in the Investment and Financing Plan;     (b)   any Financing
Costs, start up costs and Working Capital Costs until completion of the
Additional Works over and above those set out in the Investment and Financing
Plan;     (c)   any shortfall in Start Up Cash Flows below the budgeted amount
therefore as set out in the agreed Base Case delivered pursuant to Schedule 2
(Conditions for the First Drawdown), paragraph 9; and     (d)   any shortfall in
Government Grants determined on or before the First Repayment Date.

    “Debt Service Reserve Account”: The accounts (including foreign currency and
investment accounts) of the Borrower established for the purposes set out in
Clause 11 (Debt Service Reserve Account) and maintained with Bayerische Hypo-
und Vereinsbank AG or HVB Banque Luxembourg Société Anonyme.       “Derivative
Transaction”: Any swap agreement, warrant agreement, futures and forward
contracts or similar arrangement with respect to interest rates, currencies,
carbon certificates or commodity prices.       “Development Costs”: Those
development costs, fees and expenses in connection with the development of the
Project incurred prior to Financial Close and which are listed in Schedule 15
(Development Costs) hereto.       “Direct Agreement”: The contractor’s direct
agreement on or about the date hereof and made between the Borrower, RWE-IN, RWE
Solutions AG and the Security Agent.       “Disbursement Account”: The account
of the Borrower established for the purposes set out in Clause 9.1 (Disbursement
Account) and maintained with the Agent.



--------------------------------------------------------------------------------



 



6

    “Drawdown Date”: The day an Advance is made.       “Drawdown Request”: A
request for an Advance pursuant to Schedule 1 (Drawdown Request).      
“EBITDA”: The net profit of the Borrower before deducting any negative or adding
any positive extraordinary or exceptional items,

  (a)   plus the amount of taxes set against the net profits of the Borrower in
its audited financial statements and (without double counting) any provision by
the Borrower for taxes,     (b)   plus any amortisation and depreciation stated
in the relevant audited financial statements,     (c)   plus any interest or
similar charges payable by the Borrower,     (d)   plus any other non cash
charges set against the net profits of the Borrower in the relevant audited
financial statements (including exchange rate gains or losses).

    “Environmental Claim”: Any claim, notice, prosecution, demand, action,
official warning, abatement or other order (conditional or otherwise) relating
to, or any notification or order requiring compliance with, any Environmental
Law or Environmental Permits.       “Environmental Law”: Any law applicable to
the Project and the Borrower which relates to the protection of the environment
or harm to or the protection of human health or the health of animals or plants.
      “Environmental Permits”: Any Authorisation required under any
Environmental Law for the construction or operation of the Project and business
of the Borrower conducted on or from the properties owned or used by the
Borrower in connection with the Project.       ”EPC Contract”: The engineering,
procurement and construction agreement dated 26 August 2002 between RWE-IN and
the Borrower.       “EPC Contractor”: RWE-IN.       “Equity Cure Measures”: The
Shareholders purchasing additional Shares in the Share Capital of the Borrower
or making Shareholder Loans fully subordinated to the Finance Parties or making
payments into the capital reserves of the Borrower, in each case in an amount at
least equal to the Shortfall (provided such Shares or Shareholder Loans or
amounts paid are subject to security for the benefit of the Finance Parties).



--------------------------------------------------------------------------------



 



7

    “Equity Reserve Account”: The accounts (including foreign currency and
investment accounts) of the Borrower established for the purposes set out in
Clause 10 (Equity Reserve Account) and maintained with Bayerische Hypo- und
Vereinsbank AG or HVB Banque Luxembourg Société Anonyme.       “Equity Sales”
means any sale or issuance of any share capital of Mercer International other
than: (i) shares, options or units issued pursuant to Mercer International share
or equity incentive plans or issued in respect of executive compensation plans
or arrangements; (ii) share capital issued to third parties to acquire assets,
shares or other ownership interests from third parties; (iii) share capital
issued to settle, compromise or satisfy (in whole or in part) indebtedness or
other obligations; or (iv) share capital issued in respect of any shareholder
rights plan or as part of a strategy used by Mercer International to discourage
a hostile takeover by another company (“poison pill”). Convertible debt shall be
included in the definition of Equity Sales upon actual conversion (except for
Mercer International’s current 8.25% convertible notes and convertible notes
issued for the purpose of replacing or refinancing the same).      
“EU-Decision”: The decision by the EU-Commission dated 19 June 2002 in respect
of the State Guarantee and the Government Grants.       “EU-Equity Test”: The
EU-equity test as defined in the Financial Model.       “EURIBOR”: In relation
to any amount outstanding for a particular period:

  (a)   the percentage rate per annum determined on the basis of quotations by
first class banks in the European Interbank Euro Market for the relevant period
which appears on the Telerate page Euribor for that period or any other page it
is replaced by at 11.00 am; and     (b)   if the Agent is unable to access the
relevant screen rate or if a rate is not available on the relevant screen for
the period, the arithmetic mean (rounded upwards to 4 decimal places) of the
rates (as notified to the Agent) at which each of the Reference Banks was
offered by prime banks in the European interbank market deposits in euro in such
amount and for such period as of 12.00 noon,

    in each case on the Quotation Date for such period. If fewer than two
Reference Banks provide the Agent with notifications for a particular period,
this method of determining EURIBOR will not be used for that period and Clause 5
(Market Disruption) will apply instead.       “Event of Default”: Any of the
events mentioned in Clause 23 (Events of Default).



--------------------------------------------------------------------------------



 



8

    “Event of Force Majeure”: An Event of Force Majeure as defined in the
EPC-Contract.       “Excess Start up Cash Flows”: Any amount of Start up Cash
Flows that exceeds the budgeted amount therefore as set out in the agreed Base
Case delivered pursuant to Schedule 2 (Conditions for the First Drawdown),
paragraph 9.       “Existing Financial Indebtedness”:

  (a)   the indebtedness under the loan made by Dresdner Bank in the amount of
EUR 12,286,000;     (b)   the indebtedness to RWE-IN, ALTMARK INDUSTRIEPARK AG
and Thyssen Rheinstahl Technik Projektgesellschaft mbH for ancilliary costs for
which RWE-IN, ALTMARK INDUSTRIEPARK AG, Thyssen Rheinstahl Technik GmbH and its
legal successor Thyssen Rheinstahl Technik Projektgesellschaft mbH have provided
funds to the Borrower in connection with the purchase of the Site, in the amount
of not more than EUR 2,708,339; and     (c)   the indebtedness for Shareholder
Loans in an amount not exceeding EUR 55,255,646.

    “Facility”: The facility comprising Tranche A, Tranche B, Tranche C, Tranche
D1, Tranche D2 and Tranche E pursuant to Clause 2.1 (Granting of the Facility).
      “Facility Office”: The office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five (5) days’ written notice) as the office or offices through
which it will perform its obligations under this Agreement.       “Federal
Guarantor”: The Federal Government of the Federal Republic of Germany.      
“Fees”: The fees payable pursuant to Clause 26 (Fees).       “Fee Letter”: The
fee letter by Bayerische Hypo- und Vereinsbank AG and addressed to the Borrower
dated on or about the date hereof.       “Final Maturity Date”: With respect to:

  (a)   Tranche A: the first (1st) Repayment Date following the fifteenth (15th)
anniversary of the first Advance under Tranche A;



--------------------------------------------------------------------------------



 



9

  (b)   Sub-Tranches B1, B2 and B3:

     
for each Sub-Tranche the first (1st) Repayment Date following the eighth (8th)
anniversary of the first Advance under such Sub-Tranche;

  (c)   Sub-Tranche B4:

     
the first (1st) Repayment Date following the fifteenth (15th) anniversary of the
first Advance under Tranche A;

  (d)   Tranche C:  the third (3rd) Repayment Date following the Scheduled First
Repayment Date;     (e)   Tranche D1: the third (3rd) Repayment Date following
the Scheduled First Repayment Date;     (f)   Tranche D2: the third (3rd)
Repayment Date following the Scheduled First Repayment Date; and     (g)  
Tranche E: the first (1st) Repayment Date following the fifth (5th) anniversary
of the first Advance under Tranche A.

    “Finance Party”: The Agent, the Arranger or a Lender.       “Financial
Close”: The date on which all conditions precedent to first drawdown pursuant to
Clause 3.3 (Drawdown Conditions) and 3.4 (Drawdown Restrictions) are fulfilled
or waived.       “Financial Indebtedness”: Without duplication, any indebtedness
for or in respect of:

  (a)   moneys borrowed;     (b)   any amount raised by acceptance under any
acceptance credit facility;     (c)   any amount raised pursuant to any note
purchase facility or the issue of bonds, notes, debentures, loan stock or any
similar instrument;     (d)   the amount of any liability in respect of any
lease or hire purchase contract which would, in accordance with German generally
accepted accounting principles, be treated as a capital or finance lease;    
(e)   receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);



--------------------------------------------------------------------------------



 



10

  (f)   any amount raised under any other transaction (including any forward
sale or purchase agreement) having the commercial effect of a borrowing;     (g)
  any Derivative Transaction entered into in connection with protection against
or benefit from fluctuation in any rate or price (and, when calculating the
value of any Derivative Transaction, only the marked to market value shall be
taken into account) unless entered into in accordance with the Hedging Strategy;
    (h)   any counter-indemnity obligation in respect of a guarantee, indemnity,
surety, standby or documentary letter of credit or any other instrument issued
by a bank or financial institution; and     (i)   the amount of any liability in
respect of any guarantee or indemnity for any of the items referred to in
paragraphs (a) to (h) above.

    “Financial Model”: The audited financial model agreed between the Parties at
the time of the signing of this Agreement as amended from time to time according
to the provisions of this Agreement.       “Financing Costs”: The interest costs
and fees under the Financing Documents, but excluding during the Pre Production
Period interest payments on and fees pursuant to Clauses 26.4 (Fees to the
Federal Guarantor) and 26.5 (Fees to the State Guarantor) attributable to
Tranche A Advances.       “Financing Documents”: This Agreement, any agreement
entered into with any Permitted Subsidiary in connection with the financing of
the wood supply or logistics aspects of the Project, the Hedging Agreements, the
Security Agreements, the Shareholders’ Undertaking Agreement, the Step-in-Rights
Agreement between SP Holding, RWE-IN, MFC IH and the Agent dated on or about the
date hereof, the RWE Solutions AG Guarantee, any agreement regarding Shareholder
Loans and the corresponding subordination declarations, the Stand-By Equity
Security, the Fee Letter, any waiver requests, waivers and other binding
notifications, the Direct Agreement, the Parent Company Guarantee, the advance
payment, performance and defects liability guarantee issued in favour of the
Borrower by a first class bank in respect of the performance of the EPC
Contractor under the EPC Contract, the State Guarantee and any other document in
relation to the financing of the Project.       “First Repayment”: bears the
meaning ascribed to it in Clause 6.2 (First Repayment).       “First Repayment
Date”: The date on which the First Repayment is made in full.



--------------------------------------------------------------------------------



 



11

    “Government Grants”: The grants which will be given as direct grants
(GA-Zuschuss (investment incentives)) by the State of Sachsen-Anhalt and as
Investitionszulagen (tax grants) by the Federal Republic of Germany, both as
approved by the EU-Decision, for the Project in favour of the Borrower.      
“Group”: The Borrower and its subsidiaries from time to time.      
“Guarantors”: The Federal Guarantor and the State Guarantor in their function as
guarantors under the State Guarantee.       “Hedging Agreements”: The agreements
to be concluded in relation to any Derivative Transaction in accordance with the
Hedging Strategy.       “Hedging Counterparty”: Bayerische Hypo- und Vereinsbank
AG.       “Hedging Strategy”: The hedging strategy in relation to the Facility
to be agreed in writing between the Borrower and the Arranger, as amended from
time to time, for the hedging of the interest, currency and commodity price
risks of the Borrower.       “Information Memorandum”: The information
memorandum relating to the Project to be sent to other credit institutions for
their information with respect to the syndication of the Facility.      
“Infrastructure Agreement”: The infrastructure agreement (Vereinbarung über die
Durchführung von Infrastrukturmaßnahmen und die Bereitstellung finanzieller
Mittel) dated 17 July 2002 between the Borrower and the city of Arneburg.      
“Insurance Account”: Account no. 57 53 171, banking code 700 202 70 with the
Agent in the name of the Borrower to be maintained for certain payments by
insurers.       “Insurance Adviser”: Bankrisk Services Marsh Ltd. and its
successors as advisers to the Lenders in relation to insurance issues.      
“Intellectual Property Rights”: Any patent, trade secret, trademark, copyright
or other proprietary rights or knowhow, licences or design registrations
required in connection with the Project.       “Interest Period”: The interest
periods pursuant to Clause 4.1 (Interest Period).       “Interest Rate”: The
interest rate pursuant to Clause 4.2 (Interest Rate).



--------------------------------------------------------------------------------



 



12

    “Investment Account”: The accounts referred to in Clause 9.2 (Proceeds
Account) maintained with the Agent or HVB Banque Luxembourg Société Anonyme in
the name of the Borrower.       “Investment and Financing Plan”: The investment
and financing plan agreed by the Arranger and the Borrower at the time of the
signing of this Agreement in relation to the Project and attached as Schedule 18
(Investment and Financing Plan).       “Lenders”: The lenders (including the
Original Lender), acting through their respective Facility Offices, and as far
as permissible under this Agreement, their successors, transferees and
assignees.       “Majority Lenders”: Lenders representing at least 662/3% of the
total aggregate of unutilised Commitments and outstanding Advances under the
Facility. When collecting a vote of the Lenders, the voting rights of a Lender
which does not respond within such period as is fixed by the Agent (being a
period of at least five (5) Business Days) or, if requested by the Borrower,
within thirty (30) Business Days from receipt of any request by the Borrower for
a consent, waiver or amendment under the Financing Documents, will be
disregarded in determining whether the required majority was achieved.      
“Mandatory Costs”: The percentage rate per annum calculated by the Agent in
accordance with Schedule 6 (Mandatory Cost Formulae).       “Margin”: For:

  (a)  
Tranche A:     0.75 % per annum before 31 March 2003 and 1.05 % per annum from
(and including) 31 March 2003;
    (b)  
Tranche B:     0.60 % per annum before 31 March 2003 and 0.90 % per annum from
(and including) 31 March 2003; (for the guaranteed portion of Tranche B);

   
1.50 % per annum before 31 March 2003 and 1.80 % per annum from (and including)
31 March 2003; (for the non guaranteed portion of Tranche B);

  (c)  
Tranche C:     1.55 % per annum before 31 March 2003 and 1.85 % per annum from
(and including) 31 March 2003;



--------------------------------------------------------------------------------



 



13

  (d)  
Tranches D1 and D2:     1.55 % per annum before 31 March 2003 and 1.85 % per
annum from (and including) 31 March 2003; and
    (e)  
Tranche E:                        1.25% per annum before 31 March 2003 and 1.55
% per annum from (and including) 31 March 2003.

    If repayments under the guaranteed portions of Tranche A and Tranche B are
deferred according to Clause 6.5 (Deferred Amortisation), the margin in respect
of the portions so deferred will be increased by 0.10 % per annum until such
deferred repayments are paid.       “Material Adverse Effect”: An event,
occurrence or condition which has materially impaired, or which will materially
impair (as compared with the situation which would have prevailed but for such
event, occurrence or condition):

  (a)   the business, operation, property and financial condition of the
Borrower and as a result, the ability of the Borrower to perform any of its
obligations under the Financing Documents; or     (b)   the validity or
enforceability of the Financing Documents.

    An event, occurrence or condition (other than an event, occurrence or
condition affecting a Shareholder itself) shall not be capable of having a
Material Adverse Effect if the risks and consequences of such event, occurrence
or condition are fully borne by a Shareholder under the terms of any of the
Transaction Documents within a period of thirty (30) days following such event,
occurrence or condition.       “Material Insurances”: All insurances required to
be taken out by the Borrower pursuant to the Minimum Insurance Schedule as set
out in Schedule 12 (Minimum Insurance Schedule) and Schedule 12a (Minimum
Insurance Operation Period Schedule) apart from any employer’s liability or
motor vehicle liability insurance.       “Minimum Insurance Schedule”: The
Schedule prepared by the Insurance Adviser and set out in Schedule 12 (Minimum
Insurance Schedule) relating to insurances during the Construction Period and
Schedule 12a (Minimum Insurance Operation Period Schedule) relating to insurance
during the Operation Period.       “Operation Period”: The period beginning on
the day immediately following Acceptance.



--------------------------------------------------------------------------------



 



14

    “Original Financial Statements”: The financial statements of the Borrower as
of 31 December 2001.       “Overall Funding Requirements
(Gesamtfinanzierungs-Planbedarf)”: The financing requirements for the Project
pursuant to the Project Budget as of the date hereof.       “Overall Funding
Sources (Gesamtfinanzierungsquellen)”: The financing sources for the Project
comprising:

  (a)   Shareholder Contributions;     (b)   Government Grants (and, pending
receipt thereof, Tranche E);     (c)   the Facility; and     (d)   Start up Cash
Flows but excluding Excess Start-up Cash Flows.

    “Owner’s Scope”: Has the meaning set out in the EPC-Contract.       “Parent
Company Guarantee”: The parent company guarantee to be granted by RWE Solutions
AG in favour of the Borrower in respect of RWE-IN’s obligations under the EPC
Contract.       “Permitted Disposals”:

  (a)   Annual disposals of assets with an aggregate market value of not more
than EUR 5 million if such disposals do not have a Material Adverse Effect; and
    (b)   disposals of assets which are replaced according to the Base Case or
funded by Shareholders’ funds.

    “Permitted Encumbrances”: Encumbrances:

  (a)   created by operation of law or arising in the ordinary course of
business (including any retention of title arrangements) which do not secure
indebtedness for money borrowed;     (b)   existing at Financial Close which
will be released following the first drawdown of an Advance under this
Agreement;     (c)   created with the Majority Lenders’ consent, which consent
shall not be unreasonably withheld, provided all consents required by the
Guarantors have been obtained;     (d)   constituting Security; and



--------------------------------------------------------------------------------



 



15

  (e)   additional encumbrances in an aggregate amount of not more than EUR 1
million.

    “Permitted Financial Indebtedness”: Financial Indebtedness:

  (a)   incurred under the Financing Documents;     (b)   Existing Financial
Indebtedness;     (c)   which is unsecured and subordinated to the claims of the
Lenders hereunder;     (d)   incurred under Derivatives Transactions permitted
under the Hedging Strategy; and     (e)   an additional aggregate amount of not
more than EUR 5 million.

    “Permitted Investments”: Investments made in time deposits (Festgeld) and
short term euro debt securities (and, to the extent that funds are held in USD,
also in USD debt securities) with a maximum duration of 3 years of issuers with
a short term BBB- rating or better of Standard & Poor’s Corporation or an
equivalent rating from such other rating agency approved by the Agent. The
average rating of the investments should be A+ or better of Standard & Poor’s
Corporation or an equivalent rating agency approved by the Agent.      
“Permitted Subsidiaries”: The two support holding companies, the wood supply
company and the logistic company and any subsidiary approved by the Agent.      
“Post-Acceptance Costs”: The amounts of costs specified by the Borrower in a
Drawdown Request, requesting a drawdown at or about the last day of the
Availability Period, as the Project Construction Costs (plus Cost Overruns in
relation thereto) and Working Capital Costs expected to be incurred in relation
to the Project after Acceptance.       “Potential Event of Default”: Any event
which might reasonably be expected to become (with the passage of time, the
giving of notice, the making of any determination hereunder or any combination
thereof) an Event of Default.       “Pre-Production Period”: The portion of the
Construction Period ending on the date of the production of saleable pulp from
the Project.       “Proceeds Account”: The Revenue Account and the Investment
Account.



--------------------------------------------------------------------------------



 



16

    “Project”: The design, development, financing, construction and operation of
a 552,000 tonnes per annum bleached softwood kraft pulp mill located in
Arneburg, near Stendal in Sachsen-Anhalt, Federal Republic of Germany.      
“Project Budget”: The financial budget of the Borrower and its Permitted
Subsidiaries in the form delivered to and agreed by the Agent from time to time
pursuant to the provisions of Clause 18.3(Project Budget).       “Project
Construction Costs”: All Project Costs excluding:

  (a)   Financing Costs, start up costs to the extent not capitalised,
Development Costs and Working Capital Costs; and     (b)   recoverable VAT
payments on such costs,

    but including during the Pre Production Period interest payments on and fees
pursuant to Clauses 26.4 (Fees to the Federal Guarantor) and 26.5 (Fees to the
State Guarantor) attributable to Tranche A Advances.       “Project Contracts”:
The EPC contract as well as all other contracts in relation to the planning,
development and construction of the Project as well as the construction of
infrastructure, the sale of energy and the agreement on reserve electricity
services.       “Project Costs”: All costs of the Borrower in relation to the
Project up to Acceptance (including, in any event, Post Acceptance Costs) as
shown in the Financial Model or, as the case may be, as approved by the relevant
Advisers.       “Pulp Market Adviser”: NLK Consultants Inc., Canada and its
successors as advisers to the Lenders in relation to pulp market issues.      
“Quotation Date”: With respect to any Interest Period, the Business Day which is
two (2) Business Days prior to the commencement of such Interest Period.      
“Reference Banks”: Bayerische Hypo und Vereinsbank AG, Deutsche Bank AG and
Barclays Bank PLC.       “Related Party”: A company or person related to the
Borrower, i.e. part of the “Konzern” within the meaning of § 18 German Act on
Stock Corporation (Aktiengesetz).       “Repayment Date”: The First Repayment
Date and each subsequent 31 March and 30 September on which a repayment of any
part of any Tranche (or Sub-Tranche) is scheduled to take place.



--------------------------------------------------------------------------------



 



17

    “Repayment Schedule”: The repayment Schedule pursuant to Clause 6.4
(Repayment Schedule).       “Required Level”: EUR 590 million plus 30% of the
aggregate Advances made under Tranche D2, but in no event more than EUR
599 million.       “Responsible Officer”: The chief executive officer or general
manager, the senior financial officer and/or the responsible project manager.  
    “Revenue Account”: The account referred to in Clause 9.2 (Proceeds Account)
maintained with the Agent in the name of the Borrower.       “RWE Solutions AG
Guarantee”: The guarantee given by RWE Solutions AG in respect of RWE-IN’s
obligations under the Shareholders’ Undertaking Agreement.       “Scheduled Debt
Service”: The total amount of interest, principal and fees payable pursuant to
the Financing Documents (adjusted by payments and receipts under Hedging
Agreements relating to the debt service for that period).       “Scheduled First
Repayment Date”: The repayment date set out in Clause 6.2.1 (First Repayment).  
    “Security”: The security from time to time constituted by or pursuant to the
Security Agreements securing all obligations of the Borrower and its Permitted
Subsidiaries in relation to the Project.       “Security Agreements”: The
security agreements listed in Schedule 9 (Security Agreements), the Security
Pooling Agreement and any other agreement pursuant to which the Borrower, the
Shareholders, the Sponsors or any third party grant security to the Security
Agent and/or the Lenders (other than the State Guarantee), including security
agreements granting security in favour of or on behalf of the subsidiaries.    
  “Security Pooling Agreement”: The security pooling agreement dated on or about
the date hereof between the Security Agent, the Lenders, the Hedging
Counterparty, the Shareholders, the Sponsors and the Borrower.       “Senior
Debt”: The total Advances outstanding as at each Repayment Date.       “Senior
Debt/EBITDA Cover Ratio: The ratio of Senior Debt to EBITDA at a point in time.
      “Share”: An ordinary fully paid up share in the Share Capital.



--------------------------------------------------------------------------------



 



18

    “Share Capital”: The share capital of the Borrower as increased from time to
time in accordance with this Agreement.       “Shareholder Contributions”:
Contributions of the Shareholders to be made by way of Capital Contributions or
Shareholder Loans in accordance with the Shareholders’ Undertaking Agreement.  
    “Shareholder Loans”: Loans by the Shareholders to the Borrower made and
subordinated in accordance with the terms and conditions of the Shareholders’
Undertaking Agreement.       “Shareholders”: As at the date of this Agreement,
SP Holding, RWE-IN and MFC IH and thereafter includes any person to whom Shares
may be transferred.       “Shareholders’ Account”: An account in the name of the
Borrower over which the Lenders have no security and to which the Borrower is
allowed to make payments in accordance with Clauses 9.4.3(a) (Priority of
Payments) and 9.4.3(c) (Restricted Application).       ”Shareholders’
Agreement”: The agreement dated on or about the date hereof between the
Shareholders and the Borrower.       “Shareholders’ Undertaking Agreement”: The
agreement of even date between the Sponsors, the Shareholders, the Borrower and
the Agent.       “Shortfall”: An amount in Euro, being the greater of (a) the
difference between the Available Cash Flow for a particular measurement period
and the amount the Available Cash Flow for such period would have to have been
for the then applicable Annual Debt Service Cover Ratio to be met, and (b) the
amount by which the Senior Debt would be required to be reduced in order to meet
the then applicable Senior Debt/EBITDA Cover Ratio.       “Site”: That portion
of land

  (a)   more particularly defined in the Land Register (Grundbuch) of the
Stendal Local Court (Amtsgericht) for Arneburg folio (Blatt) 3129, communal
district (Gemarkung) Arneburg, under plot (Flur) 18, sub-plots (Flurstück) nos.
90, 105/0 and 107/0, under plot (Flur) 21, sub-plots (Flurstück) nos. 52, 36,
44, 35, 40 and 38, under plot (Flur) 22, sub-plot (Flurstück) no. 5 and under
plot (Flur) 24, sub-plot (Flurstück) no. 14/8;     (b)   more particularly
defined in the Land Register (Grundbuch) of the Stendal Local Court
(Amtsgericht) for Arneburg folio (Blatt) 3215, communal district (Gemarkung)
Arneburg, under plot (Flur) 18, sub-plot (Flurstück) no. 108 and under plot
(Flur) 21, sub-plot (Flurstück) no. 67;



--------------------------------------------------------------------------------



 



19

  (c)   more particularly defined in the Land Register (Grundbuch) of the
Stendal Local Court (Amtsgericht) for Arneburg folio (Blatt) 3230, communal
district (Gemarkung) Arneburg, under plot (Flur) 21, sub-plots (Flurstück) nos.
1/57 and 33;     (d)   more particularly defined in the Land Register
(Grundbuch) of the Osterburg Local Court (Amtsgericht) for Altenzaun folio
(Blatt) 284, communal district (Gemarkung) Altenzaun, under plot (Flur) 1,
sub-plot (Flurstück) 324;     (e)   Land Register (Grundbuch) of the Stendal
Local Court (Amtsgericht) for Schönfeld (for the time being) folio (Blatt) 542,
plot (Flur) 9, sub-plot (Flurstück) no. 2/23;     (f)   and that portion of land
currently leased to the Borrower pursuant to a lease contract dated 16 May 2002
and made between ALTMARK INDUSTRIEPARK AG and the Borrower (Land Register
(Grundbuch) of the Stendal Local Court (Amtsgericht) for Arneburg folio (Blatt)
3215, communal district (Gemarkung) Arneburg, under plot (Flur) 21, sub-plot
(Flurstück) no. 61).

    “SP Holding”: Stendal Pulp Holding GmbH.       “Sponsors”: Mercer
International, RWE-IN, ALTMARK INDUSTRIEPARK AG and MFC IH as defined in the
Recitals to this Agreement and any of their respective successors.      
“Stand-By Equity Security”:

  (a)   an irrevocable letter of credit; or     (b)   an unconditional guarantee
on first demand,

    in each case in form and substance satisfactory to the Agent and issued by a
bank whose long term unsecured credit rating is at least A from Standard &
Poor’s Rating Services and A 2 from Moody’s Investors Services Inc.; or

  (c)   an interest bearing cash deposit in the amount required by the
Shareholders’ Undertaking Agreement to be held by the Agent or at HVB Banque
Luxembourg Société Anonyme, such account to be pledged in favour of the Lenders
by entering into an account pledge agreement providing for similar terms as set
out in Schedule 7 (Form of Account Pledge Agreement) in case the account is held
by the Agent and an account pledge agreement providing for similar terms as set
out in



--------------------------------------------------------------------------------



 



20

      Schedule 8 (Form of Luxembourg Account Pledge Agreement) in case the
account is held by HVB Banque Luxembourg Société Anonyme.

    “Start-up”: bears the meaning ascribed thereto in the EPC Contract.      
“Start-Up Cash Flows”: Net operating cash flows generated by the Project from
the 18 September 2004 (as end of construction pursuant to the German Commercial
Code, HGB) until Acceptance in the amount confirmed by an auditor acceptable to
the Agent after Acceptance including the financing advantages arising out of the
provision of funds made available by the European Investment Bank in the
aggregate amount of EUR 4,022,725.80, proceeds resulting from the termination of
a cross currency swap in the amount of EUR 29,394,000.00, proceeds resulting
from forward sales in an amount of EUR 743,010.26 and EUR 1,820,459.00 and a
penalty payment in the amount of EUR 250,000.00 paid by Hochtief AG to the
Borrower according to an agreement dated 26 April 2004 entered into between the
Borrower and Hochtief AG in respect of the installation of an effluent pipe to
Elbesite.       “State Guarantee”: The guarantees (Ausfallbürgschaften) issued
by the Federal Republic of Germany (for 48 % of the aggregate amount of Advances
under Tranches A and B) and the State of Sachsen-Anhalt (for 32 % of the
aggregate amount of Advances under Tranches A and B) issued in the form attached
to this Agreement as Schedule 10 (State Guarantee) in favour of the Lenders with
respect to this Agreement including the “Allgemeinen Bestimmungen für
Bürgschaftsübernahmen durch die Bundesrepublik Deutschland (Bund) und parallel
bürgende Bundesländer” (General Conditions for the issuing of guarantees by the
Federal Republic of Germany and Länder).       “State Guarantor”: The State
Government of Sachsen-Anhalt.       “Sub-Tranche”: a sub-tranche of Tranche B as
more particularly referred to in Clause 2.1.1(b).       “Supplier”: Suppliers
and vendors of services and goods to the Borrower and the EPC Contractor in
connection with the EPC Contract.       “Suspension Notice”: The notice pursuant
to Clause 5.1 (Market Disruption).       “TARGET”: The Trans-European Automated
Real-time Gross Settlement Express Transfer payment system.       “Target
Balance”: The balance targeted to be standing to the credit of the Debt Service
Reserve Account pursuant to Clause 11.3 (Target Balance).



--------------------------------------------------------------------------------



 



21

    “TARGET Day”: Any day on which TARGET is open for the settlement of payments
in euro.       “Technical Adviser”: JP Management Consulting (Europe) OY,
Vantaa, Finland and its successors as advisers to the Lenders in relation to
technical issues.       “Tranche” or “Tranches”: Any or all of Tranche A,
Tranche B, Tranche C, Tranche D1, Tranche D2 and Tranche E as the case may be.  
    “Tranche A”: That part of the Facility granted to the Borrower pursuant to
Clause 2.1.1(a) (Granting of the Facility) and split into, and comprising
thereafter, Tranche A1 and Tranche A2 pursuant to Clause 6.3.3.       “Tranche
A1”: Has the meaning ascribed thereto in Clause 6.3.3.       “Tranche A2”: Has
the meaning ascribed thereto in Clause 6.3.3.       “Tranche B”: That part of
the Facility granted to the Borrower pursuant to Clause 2.1.1(b) (Granting of
the Facility) (comprising up to 4 separate Sub-Tranches).       “Tranche C”:
That part of the Facility granted to the Borrower pursuant to Clause 2.1.1(c)
(Granting of the Facility).       “Tranche D1”: That part of the Facility
granted to the Borrower pursuant to Clause 2.1.1(d) (Granting of the Facility).
      “Tranche D2”: That part of the Facility granted to the Borrower pursuant
to Clause 2.1.1(e) (Granting of the Facility).       “Tranche E”: That part of
the Facility granted to the Borrower pursuant to Clause 2.1.2 (Granting of the
Facility).       “Transaction Documents”: The Financing Documents, the Project
Contracts and the Shareholders’ Agreement.       “Transfer Certificate”: The
transfer certificate pursuant to Schedule 14 (Transfer Certificate).      
“Transferee”: Any transferee pursuant to Clause 31.2 (Assignments and Transfers
by the Lenders).       “Transferor”: Any transferor pursuant to Clause 31.2
(Assignments and Transfers by the Lenders).



--------------------------------------------------------------------------------



 



 22

    “Wood Supply Adviser”: JP Management Consulting (Europe) OY, Vantaa, Finland
and its successors as advisers to the Lenders in relation to wood supply issues.
      “Working Capital”: Accounts receivable

  (a)   plus inventory,     (b)   plus receivables in respect of taxes,     (c)
  plus accrued revenue (prepaids, accrued revenue and other),     (d)   less
accounts payable,     (e)   less taxes payable,     (f)   less accrued interest,
    (g)   less accrued liabilities,     (h)   less unearned revenue.

    “Working Capital Costs”: Costs of working capital needed for the operation
of the Group’s business, including operating costs, wood, chemicals and other
raw material and consumables stock costs as well as intermediate — and end
products and funds for cash deposits which the Borrower needs to provide to
banks as a security for the provision of guarantees by such banks.      
“Works”: Has the meaning as set out in the EPC Contract.   1.2   Interpretation
      Any reference in this Agreement to:       an “affiliate” of a specified
person is construed as any other person that directly, or indirectly through one
or more intermediaries, controls, is controlled by or is under common control
with the person specified, or who holds or beneficially owns 10% or more of the
equity interest in the person specified or 10% or more of any class of voting
securities of the person specified;       the “Agent”, “Arranger”, “Lender” and
“Security Agent” is construed so as to include it and any subsequent successors
and permitted transferees and assigns in accordance with their respective
interests;       “assets” includes present and future properties, revenues and
rights of every description;



--------------------------------------------------------------------------------



 



23



    “calendar quarter” is a reference to the period from (and including) January
1 to (and including) March 31, or from (and including) April 1 to (and
including) June 30, or from (and including) July 1 to (and including)
September 30, or from (and including) October 1 to (and including) December 31;
      “continuing”, in relation to an Event of Default, is construed as a
reference to an Event of Default which has not been waived in accordance with
the terms hereof or remedied and, in relation to a Potential Event of Default,
one which has not been remedied within the relevant grace period or waived in
accordance with the terms hereof;       “disposal” is construed as any sale,
lease, transfer, conveyance, assignment or other disposal and “dispose” and
“disposals” is construed accordingly, but the payment of cash permitted
hereunder shall not constitute a disposal;       “encumbrance” is construed as a
reference to a mortgage, pledge, lien, charge, hypothecation, security interest,
title retention, preferential right or trust arrangement, obligations under
leasing agreements and conditional purchase agreements, and any other collateral
agreement or similar arrangement whether on existing or future assets
(including, without limitation, Sicherungsübereignung, Sicherungsabtretung,
Eigentumsvorbehalt, Pfandrecht, Grundpfandrechte, Treuhandvereinbarung,
Nießbrauch);       “include” or “including” is construed without limitation and
for avoidance of doubt;       “indebtedness” is construed so as to include any
obligation (whether incurred as principal or as surety) for the payment or
repayment of money, whether present or future, actual or contingent;       a
“law” is construed as any law, statute, constitution, binding (bestandskräftig)
decree, treaty, regulation, legally binding (bestands- oder rechtskräftig)
directive, rules or any other legally binding (bestands- oder rechtskräftig)
legislative measure of any government, supranational, local government,
statutory or regulatory body or court;       a “month” is a reference to a
period starting on one day in a calendar month and ending on the numerically
corresponding day in the next succeeding calendar month save that:

  (a)   if any such numerically corresponding day is not a Business Day, such
period shall end on the immediately succeeding Business Day in that calendar
month or, if none, it shall end on the immediately preceding Business Day; and



--------------------------------------------------------------------------------



 



24

  (b)   if there is no numerically corresponding day in that next succeeding
calendar month, that period shall end on the last Business Day in that next
succeeding calendar month,

    (and references to “months” shall be construed accordingly);       a
“person” is construed as a reference to any person, firm, company, corporation,
state or Bundesland, or any association or partnership (whether or not having
separate legal personality) of two or more of the foregoing;       “repay” (or
any derivative form thereof) is, subject to any contrary indication, construed
to include “prepay” (or, as the case may be, the corresponding derivative form
thereof);       a “subsidiary” of a company or corporation is construed as a
reference to any company:

  (a)   which is controlled, directly or indirectly, by the first-mentioned
company or corporation and, for these purposes, a company shall be treated as
being controlled by a company if that other company is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body;     (b)   more than half the issued share capital or
partnership interest of which is beneficially owned, directly or indirectly, by
the first-mentioned company; or     (c)   which is a subsidiary of another
subsidiary of the first mentioned company;

    a “successor” is construed so as to include a permitted assignee or
successor in title of such party and any person who under the laws of its
jurisdiction of incorporation or domicile has assumed the rights and obligations
of such party under this Agreement or to which, under such laws, such rights and
obligations have been transferred;       “tax” is construed so as to include any
tax, levy, impost, duty or other charge of a similar nature (including any
penalty or interest payable in connection with any failure to pay or any delay
in paying any of the same);       “VAT” is construed as a reference to value
added tax including any similar tax which may be imposed in place thereof from
time to time;       the “winding-up” or “dissolution” of a company or
corporation is construed so as to include any equivalent or analogous
proceedings under the law of the jurisdiction in which such company or
corporation is incorporated or any



--------------------------------------------------------------------------------



 



25



    jurisdiction in which such company or corporation carries on business
including the seeking of liquidation, winding-up, reorganisation, dissolution,
administration, general arrangement, general adjustment, protection or relief of
debtors.   1.3   Currency Symbols       “EUR” and “euro” mean the single
currency unit of the European Union as constituted by the Treaty on European
Union as referred to in EMU legislation and “euro unit” means the currency unit
of the “euro” as defined in EMU legislation.   1.4   Agreements and Statutes    
  Any reference in this Agreement to:   1.4.1   this Agreement or any other
agreement or document is construed as a reference to this Agreement or, as the
case may be, such other agreement or document as the same may have been, or may
from time to time be, amended, varied, novated or supplemented; and   1.4.2   a
statute or treaty is construed as a reference to such statute or treaty as the
same may have been, or may from time to time be, amended or, in the case of a
statute, re-enacted.   1.5   Headings       Clause, Part and Schedule headings
are for ease of reference only.   1.6   Singular and Plural       Words
incorporating the singular number include the plural and vice versa.   1.7  
Time       Any reference in this Agreement to a time of day is, unless a
contrary indication appears, a reference to German time.   1.8   Language      
Where a Financing Document is available in the English and German language, the
German version prevails.   2.   THE FACILITY   2.1   Granting of the Facility  
    Subject to the terms and conditions of this Agreement, the Lenders will
provide the Borrower with a Facility comprising:   2.1.1   a euro denominated
term loan facility in an aggregate amount of up to EUR 668 million divided as
follows:



--------------------------------------------------------------------------------



 



26



  (a)   Tranche A in an amount of EUR 464.55 million (“Tranche A”);     (b)  
Tranche B in an amount of EUR 122 million (“Tranche B”) containing no more than
four (4) Sub-Tranches in the respective amounts of EUR 20,666,666 (“Sub-Tranche
B1”), EUR 20,666,667 (“Sub-Tranche B2”), EUR 20,666,667 (“Sub-Tranche B3”) and
EUR 60 million (“Sub-Tranche B4”);     (c)   Tranche C in an amount of EUR
42 million (“Tranche C”);     (d)   Tranche D1 in an amount of EUR 9.40 million
(“Tranche D1”); and     (e)   Tranche D2 that may be drawn in an amount of up to
EUR 30 million (“Tranche D2”);

2.1.2   a euro denominated revolving loan facility in an aggregate amount of up
to EUR 160 million (“Tranche E”).   2.2   Availability of Facility      
Provided that the first Advance hereunder is made on or prior to the date
falling three months after the date hereof, the Facility will, subject to the
next following sentence, be available for disbursement, on and in accordance
with the terms hereof, from Financial Close up to and including the date on
which Acceptance is achieved, but no later than the date falling 40 months after
Financial Close. However, Tranche C will be available until and including the 30
September 2005. Tranche D2 and E will, however, be available up to and including
the date falling one (1) month prior to the First Repayment Date.   2.3  
Borrower’s Obligations   2.3.1   The obligations of the Borrower to the Agent
and each Lender hereunder are created vis-à-vis each of them as separate and
independent obligations (Teilschuldnerschaft).   2.3.2   Unless otherwise
provided for under the Financing Documents, the Agent and each Lender may
separately enforce their rights hereunder.   2.4   Lender’s Obligations      
The obligations of each Lender under this Agreement are several. Failure of a
Lender to carry out its obligations pursuant to this Agreement in a proper
manner does not relieve any other party of its obligations under this Agreement.
No Lender is responsible for the obligations of any other party under this
Agreement. Joint liability (gemeinschaftliche Schuld) or joint and several
liability (Gesamtschuldnerschaft) is excluded.



--------------------------------------------------------------------------------



 



27

2.5   Purpose and Application       The Facility is intended to finance the
Project in accordance with the Investment and Financing Plan. It will
exclusively be used by the Borrower for the following purposes:   2.5.1  
Tranche A will only be used by the Borrower for the financing of Project
Construction Costs and Development Costs;   2.5.2   Sub-Tranches B1, B2 and B3
will only be used by the Borrower for the financing of the Financing Costs, up
until Acceptance, start-up costs, up until Acceptance, and other Project
Construction Costs and Development Costs not financed under Tranche A;   2.5.3  
Sub-Tranche B4 will only be used by the Borrower for the financing of Working
Capital Costs;   2.5.4   Tranche C will only be used by the Borrower to fund in
part the Debt Service Reserve Account;   2.5.5   Tranche D1 will only be used by
the Borrower for the financing of Project Construction Costs;   2.5.6   Up to
the earlier of (i) the completion of Additional Works and (ii) one (1) month
prior to the first Repayment Date, Tranche D2 will be used by the Borrower for
the financing of Cost Overruns. Upto and including the date falling one
(1) month prior to the First Repayment Date, Tranche D2 will be used for a
prepayment of Tranche A (not already funded pursuant to Clause 2.6.2 (b) (iv) of
the Shareholders’ Undertaking Agreement) to the extent necessary to meet the
EU-Equity Test and for the financing of shortfalls in Government Grants (not
already funded pursuant to Clause 2.6.2 (b) (i) of the Shareholders’ Undertaking
Agreement or by an earlier drawing under Tranche D2) as finally calculated one
month prior to the First Repayment Date; and   2.5.7   Tranche E will only be
used by the Borrower to bridge finance:

  (a)   the portion of all costs in relation to the Project for which the
Government Grants are expected to be received; and     (b)   recoverable VAT
payments on Project Construction Costs.

2.5.8   Without affecting the obligations of the Borrower, neither the Arranger,
the Agent, the Security Agent, the Lenders nor any of them is required to
monitor or verify the application of any amount borrowed pursuant to this
Agreement. The Agent will however require from the Borrower the documents
regarding the application of funds in accordance with Clause 3.4.3 (Drawdown
Restrictions).



--------------------------------------------------------------------------------



 



28

2.6   Cash Advances       The Facility will be available only in the form of
cash Advances.   2.7   Substitute Lenders       In the event the Commitment of
any Lender is terminated, and the Advances of such Lender are prepaid or may be
prepaid, pursuant to Clause 12 or Clause 13, the Borrower shall have the right
to seek a substitute lender (which may be a Lender) to assume the Commitment and
acquire the Advances (or make new Advances in substitution for Advances prepaid)
of such terminating Lender.   3.   UTILISATION OF THE FACILITY   3.1   Delivery
of Drawdown Request       The Borrower may from time to time request the making
of an Advance by delivery to the Agent of a duly completed Drawdown Request in
form and substance as set out in Schedule 1 (Drawdown Request) not later than
11:00 a.m. on the fifth (5th) Business Day before the Drawdown Date proposed in
the Drawdown Request.   3.2   Drawdown Details       Each Drawdown Request
delivered to the Agent pursuant to Clause 3.1 (Delivery of Drawdown Request) is
irrevocable and will not be regarded as having been duly completed unless it
specifies:   3.2.1   the proposed Drawdown Date which must be a Business Day
within the Availability Period and in the case of the first Advance hereunder no
later than the date falling three months after the date hereof;   3.2.2   the
term of the initial Interest Period;   3.2.3   the amount of any Advance
requested which, if it is not for the whole undrawn amount of the relevant
Tranche or Sub-Tranche, must be

  (a)   with respect to Tranche A a minimum amount of EUR 5 million or any
larger amount which is an integral multiple of EUR 1 million unless it is in
respect of Post-Acceptance Costs; and     (b)   with respect to Tranches B, D1
and D2 a minimum amount of EUR 2 million or any larger amount which is an
integral multiple of EUR 1 million unless it is in respect of Post-Acceptance
Costs; and

3.2.4   the specific purposes for which the Advance will be used by the Borrower
and which Tranche it forms part of; Advances made under Tranche B (other than in
respect of Working Capital Costs which will be allocated to Sub-Tranche B4) will
be allocated first to Sub-Tranche B1, then to Sub-Tranche B2 and lastly to
Sub-Tranche B3.



--------------------------------------------------------------------------------



 



29

3.3   Drawdown Conditions   3.3.1   The Borrower may only deliver a Drawdown
Request to the Agent if:

  (a)   the conditions precedent listed in Schedule 2 (Conditions for the First
Drawdown) are met with respect to the first Advance and the Agent has notified
the Borrower and the Lenders that it has received all of the documents and other
evidence to be delivered in respect of such conditions precedent and each is in
form and substance satisfactory to the Agent (and the Agent undertakes to
promptly after receipt of such documents and evidence notify the Borrower that
such conditions are met or inform the Borrower of the reasons they are not met);
    (b)   the conditions precedent listed in Schedule 3 (General Drawdown
Conditions) are met with respect to any Advance; and     (c)   each condition
subsequent listed in Schedule 4 (Conditions Subsequent) has been met to the
satisfaction of the Agent within three months of the date indicated in such
Schedule for its satisfaction unless (i) the Agent, acting on the instruction of
Majority Lenders, determines that failure to meet the relevant condition
subsequent will not be materially adverse in relation to the Borrower’s ability
to perform its obligations under the Transaction Documents and/or the validity
or enforceability of the Transaction Documents or (ii) such failure is
subsequently remedied.

3.3.2   The Agent may waive each drawdown condition with the Majority Lenders’
consent upon written request by the Borrower to the Agent.   3.4   Drawdown
Restrictions   3.4.1   Drawings except under Tranche E will only be permitted to
the extent that amounts standing to (or expected to be standing to) the credit
of the Disbursement Account are not sufficient to meet the relevant funding
requirements for which the Borrower has delivered the Drawdown Request.   3.4.2
  Drawings will further only be permitted if:

  (a)   on the Drawdown Date no Event of Default or Potential Event of Default
has occurred and remains uncured or unwaived or would occur as a result of the
making of the Advance to be drawn down; and     (b)   the representations to be
made by the Borrower remain true in all respects,



--------------------------------------------------------------------------------



 



30



  (c)   the Shareholders have made the additional Shareholder Loans which they
are required to make under the last paragraph of Clause 2.6.1 of the
Shareholders’ Undertaking Agreement.

3.4.3   Drawings in respect of Project Costs (excluding Financing Costs, costs
for interest payments during the Construction Period and Post-Acceptance Costs)
will further only be permitted against submission to the Agent of a list of all
invoices as well as all detailed documents which the Agent requires in relation
to any item listed thereon evidencing the Project Costs for which the Borrower
has delivered a Drawdown Request or which have been or are to be paid from
equity in accordance with Schedule 2 (Conditions for the First Drawdown),
paragraphs 6(a) and (b), unless such Project Costs are anticipated to be
incurred within one month from the Drawdown Date specified in the respective
Drawdown Request. Upon receipt of the relevant invoice the Borrower shall
deliver to the Agent without undue delay a list of any Project Costs not
previously submitted as well as those detailed documents which the Agent has
requested in relation to any item listed thereon.   3.4.4   Drawings under
Tranche D2 will be permitted only:

  (a)   if approved by the Agent, and, in the case of (b), the Technical Adviser
and the Wood Supply Adviser, such approval or, as the case may be, the
procurement of such approval not to be unreasonably withheld or delayed;     (b)
  up to and including the earlier of (i) the completion of the Additional Works
and (ii) one (1) month prior to the First Repayment Date to the extent that such
Cost Overruns are not required to be paid by the Shareholders under the
Shareholders’ Undertaking Agreement and in any case only so long as the portion
thereof required to be paid by the Shareholders under the Shareholders’
Undertaking Agreement has first been paid;     (c)   up to a maximum amount of
EUR 5,000,000 with respect to a prepayment of Tranche A (not already funded
pursuant to Clause 2.6.2 (b) (iv) of the Shareholders’ Undertaking Agreement) to
the extent necessary to meet the EU-Equity Test; and     (d)   for the financing
of shortfalls in Government Grants (not already funded pursuant to Clause 2.6.2
(b) (i) of the Shareholders’ Undertaking Agreement or by an earlier drawing
under Tranche D2) as finally calculated at the earlier of the conclusion of the
subsidy audit (Mittelverwendungsnachweis) and one month prior to the First
Repayment Date.



--------------------------------------------------------------------------------



 



31



3.4.5   Drawings under Tranche C shall take place on or before 30 September 2005
to fund the Debt Service Reserve Account and will be permitted only to the
extent that the Agent has received evidence that on or before the date of such
Advance the Shareholders have deposited into the Debt Service Reserve Account
the amount determined pursuant to Clause 2.6.2 (b) (iii) of the Shareholders’
Undertaking Agreement.   3.5   Participation of the Lenders in Advances   3.5.1
  Each Lender will contribute to each Advance made hereunder in the proportion
to which its Commitment bears to the total Commitments of all the Lenders at the
relevant time.   3.5.2   The Agent shall no later than three (3) Business Days
prior to the Drawdown Date notify each Lender of the amount of the Advance, the
Drawdown Date, the Interest Period and such Lender’s participation in the
Advance.   3.5.3   Upon receipt of the written notice pursuant to the previous
paragraph, each Lender will, no later than 10:00 a.m. on the Drawdown Date,
credit the account in the name of the Agent with Bayerische Hypo- und
Vereinsbank AG, which has been notified by the Agent to Lenders at the latest
three (3) Business Days prior to such Drawdown Date, with its participation in
the Advance and the Agent will, with same day value as the Drawdown Date,
transfer the amount of the Advance to the Disbursement Account in accordance
with Clause 9.3.1 (Payments to the Borrower).   4.   INTEREST AND LIQUIDITY
CHARGE   4.1   Interest Period   4.1.1   Tranche A, Tranche B, Tranche C,
Tranche D1 and Tranche D2

  (a)   Prior to the Scheduled First Repayment Date Interest Periods relating to
Advances made under Tranche A, Tranche B, Tranche C, Tranche D1 or Tranche D2
will be of one (1), three (3) or six (6) months duration (or such lesser
duration as may be necessary so that all Interest Periods in relation to
Advances made under each Tranche will end on the Scheduled First Repayment Date)
at the option of the Borrower provided that any Interest Period relating to an
Advance made under any Tranche commencing at the same time as or during another
Interest Period relating to an Advance made under the same Tranche shall be of
such duration that it shall end on the same date as that other Interest Period.
    (b)   Interest Periods commencing on or after the Scheduled First Repayment
Date relating to Advances made under Tranche A, Tranche B, Tranche



--------------------------------------------------------------------------------



 



32



      C, Tranche D1 and Tranche D2 will, subject to paragraph (c) below, end on
a Repayment Date, thus in each case (other than the first such Interest Period)
being of six (6) months duration.     (c)   Interest Periods relating to
Advances made under Tranche A2 will end on the Business Day immediately
following a Repayment Date.

4.1.2   Tranche E: The Interest Periods relating to Advances under Tranche E
will be of one (1), three (3) or six (6) months duration at the option of the
Borrower (or such shorter period as is required in order for the Interest
Periods of the Advances under Tranche E to end on the Scheduled First Repayment
Date).   4.1.3   The Borrower will, where appropriate, give irrevocable notice
to the Agent of the chosen Interest Period in the relevant Drawdown Request or,
if the Advance has already been made, in an irrevocable written notice to be
received by the Agent no later than 11:00 a.m. on the fifth (5th) Business Day
prior to the commencement of that Interest Period. At the latest three
(3) Business Days prior to the commencement of the Interest Period chosen by the
Borrower, the Agent will give notice to the Lenders and the Guarantors of any
notice given by the Borrower pursuant to this Clause 4.1.3.   4.1.4   If the
Borrower fails to give notice of an Interest Period, its term will be one
(1) month, or any shorter period as the Agent determines to be necessary to
comply with the requirements pursuant to Clauses 4.1.5.   4.1.5   The first
Interest Period with respect to an Advance will commence on its Drawdown Date,
and each subsequent Interest Period will commence on the last day of its
preceding Interest Period.   4.1.6   The Agent may, with the approval of the
Borrower, determine other Interest Periods with respect to any or all Advances
if the Agent deems such other Interest Periods necessary or appropriate to
facilitate syndication, provided that any such other Interest Period will not be
shorter than five (5) Business Days nor longer than six (6) months.   4.1.7   If
two or more Interest Periods relating to Advances under the same Tranche end at
the same time, then, on the last day of those Interest Periods, the Advances to
which they relate will be consolidated into and treated as a single Advance
under such Tranche. Advances under Tranche B forming part of any Sub-Tranche
will however, not be consolidated with any Advance forming part of a different
Sub-Tranche.   4.1.8   The Agent will notify the Borrower and the Lenders of the
duration of each Interest Period in respect of each Advance promptly after
having determined the same.



--------------------------------------------------------------------------------



 



33

4.2   Interest Rate       The rate of interest applicable to an Advance under
any of the Tranches from time to time during an Interest Period is the
percentage rate per annum which is the aggregate of EURIBOR on the Quotation
Date therefore, the applicable Margin and Mandatory Costs, if any.   4.3  
Payment of Interest       The Borrower will pay accrued interest for each
Interest Period on the last day of such Interest Period. Interest will accrue
during each Interest Period from and including the first day of such Interest
Period to but excluding the last day of such Interest Period.   4.4  
Notification       The Agent will promptly notify the Borrower and the Lenders
of each determination of the Interest Rate and interest payable in relation to
each Advance. Each determination of the Interest Rate by the Agent will, in the
absence of a manifest error, be conclusive and binding on the Borrower and the
Lenders.   4.5   Liquidity Charge       During the period commencing on 31
March 2009 and ending upon the full repayment of Tranche A2, the Borrower will
pay a liquidity charge of 0.45 per cent p.a. in respect of the principal amount
outstanding under Tranche A2. Such liquidity charge will be payable in arrears
on each Repayment Date commencing with the Repayment Date falling on 30
September 2009 and calculated on the principal amount outstanding under Tranche
A2 on such Repayment Date.   4.6   Default Interest   4.6.1   If the Borrower
fails to pay any amount (other than interest) payable by it hereunder on its due
date, interest will accrue on the overdue amount from the due date up to the
date of actual payment at a rate of 1.5 per cent. per annum above:

  (a)   in relation to an amount becoming due and payable before expiration of
the Interest Period applicable thereto, for the period until the expiration of
such Interest Period the rate applicable to such overdue amount immediately
prior to the due date; and     (b)   in all other cases, the Interest Rate on
the most recent Quotation Date for such periods as the Agent may designate,
provided, however, that such Interest Period will not exceed three (3) months.

4.6.2   If the Borrower fails to pay any interest payable by it hereunder on its
due date, it will make, at the time of payment of all arrears of interest, a
lump sum



--------------------------------------------------------------------------------



 



34



    payment for all arrears of interest in the amount of 1.5 per cent. above
EURIBOR applicable to the respective Interest Period of the amount due and
payable.   4.6.3   The right of the Lenders to compensation for any loss arising
from the default remains unaffected. Payments made under Clause 4.6.2 will
however be deducted from such compensation.   4.6.4   The Agent will promptly
notify the Borrower and the Lenders of the determination of any default
interest. Each determination by the Agent will, in the absence of a manifest
error, be conclusive and binding on the Borrower and the Lenders.   5.   MARKET
DISRUPTION   5.1   Market Disruption       If, on any Quotation Date in relation
to any Advance and any Interest Period:   5.1.1   EURIBOR is to be determined by
reference to Reference Banks and at or about 11.00 a.m. on the Quotation Date
for the relevant Interest Period none or only one of the Reference Banks
supplies a rate for the purpose of determining the EURIBOR for the relevant
Interest Period; or   5.1.2   before the close of business in Frankfurt am Main
on the Quotation Date for such Advance, the Agent has been notified by Lenders
to whom in aggregate 50 per cent. or more of the principal of the relevant
Advance is owed that EURIBOR does not, by reason of circumstances affecting the
inter-bank market generally, accurately reflect the cost to them of obtaining
matching deposits for their participation in such Advance,       then,
notwithstanding anything contrary in this Agreement, the Agent will promptly
give written notice (the “Suspension Notice”) to the Borrower and the Lenders of
such event.   5.2   Alternative Basis of Interest   5.2.1   If Clause 5.1.1
(Market Disruption) applies, the applicable Interest Period will be one (1),
three (3) or six (6) month(s) at the option of the Agent or such shorter period
to end on any Repayment Date, and the interest rate applicable will be the
weighted average of the interest rates notified by the Lenders to the Agent on
or before the last day of the relevant Interest Period to reflect the cost of
funding (regardless from what sources a Lender may reasonably select to fund its
participation) their participation in the relevant Advance, expressed as a
percentage per annum plus the Margin applicable to such Advance and Mandatory
Costs, if any.



--------------------------------------------------------------------------------



 



35

5.2.2   If Clause 5.1.2 (Market Disruption) applies, the interest rate
applicable to the affected Lenders’ participation in the relevant Advance shall
be:

  (a)   in respect of each Lender having notified the Agent in accordance with
Clause 5.1.2 (Market Disruption) the interest rate notified by it to the Agent
pursuant to the principles as set out in Clause 5.2 (Alternative Basis of
Interest); and     (b)   in respect of all other Lenders EURIBOR and the Margin
applicable to such Advance and Mandatory Costs, if any.

5.3   Negotiations       During a period of thirty (30) days upon the giving of
the Suspension Notice, the Agent, the Lenders and the Borrower will negotiate in
good faith with a view to agreeing on the rate of interest or a substitute basis
for determining the rate of interest, including without limitation alternative
Interest Periods or alternative methods of determining the interest rate from
time to time, (whereby a margin above the cost of funding of each Lender’s
participation in the Advance equivalent to the Margin has to be included) and
any such rate of interest or substitute basis that is agreed will take effect in
accordance with its terms and be binding on each party.   5.4   Prepayment      
The Borrower may elect at any time during which an interest rate is determined
pursuant to Clause 5.2 (Alternative Basis of Interest) to give notice to a
Lender in writing through the Agent that it intends to prepay in full such
Lender’s participation in each Advance on the last day of the then current
Interest Period for that Advance.   6.   REPAYMENT   6.1   General       The
Borrower shall repay in full all Advances under each Tranche outstanding on the
Final Maturity Date with respect to such Tranche.   6.2   First Repayment  
6.2.1   Not later than the first (1st) 31 March or 30 September immediately
following the fourth (4th) anniversary of the first Advance under Tranche A (the
“Scheduled First Repayment Date”), the Borrower will repay an amount which will
reduce the aggregate Advances outstanding (other than under Tranche E) to no
more than the Required Level (the “First Repayment”).   6.2.2   The First
Repayment will be applied to the Tranches in the following order:

  (a)   first, for the repayment of 70 % of Tranche D2;



--------------------------------------------------------------------------------



 



36

  (b)   second, for the repayment of 70 % of Tranche D1;     (c)   third, for
the repayment of 70 % of Tranche C;     (d)   fourth, for the repayment of part
of any Sub-Tranche B1 to B3;     (e)   fifth, for the repayment of Tranche A.

6.3   Repayments other than First Repayment   6.3.1   Subject to Clauses 6.3.3
and 6.3.4, the Amortisation Schedule (expressed as a maximum percentage of the
Required Level to be outstanding at the close of business in Munich on the
relevant Repayment Date) to be delivered pursuant to paragraph 12 of Schedule 2
(Conditions for the First Drawdown) shall be prepared on the basis that a
minimum Annual Debt Service Cover Ratio, as shown by the Base Case delivered
pursuant to paragraph 9 of Schedule 2 (Conditions for the First Drawdown) of
1.73 is achieved at each Repayment Date assuming repayment of all Advances made
hereunder (other than under Tranche E) in accordance with the following
sub-clauses of this Clause 6.3 (Repayments other than First Repayment).   6.3.2
  Following the repayment referred to in Clause 6.2 (First Repayment) and
subject to Clause 6.3.3, Clause 6.4.2 and Clause Error! Reference source not
found., the Borrower will repay the outstanding Advances under Tranche A in 22
instalments semi-annually on each 31 March and 30 September following the
Scheduled First Repayment Date in accordance with the Amortisation Schedule. The
amount of each instalment shall be such that, after the repayments of Tranches
B, C, D1 and D2 required to be made on the relevant Repayment Date pursuant to
the following sub-clauses of this Clause 6.3 (Repayments other than first
Repayment) have been made, the aggregate outstanding amount of all Advances,
other than Advances under Tranche E, (at close of business in Munich on the
relevant Repayment Date) expressed as a percentage of the Required Level does
not exceed the percentage set out in the Amortisation Schedule against that
Repayment Date.   6.3.3   As of (and including) the Repayment Date falling on 31
March 2009, Tranche A shall be split into a sub-tranche of EUR 270,686,833
(“Tranche A1”) and a sub-tranche of EUR 164,219,900 (“Tranche A2”).   6.3.4  
The Borrower will repay the outstanding Advances under each of Sub-Tranche B1,
B2 and B3, following the repayment referred to in Clause 6.2 (First Repayment),
in eight (8) equal semi-annual instalments on the eight (8) Repayment Dates
ending on the (1st) first Repayment Date following the eighth (8th) anniversary
of the first Advance under the relevant Sub-Tranche.



--------------------------------------------------------------------------------



 



37

6.3.5   The Borrower will repay Sub-Tranche B4 in one amount on the Final
Maturity Date for Sub-Tranche B4.   6.3.6   The Borrower will repay the
outstanding Advances under Tranche C, following the repayment referred to in
Clause 6.2, in three (3) equal semi-annual instalments on the three (3)
Repayment Dates falling after the Scheduled First Repayment Date.   6.3.7   The
Borrower will repay the outstanding Advances under Tranche D1 in three (3) equal
semi-annual instalments on the three (3) Repayment Dates falling after the
Scheduled First Repayment Date.   6.3.8   The Borrower will repay the
outstanding Advances under Tranche D2 in three (3) equal semi-annual instalments
on the three (3) Repayment Dates falling after the Scheduled First Repayment
Date.   6.3.9   The Borrower will repay the outstanding Advances under Tranche E
in an amount equal to the proceeds of Government Grants and/or VAT refunds on
Project Costs received from time to time and/or, as the case may be, out of one
or more drawings made under Clause 2.6.2 (b) of the Shareholders’ Undertaking
Agreement and/or moneys on the Proceeds Account which are available in
accordance with Clause 9.4.3(a)(xi) (Application of Moneys on Proceeds Account).
Any such repayment shall be made on the interest payment date(s) relating to any
Advance(s) outstanding under Tranche E next following receipt of such proceeds
or, in relation to the moneys on the Proceeds Account, with a seven (7) Banking
Days prior written notice to the Agent on the relevant Repayment Date. Should
there be less than seven (7) Banking Days between receipt of Government Grants
and/or VAT refunds on Project Costs and/or, as the case may be, drawings made
under Clause 2.6.2 (b) of the Shareholders’ Undertaking Agreement, and the
interest payment date(s) mentioned in the previous sentence, then such repayment
shall be made on the following interest payment date(s). Such repayment is,
however, not necessary to the extent the Borrower uses the proceeds of
Government Grants and/or VAT refunds for purposes corresponding to the purpose
of Tranche E. Any Advances under Tranche E remaining outstanding at Tranche E’s
Final Maturity Date will be repaid on that date by the Borrower. Any such
repayment shall be made together with accrued interest thereon and any other
amounts outstanding under this Agreement in respect thereof.   6.4   Repayment
Schedule   6.4.1   The Agent will forward to the Borrower and the Lenders with
respect to Tranche A, Tranche B, Tranche C, Tranche D1 and Tranche D2 a
repayment Schedule setting out in accordance with Clause 6.3 (Repayments other
than First Repayment) the amount of the repayment instalments and their
respective



--------------------------------------------------------------------------------



 



38



    payment dates at the latest 15 days prior to the Scheduled First Repayment
Date (the “Repayment Schedule”), provided that the Repayment Schedule for
Tranche A for the period commencing as of (and including) the Repayment Date
falling on 31 March 2009 shall be as set out in Clause 6.4.2. The Repayment
Schedule will be amended pro rata by the Agent following the making of any
voluntary prepayments or mandatory prepayments according to this Agreement and
will be submitted to the Borrower and the Lenders upon its amendment.   6.4.2  
As of (and including) the Repayment Date falling on 31 March 2009, the Repayment
Schedule in relation to Tranche A shall be as follows:

                      Repayment in Euro in   Repayment in Euro in Repayment Date
  relation to Tranche A1   relation to Tranche A2
31 March 2009
    500,000       0  
30 September 2009
    500,000       0  
31 March 2010
    500,000       0  
30 September 2010
    500,000       0  
31 March 2011
    12,000,000          
30 September 2011
    6,000,000       0  
31 March 2012
    7,000,000       0  
30 September 2012
    15,000,000       0  
31 March 2013
    20,000,000       0  
30 September 2013
    20,000,000       0  
31 March 2014
    20,000,000       0  
30 September 2014
    20,000,000       0  
31 March 2015
    22,000,000       0  
30 September 2015
    22,000,000       0  
31 March 2016
    22,000,000       0  
30 September 2016
    22,000,000       0  
31 March 2017
    24,906,733       0  
30 September 2017
    35,780,100       164,219,900  



--------------------------------------------------------------------------------



 



39

6.5   Deferred Amortisation   6.5.1   If there are insufficient funds available
to meet scheduled amortisation payments from the Proceeds Account, the Equity
Reserve Account and the Debt Service Reserve Account, deferral of the
amortisation of the amounts outstanding (less any amount payable by the
Shareholders pursuant to the proviso to Clause 2.6.2 (b) (vi) of the
Shareholders’ Undertaking Agreement), excluding Advances under Tranche E,
remaining after application of the available funds will, at the request of the
Borrower, subject to Clause 6.1 (General), be permitted without triggering an
Event of Default for a period of not more than six (6) months and subject to the
maximum permitted deferred amortisation amount under any Tranche at any
Repayment Date being no greater than the principal amortisation amount due on
such Repayment Date.   6.5.2   Any deferral shall be apportioned rateably across
the Tranches due for repayment on the relevant Repayment Date. On the First
Repayment Date any deferral shall, however, first be apportioned rateably across
Tranches D2, D1 and C and only then rateably across Tranche A and Sub-Tranches
B1, B2 and B3.   6.6   No Other Repayments       The Borrower will not repay all
or any part of the Advances except at the times and in the manner expressly
provided for in this Agreement.   7.   VOLUNTARY AND MANDATORY PREPAYMENTS   7.1
  General       At any time after the Scheduled First Repayment Date the
Borrower may, after having given to the Agent not less than fifteen
(15) Business Days’ prior irrevocable written notice to that effect, prepay any
part of the amount outstanding under Tranche A, Tranche B, Tranche C, Tranche D1
and Tranche D2 on a Repayment Date in respect of such Tranche without Breakage
Costs, subject to a minimum prepayment amount of EUR 5 million or the total
outstanding amount, whichever is smaller. Voluntary prepayments under this
Clause 7.1 (General) will be applied first to Tranche D2, then to Tranche D1,
then to Tranche C, then to Tranche B (in reduction of Sub-Tranche B1 and then
Sub-Tranche B2 and then Sub-Tranche B3) then to Tranche A and will be applied
pro rata over the remaining instalments of the respective Tranche and/or
Sub-Tranche. The Borrower may, subject to paying Breakage Costs, where
applicable, at any time following the Scheduled First Repayment Date, by
submitting at least fifteen (15) Business Days in advance a written and



--------------------------------------------------------------------------------



 



40



    irrevocable notice thereof, repay on a Repayment Date any outstanding
amounts under Tranche E in whole or in part.   7.2   Prepayment of First
Repayment       The Borrower may, by giving not less than seven (7) Business
Days’ prior irrevocable and written notice to the Agent, prepay all or from time
to time any part of the First Repayment prior to the Scheduled First Repayment
Date. Such prepayment must fall on the last day of an Interest Period relating
to one or more Advances having an aggregate principal amount at least equivalent
to the amount of such prepayment.   7.3   Prepayment for meeting of EU-Equity
Test       The Borrower shall have the right, effective on the first day of any
Interest Period commencing within 18 months after Acceptance, to prepay any
amount outstanding under Tranche A by drawing an equivalent amount from the
Equity Reserve Account or, if the balance standing to the credit of such account
is insufficient for the purpose, by drawing an amount of up to EUR 5 million
under Tranche D2 to the extent necessary to meet the EU-Equity Test. The
Borrower shall give the Agent at least ten (10) Business Days prior written
notice, specifying the principal amount outstanding under Tranche A to be
prepaid, and the amount to be drawn under the Equity Reserve Account or, as the
case may be, Tranche D2. Any such prepayment made by the Borrower shall satisfy
rateably the remaining obligations of the Borrower to repay Tranche A.   7.4  
Prepayment of Tranche A2       As of (and including) the Repayment Date falling
on 30 September 2009, any surplus standing to the credit of the Proceeds Account
after application in accordance with Clause 9.4.3(a)(i) to 9.4.3(a)(xi)(Proceeds
Account) on a Repayment Date shall be applied on the Business Day following that
Repayment Date in prepayment of Tranche A2 until Tranche A2 has been prepaid in
full.   7.5   Scope of Prepayment       All prepayments will be made together
with accrued interest on the amount prepaid and all other amounts, if any, owing
by the Borrower to the Lenders hereunder.   7.6   Notice of Prepayment       Any
notice of prepayment given by the Borrower pursuant to this Clause [•] is
irrevocable and will specify the date upon which such prepayment is to be made
and the amount of such prepayment. The Agent will notify the Lenders promptly of
receipt of any such notice.



--------------------------------------------------------------------------------



 



41

7.7   No Other Voluntary Prepayments       The Borrower will not voluntarily
prepay all or any part of any Advances except at the times and in the manner
expressly provided for in this Agreement.   7.8   No Re-Borrowing       The
Borrower will not be entitled to re-borrow any prepaid amount.   8.  
CANCELLATION   8.1   General   8.1.1   The Borrower may, by giving to the Agent
not less than fifteen (15) days’ prior written notice to that effect, without
premium or penalty, cancel the whole or any part of the undrawn Commitments
under any Tranche.   8.1.2   Any notice of cancellation given by the Borrower
pursuant to this paragraph will be irrevocable and specify the date upon which
such cancellation is to be made and the amount of such cancellation.   8.2   End
of Availability Period; End of Period for first Advance       The unutilised
portion (if any) of the Facility will automatically be cancelled at close of
business on the last day of the Availability Period or, if the first Advance has
not been made hereunder on or before the date falling three months after the
date hereof, on such later date unless the Agent acting on the instructions of
all Lenders otherwise notifies the Borrower in writing.   8.3   No Re-borrowing
      Cancelled amounts are not available for re-borrowing.   8.4   Reduction of
Commitments       Any cancellation will reduce the Lenders’ Commitments
proportionately across the relevant Tranches.   9.   PAYMENTS   9.1  
Disbursement Account   9.1.1   The Borrower will open a disbursement account
with the Agent at the latest at Financial Close, such account to be pledged by
the Borrower in favour of the Lenders by entering into an account pledge
agreement substantially in the form set out in Schedule 7 (Form of Account
Pledge Agreement).   9.1.2   The Disbursement Account will be used to deposit

  (a)   amounts which are disbursed under the Facility (Tranche E) (unless
otherwise provided for in Clause 9.3.2 to 9.3.4),





--------------------------------------------------------------------------------



 



42

  (b)   amounts which are provided by the Shareholders as Shareholder
Contributions up to Acceptance,     (c)   Start-Up Cash Flows to the extent they
do not exceed the budgeted amount therefore as set out in the Base Case
delivered pursuant to Schedule 2 (Conditions for the First Drawdown), paragraph
9,     (d)   material loss or damage insurance proceeds received prior to
Acceptance which will be applied in making good the related loss; and     (e)  
delayed start-up or business interruption insurance proceeds and/or any delay
liquidated damages under the EPC Contract received, in either case, prior to
Acceptance which will be applied first in or towards any increased costs and
expenses incurred by the Borrower as a result of the related delay.

9.1.3   Save as otherwise specifically provided herein, the Borrower is entitled
to apply any moneys standing to the credit of the Disbursement Account
exclusively, and, in the case of a continuing Event of Default, only with the
Agent’s prior written consent, in or towards payment of all due and payable
Project Costs.   9.1.4   Any amount remaining on the Disbursement Account after
Acceptance, except for amounts to be used for the payment of Post-Acceptance
Costs, shall be transferred by the Borrower on to the Revenue Account.   9.2  
Proceeds Account   9.2.1   The Borrower will open a current account
(Kontokorrentkonto) with the Agent at the latest at Financial Close, such
account to be pledged by the Borrower in favour of the Lenders by entering into
an account pledge agreement substantially in the form set out in Schedule 7
(Form of Account Pledge Agreement) (the “Revenue Account”).   9.2.2   The
Revenue Account will be used to collect all revenues and income generated by the
Borrower’s business apart from the budgeted Start-up Cash Flows as set out in
the Base Case delivered pursuant to Schedule 2 (Conditions for First Drawdown)
paragraph 9 and Excess Start-up Cash Flows in an amount of up to EUR 15 million.
The Borrower will ensure that all payments to be made by the respective
counterparties to any agreement concluded with the Borrower, apart from
Shareholder Contributions, are made into the Revenue Account.   9.2.3   The
Borrower may elect to open a further account with HVB Banque Luxembourg Société
Anonyme and/or the Agent in respect of investments which may be made by the
Borrower pursuant to Clause 9.2.4 (each an “Investment Account”, together with
the Revenue Account, the “Proceeds Account”), such



--------------------------------------------------------------------------------



 



43

    accounts to be pledged by the Borrower in favour of the Lenders by entering
into an account pledge agreement substantially in the form set out in Schedule 8
(Form of Luxembourg Account Pledge Agreement) in respect of the Investment
Account maintained with HVB Banque Luxembourg Société Anonyme and in the form
set out in Schedule 7 (Form of Account Pledge Agreement) in respect of the
Investment Account maintained with the Agent. The Borrower will at its own cost
provide the Agent with a legal opinion satisfactory to the Agent and issued by a
reputable Luxembourg law firm in respect of, inter alia, the validity and
enforceability of such Luxembourg account pledge agreement.

9.2.4   The Borrower may invest the balance standing to the credit of the
Revenue Account in Permitted Investments, provided that such Permitted
Investments are deposited in the Investment Account and the maturity of such
Permitted Investments does not conflict with the anticipated payments to be made
by the Borrower pursuant to Clause 9.4.3 (Application of Moneys on Proceeds
Account). To the extent necessary to make payments in accordance with Clause
9.4.3 (Application of Moneys on Proceeds Account), the Borrower will transfer
sufficient funds from the Investment Account to the Revenue Account and will
liquidate any of the Permitted Investments if necessary to meet its payment
obligations.   9.3   Payments to or on behalf of the Borrower   9.3.1   The
proceeds of all Advances to be made to the Borrower under this Agreement will,
to the extent not otherwise provided in the following Clauses 9.3.2 and 9.3.4,
be made into the Disbursement Account in accordance with Clause 3.5.3. The
Borrower will procure that until Acceptance all funds in respect of Shareholder
Contributions will be made into the Disbursement Account.   9.3.2   The Borrower
authorises the Agent to make payments on behalf of the Borrower relating to the
Financing Costs until Acceptance and costs for interest payments for Tranche A
Advances during the Pre Production Period directly to the Lender having incurred
such costs.   9.3.3   The Borrower authorises the Agent to make payments on
behalf of the Borrower with respect to the provision of funds to the Debt
Service Reserve Account directly into the Debt Service Reserve Account.   9.3.4
  The Borrower relieves the Agent from the restrictions of § 181 BGB in respect
of the authority conferred upon the Agent in Clauses 9.3.2 and 9.3.3.   9.4  
Payments by the Borrower and the Lenders   9.4.1   Time and Currency: Unless
otherwise permitted, all payments required to be made by the Borrower to the
Lenders under any Financing Document will be



--------------------------------------------------------------------------------



 



44

    made in euro to the Agent on the due date therefore not later than
10:00 a.m. If a payment is due on a day which is not a Business Day, the due
date for that payment will instead be the next Business Day in the same calendar
month and, if there is none, on the immediately preceding Business Day.

9.4.2   Set-off and Retention Rights: All payments required to be made by the
Borrower to the Lenders under any Financing Document (other than the Hedging
Agreements) will be made without set-off or counterclaim.   9.4.3   Application
of Moneys on Proceeds Account:

  (a)   Priority of Payments: The Borrower is entitled to apply any moneys
standing to the credit of the Proceeds Account with the exception of proceeds
from Government Grants and/or VAT refunds on Project Costs applied in accordance
with Clauses 6.3.9 (Repayments other than First Repayment) and 21.1.11 (Payments
and Application of Payments) exclusively in the following order and, in the case
of a continuing Event of Default, only with the Agent’s written consent:

  (i)   first, in or towards payment of all due and payable operating costs,
on-going capital costs, and Working Capital Costs as well as extraordinary costs
and expenses in relation to which a payment is due and any scheduled amount then
due and payable under the Hedging Agreement;     (ii)   second, in and towards
payment of any tax payment and fee for State Guarantee then due and payable;    
(iii)   third, in and towards payment of any unpaid costs and expenses of the
Lenders, the Agent and the Security Agent due from the Borrower pursuant to
Clause 27 (Costs and Expenses) and any accrued interest and fees due and payable
to the Lenders hereunder, with the exception of the payments mentioned under
paragraphs 9.4.3(a)(iv) to 9.4.3(a)(vii);     (iv)   fourth, in or towards
payment of any deferred principal then due and payable to the Lenders under
Tranche D2, Tranche D1, Tranche C, Tranche B and Tranche A (in that order and
rateably, other than in respect of any principal deferred on the First Repayment
Date where any principal relating to Tranches A and B will be repaid first);    
(v)   fifth, in or towards payment of any principal then due and payable to the
Lenders under Tranche D2, Tranche D1 and Tranche C (in that order);



--------------------------------------------------------------------------------



 



45



  (vi)   sixth, at the Final Maturity Date of Tranche E in or towards payment of
any principal due and payable to the Lenders under Tranche E, but not repaid due
to delays in the receipt of Government Grants and/or VAT refunds;     (vii)  
seventh, in or towards payment of any principal then due and payable to the
Lenders under Tranche B and Tranche A and the net amount of any close-out or
termination sums then due and payable under the Hedging Agreements;     (viii)  
eighth, in or towards payment of any interest and principal due and payable
under any other Permitted Financial Indebtedness     (ix)   ninth, an amount to
be retained in the Proceeds Account such that the amount retained should be of
such value so that the retained balance for operational liquidity purposes
always be EUR 15,000,000;     (x)   tenth, but only following Acceptance in or
towards any payment due and payable into the Debt Service Reserve Account in
accordance with Clause 11.3 (Target Balance);     (xi)   eleventh, on a
Repayment Date, towards repayment of amounts outstanding under Tranche E;    
(xii)   twelfth; any surplus in or towards prepayment of Tranche A2 in
accordance with Clause 7.4 (Prepayment of Tranche A2);     (xiii)   thirteenth,
subject to Clause 9.4.3(c)) into the Shareholders’ Account to include any
interest payable on any Shareholder Loan.

  (b)   Authorisation of Agent: The Borrower authorises the Agent (on behalf of
the Lenders) to debit and, to the extent necessary, to liquidate any Permitted
Investments previously purchased with any funds standing to the credit of the
relevant account:

  (i)   the Proceeds Account with all amounts referred to in Clause 9.4.3(a)(ii)
(but only regarding the payment of fees in relation to the State Guarantee) and
Clause 9.4.3(a)(iv) to 9.4.3(a)(vii) inclusive when due; and     (ii)   if the
funds in the Proceeds Account are not sufficient to pay any amounts set out in
Clause 9.4.3(a)(iv) to 9.4.3(a)(vii) inclusive, to debit the Equity Reserve
Account and then the Debt Service Reserve Account with any such amount,



--------------------------------------------------------------------------------



 



46

      and to apply any amount so debited in payment of the relevant amounts.

  (c)   Restricted Application:

  (i)   Payments by the Borrower from the Proceeds Account to the Shareholders’
Account pursuant to Clause 9.4.3(a)(xiii) are permitted only:

  (1)   from the time the aggregate outstanding amounts have been paid down to
the Required Level;     (2)   Tranche E has been repaid in full;     (3)  
Tranche A2 has been prepaid in full in accordance with Clause 7.4 (Prepayment of
Tranche A2);     (4)   subject to the absence of a continuing Event of Default
or Potential Event of Default; and     (5)   within a period of ten Business
Days following a Repayment Date.

  (ii)   If the Annual Debt Service Cover Ratio at any Repayment Date is less
than 1.15, the moneys available to be paid into the Shareholders’ Account will
be retained in the Proceeds Account, provided that if the Annual Debt Service
Cover Ratio (taking Available Cash Flow from Acceptance to the 31 December or 30
June next preceding the First Repayment Date) is less than 1.15 on the First
Repayment Date, the Borrower may nevertheless (notwithstanding Clause
9.4.3(c)(i)(5) make payments into the Shareholders’ Account pursuant to Clause
9.4.3(a)(xiii) prior to the next following Repayment Date if it submits to the
Agent a further calculation of the Annual Debt Service Cover Ratio (taking into
account Available Cash Flow from Acceptance to the First Repayment Date)
certified by its independent auditors demonstrating that its Annual Debt Service
Cover Ratio at the First Repayment Date equalled or exceeded 1.15.

9.4.4   Application of Insurance Proceeds:

  (a)   Material loss or damage insurance proceeds each below or equal to EUR 10
million until Acceptance and below or equal to EUR 5 million after Acceptance
will be applied, for repairs or replacements by the Borrower.



--------------------------------------------------------------------------------



 



47

  (b)   Material loss or damage insurance proceeds, each in excess of EUR
10 million but only up to a total of EUR 50 million until Acceptance and each in
excess of EUR 5 million after Acceptance, but only up to a total of EUR 50
million will be applied, if insured damage occurs which, in the opinion of the
Technical Adviser and the Wood Supply Adviser, is repairable or replaceable by
application of insurance proceeds (together with any monies then available to
the Borrower), directly to meet the cost of such repairs or replacements.

  (c)   Material loss or damage insurance proceeds

  (i)   in excess of EUR 10 million each, but only up to EUR 50 million until
Acceptance and in excess of EUR 5 million each, but only up to EUR 50 million
after Acceptance, if damage occurs which, in the opinion of the Technical
Adviser and the Wood Supply Adviser, is not replaceable by application of
insurance proceeds (together with any monies then available to the Borrower),  
  (ii)   in excess of EUR 50 million,         will be applied at the direction
of the Majority Lenders. For the avoidance of doubt, the Lenders will however
forward to the Borrower any insurance proceeds received by them in respect of
security measures provided by the EPC Contractor pursuant to Clause 13.2 of the
EPC Contract.

  (d)   Notwithstanding the provisions of Clauses 9.4.4(a) and 9.4.4(b) and to
the extent no material interests (versicherte Interessen) under the
Construction/Erection All Risks Material Damage Insurance Contract of any
co-insured are affected, payments by the Borrower from the Insurance Account
will be permitted only if no Event of Default has occurred and is continuing
unless such Event of Default would be cured by the application of such payment.

9.4.5   Distribution of Payments:

  (a)   Each payment made to the Agent by the Borrower pursuant to this Clause 9
will be promptly distributed proportionately by the Agent among the Lenders
entitled thereto. Each such distribution will be made in like funds as and for
value the date on which such payment is received by the Agent.     (b)   The
previous paragraph applies mutatis mutandis to payments made to the Agent by
third parties under any Financing Document.



--------------------------------------------------------------------------------



 



48



10.   EQUITY RESERVE ACCOUNT   10.1   Maintenance       The Borrower will open
an interest bearing equity reserve account at the latest at the First Repayment
Date or earlier if required so that Excess Start-Up Cash Flows can be deposited
into it as they arise.   10.2   Purpose       The Equity Reserve Account will be
used for securing the Lenders’ claims under the Financing Documents in priority
to the funds on the Debt Service Reserve Account.   10.3   ERA-Balance       The
Equity Reserve Account will be funded by Excess Start-Up Cash Flows and by the
amount determined in accordance with Clause 2.6.2 (b) (vi) of the Shareholders’
Undertaking Agreement in accordance with the provisions of the Shareholders’
Undertaking Agreement.   10.4   Set-off       The Agent is entitled to set off
the credit balance in the Equity Reserve Account against any obligations of the
Borrower due and payable under the Financing Documents to the Lenders if the
Borrower does not, does not on time or does not entirely perform such
obligations.   10.5   Investments   10.5.1   The Borrower may elect to open a
further account with HVB Banque Luxembourg Société Anonyme and/or the Agent in
respect of investments which may be made by the Borrower pursuant to Clause
10.5.2 (the “ERA Investment Account”), such account to be pledged by the
Borrower in favour of the Lenders by entering into an account pledge agreement
substantially in the form set out in Schedule 8 (Form of Luxembourg Account
Pledge Agreement) in respect of the ERA Investment Account maintained with HVB
Banque Luxembourg Société Anonyme and in the form set out in Schedule 7 (Form of
Account Pledge Agreement) in respect of the ERA Investment Account maintained
with the Agent. The Borrower will at its own cost provide the Agent with a legal
opinion satisfactory to the Agent and issued by a reputable Luxembourg law firm
in respect of, inter alia, the validity and enforceability of such Luxembourg
account pledge agreement. Any interest or other income earned on balances on the
Equity Reserve Account may, so long as:

  (a)   the balance standing to the credit of the Debt Service Reserve Account
is at least equal to the then Target Balance; and



--------------------------------------------------------------------------------



 



49



  (b)   no Event of Default or Potential Event of Default has occurred and is
then continuing,

    be paid into the Shareholders’ Account.   10.5.2   The Borrower may invest
the balance standing to the credit of the ERA Investment Account in Permitted
Investments, provided that such Permitted Investments are deposited in the ERA
Investment Account and the maturity of such Permitted Investments does not
conflict with any anticipated payments to be made by the Borrower out of the ERA
Investment Account. To the extent necessary to make any payments out of the ERA
Equity Account, the Borrower will transfer sufficient funds from the ERA
Investment Account to the ERA Equity Account and will liquidate any of the
Permitted Investments if necessary to meet its payment obligations.   11.   DEBT
SERVICE RESERVE ACCOUNT   11.1   Maintenance       The Borrower will open an
interest bearing debt service reserve account at the latest on 30
September 2005.   11.2   Purpose       The Debt Service Reserve Account will be
used for securing the Lenders’ claims under the Financing Documents.   11.3  
Target Balance       The target balance to be maintained on the Debt Service
Reserve Account prior to the First Repayment Date is EUR 57 million and
thereafter such amount as is sufficient to service the amounts due and payable
under the Facility during the following twelve (12) months, taking into
consideration any amounts held in USD in accordance with Clause 11.5 (Currency)
(the “Target Balance”). Any balance on the Equity Reserve Account from time to
time will count towards the Target Balance. The Debt Service Reserve Account
will be funded through

  (a)   a drawdown under Tranche C,     (b)   the amount determined in
accordance with Clause 2.6.2 (iii) of the Shareholders’ Undertaking Agreement,  
  (c)   out of the Proceeds Account taking into consideration Clause 9.4.3(a)
(Priority of Payments).

    When determining the twelve (12) months debt service, the Agent will
estimate the costs of interest on the basis of the interest rates then currently
payable on outstanding Advances (taking into consideration the Hedging
Agreements entered into for the hedging of the interest risks and the hedging of
the currency



--------------------------------------------------------------------------------



 



50

    rate risk related to the debt service of the Borrower) and that repayments
are made only according to Clauses 6.1 (General) to 6.3 (Repayments other than
First Repayment). The Agent will notify the Borrower of the Target Balance at
the latest two (2) Business Days before the 30 September 2005 and each
subsequent Repayment Date following the notification on such date pursuant to
Clause 4.4 (Notification).

11.4   Set-off       The Agent is entitled to set off the credit balance in the
Debt Service Reserve Account against any obligations of the Borrower due and
payable under the Financing Documents to the Lenders if the Borrower does not,
does not on time or does not entirely perform such obligations.   11.5  
Currency       The Borrower may elect to hold the moneys on the Debt Service
Reserve Account in USD up to an amount corresponding to the notional amount of
interest payments and payments of principal with regard to the EUR/USD
cross-currency-swaps concluded in accordance with the Hedging Strategy if
(a) the respective USD-account is held with the Agent or HVB Banque Luxembourg
Société Anonyme, and (b) the USD account is pledged by the Borrower in favour of
the Lenders by entering into an account pledge agreement substantially in the
form set out in Schedule 8 (Form of Luxembourg Account Pledge Agreement) in
respect of the USD-account maintained with HVB Banque Luxembourg Société Anonyme
and in the form set out in Schedule 7 (Form of Account Pledge Agreement) in
respect of the USD-account maintained with the Agent, and (c) the Agent is
provided with a legal opinion satisfactory to the Agent and issued by a
reputable Luxembourg law firm in respect of, inter alia, the validity and
enforceability of such account pledge agreement. The Agent will notify the
Borrower of the minimum amount of the Debt Service Reserve Account that may be
held in USD from time to time.   11.6   Investments       The Borrower may elect
to open a further account with HVB Banque Luxembourg Société Anonyme and/or the
Agent in respect of investments which may be made by the Borrower pursuant to
Clause 11.6.1 (the “DSRA Investment Account”), such account to be pledged by the
Borrower in favour of the Lenders by entering into an account pledge agreement
substantially in the form set out in Schedule 8 (Form of Luxembourg Account
Pledge Agreement) in respect of the DSRA Investment Account maintained with HVB
Banque Luxembourg Société Anonyme and in the form and substance of the Account
Pledge Agreement between the Borrower and the Security Agent as of the date
hereof in respect of the DSRA Investment Account maintained with the Agent. The
Borrower will at its own cost provide the Agent with a legal opinion
satisfactory to the Agent and issued by a reputable Luxembourg law firm in



--------------------------------------------------------------------------------



 



51

    respect of, inter alia, the validity and enforceability of such Luxembourg
account pledge agreement. Any balance on the Debt Service Reserve Account in
excess of the Target Balance from time to time may be paid into the Revenue
Account.

11.6.1   The Borrower may invest the balance standing to the credit of the DSRA
Investment Account in Permitted Investments, provided that such Permitted
Investments are deposited in the DSRA Investment Account and the maturity of
such Permitted Investments does not conflict with any anticipated payments to be
made by the Borrower out of the DSRA Investment Account. To the extent necessary
to make any payments out of the Debt Service Reserve Account, the Borrower will
transfer sufficient funds from the DSRA Investment Account to the Debt Service
Reserve Account and will liquidate any of the Permitted Investments if necessary
to meet its payment obligations.   12.   ILLEGALITY       If at any time it is
or becomes unlawful or impracticable, by reason of any adoption, amendment or
change of official application or interpretation of any law or regulation or any
directive, request or requirement (whether or not having the force of law) from
any central bank or other fiscal, monetary or other authority, having
jurisdiction over any Lender for such Lender to fund, or to allow to remain
outstanding, all or any of its participations in Advances made or to be made, or
to maintain its Commitment, or to charge or receive interest or fees hereunder
at the rate applicable, such Lender will promptly after becoming aware thereof
notify the Borrower through the Agent and:   12.1   the Commitment of such
Lender under the Facility will forthwith be reduced to zero; and   12.2   the
Borrower will prepay to such Lender its participation in any relevant Advances
together with accrued interest and all other amounts owing to such Lender
hereunder on the next following date on which interest is payable on the
relevant Advance, or on such earlier date as such Lender certifies to be
necessary having regard to the relevant circumstances.   13.   INCREASED COSTS  
13.1   Increased Costs       Where any Lender certifies that, as a result of the
adoption or amendment of or any change of official application or interpretation
of any law, regulation, directive, request or requirement (being legally binding
or, if not legally binding to the extent that non-compliance therewith would be
impracticable) (including without limitation any law, regulation or requirement
relating to taxation, reserve assets, special deposits, cash ratio, liquidity or
capital adequacy



--------------------------------------------------------------------------------



 



52

    requirements, but not including any law, directive, request, regulation or
requirement as in effect on the date hereof or already adopted but not yet in
force on the date hereof):

13.1.1   such Lender or any of its affiliated companies incurs a cost in
relation to such Lender being a party to and/or performing its obligations
and/or exercising its rights under this Agreement;   13.1.2   the cost to such
Lender of making available or maintaining or funding its participation in any
Advance or maintaining its Commitment is increased;   13.1.3   any sum received
or receivable by such Lender under or in connection with this Agreement is
reduced;   13.1.4   the effective return of such Lender in connection with this
Agreement is reduced; or   13.1.5   such Lender becomes liable to make any
payment on account of tax or otherwise (except for taxes imposed on its net
income or net worth) or is required to forego any interest or other return on or
calculated by reference to the amount of any sum received or receivable by it
under or in connection with this Agreement,       then in any such case:

  (a)   a Lender intending to make a claim pursuant to the above will notify the
Borrower through the Agent setting forth in reasonable detail the basis for such
claim;     (b)   the Borrower will pay to the Agent for the account of such
Lender upon demand of the Agent such amounts as are certified by such Lender to
be necessary to fully compensate such Lender for such cost, reduction, payment
or foregone interest or other return, after reduction of benefits which accrue
to such Lender directly or indirectly because of such event and reasonably
allocable to such costs; and     (c)   the Borrower may, by giving irrevocable
notice to the Agent, prepay to such Lender its participation in each Advance
together with accrued interest and all other amounts owing to such Lender
hereunder on the last day of the then current Interest Period for that Advance,
or on such earlier date as such Lender certifies to be necessary having regard
to the relevant circumstances.

13.2   For the avoidance of doubt, this Clause 13 shall not apply in case of a
removal of the guarantor’s liability (Gewährträgerhaftung) regarding German
public



--------------------------------------------------------------------------------



 



53

    savings banks, state banks and public credit institutions of the Federal
Republic of Germany and its states.

14.   TAXES   14.1   All payments by the Borrower under this Agreement will be
made without any deduction or withholding on account of any taxes unless the
Borrower is required by law to make such deduction or withholding, in which case
the Borrower will:   14.1.1   ensure that the deduction or withholding does not
exceed the minimum amount legally required; and   14.1.2   forthwith pay to the
Lenders such additional amounts so as to ensure that the amount received by each
Lender will equal the full amount which would have been received by it had no
deduction or withholding been made,       provided that the foregoing obligation
to pay such additional amounts will not apply in respect of:

  (a)   any taxes measured or imposed upon the overall net income or the overall
capital or net worth of any Lender or its applicable lending office, or any
branch or affiliate thereof, and all franchise taxes, branch taxes, or taxes on
doing business; or     (b)   any taxes that would not have been imposed but for
the failure of any Lender to comply with any certification, identification,
information, documentation or other reporting requirement, if compliance is
required by law, regulation, administrative practice or an applicable treaty as
a precondition to exemption from, or reduction in the rate of, such taxes.

14.2   The Borrower will pay all stamp, recording or similar taxes payable in
respect of the execution, delivery and enforcement of the Transaction Documents
promptly when due.   14.3   If any Lender or the Agent is obliged to make any
payment on account of taxes referred to in Clause 14.2 or if any other
additional tax burdens occur in connection with the Transaction Documents the
Borrower will indemnify each Lender and the Agent from any payment on account of
such taxes.   14.4   If, in the good faith determination of a Lender:

  (a)   such Lender has obtained a tax refund or tax allowance or tax credit as
a result of, and directly attributable to, an additional payment of the Borrower
under Clause 14.1; and



--------------------------------------------------------------------------------



 



54



  (b)   it can make a lawful payment to the Borrower in an amount leaving it in
no better or worse position than it would have been had the payment by the
Borrower been made without any deduction or withholding,     then after actual
receipt or usage of such tax refund or tax allowance or tax credit it will pay
such amount to the Agent for the account of the Borrower. The Lender will make
commercially reasonable efforts where permitted by law to claim a refund or
allowance or credit, but will not be obliged to disclose any information as to
its tax situation to the Borrower or to any other person acting on the
Borrower’s behalf.

14.5   If the Borrower is required to make any payment to a relevant tax or
other authority for which the Borrower has made a deduction or withholding under
Clause 14.1, the Borrower will pay the full amount of the deduction or
withholding within the applicable periods to the relevant authority and will
deliver to the Agent for the account of each Lender concerned as soon as
reasonably practical following the making of such payment the original receipt
or a certified copy thereof and/or other evidence reasonably satisfactory to
such Lender that the payment has been made.   15.   MITIGATION   15.1  
Mitigation   15.1.1   Each Finance Party shall, in consultation with the
Borrower, take all reasonable steps to mitigate any circumstances which arise
and which would result in any amount becoming payable under or pursuant to, or
cancelled pursuant to, any of Clause 12 (Illegality), Clause 13 (Increased
Costs) or Clause 14 (Taxes), including, but not limited to, transferring its
rights and obligations under the Financing Documents to another affiliate or
Facility Office.   15.1.2   Clause 15.1.1 does not in any way limit the
obligations of the Borrower under the Financing Documents.   15.2   Limitation
of Liability   15.2.1   The Borrower shall indemnify each Finance Party for all
costs and expenses reasonably incurred by that Finance Party as a result of
steps taken by it under Clause 15.1.   15.2.2   A Finance Party is not obliged
to take any steps under Clause 15.1 if, in the opinion of that Finance Party
(acting reasonably), to do so might be prejudicial to it.



--------------------------------------------------------------------------------



 



55



16.   REPRESENTATIONS AND WARRANTIES   16.1   Representations and Warranties    
  The Borrower represents and warrants to each of the Arranger, Agent, Security
Agent and Lenders that:   16.1.1   Status: it is a limited liability company
duly organised and validly existing under the laws of the Federal Republic of
Germany, has the capacity to sue and be sued in its own name and has the
corporate power and authority to own its assets and to carry on its business as
currently conducted and the Project;   16.1.2   Powers and Authority: it has the
corporate power and authority to enter into and perform its obligations under
the Transaction Documents and has taken all necessary corporate and other action
required to authorise the execution, delivery and performance of the Transaction
Documents;   16.1.3   Legal Validity: the Transaction Documents that have been
executed by the Borrower on or before the date as of which this representation
is made or repeated, create legal, valid and binding obligations of the Borrower
and the other parties thereto (apart from the Lenders in their various
capacities) enforceable in accordance with the terms and conditions of the
respective agreements and such agreements are in proper form for enforcement in
the courts of the Federal Republic of Germany, subject to applicable bankruptcy,
insolvency, liquidation or other laws affecting creditors’ rights generally;  
16.1.4   Non-Conflict: the entry into and the execution and performance of the
Transaction Documents by the Borrower do not and will not conflict:

  (a)   in any material respect with any agreement, mortgage, bond or other
instrument or treaty to which it is a party or which is binding upon it or any
of its assets which could reasonably be expected to have a Material Adverse
Effect;     (b)   with its constitutive documents; or     (c)   with any
applicable law in a manner which could reasonably be expected to be materially
adverse in relation to its ability to perform its obligations under the
Transaction Documents and/or the validity or enforceability of the Transaction
Documents;

16.1.5   No Event of Default: no Event of Default or Potential Event of Default
has occurred and is continuing;

16.1.6   Authorisations: except for such Authorisations not obtainable by the
date as of which this representation is made or repeated, as to which the
Borrower reasonably believes that they will be obtained as and when necessary
for the



--------------------------------------------------------------------------------



 



56

    Project, all authorisations listed in Appendix 3, Exhibits 4.4 and 13 of the
EPC Contract and any other material Authorisations required for the Project,
including, without limitation, in connection with the performance by each of the
parties of their obligations under the Infrastructure Agreement, or the
performance of its obligations under the Transaction Documents are in full force
and effect, have not been revoked or annulled by a first instance decision, to
the best of the Borrower’s knowledge and after inquiry with the relevant
authority, have not been contested as a result of which the direct
enforceability of such Authorisation has been suspended until a final decision
and it has complied with the terms and conditions of such Authorisations in all
material respects; and such Authorisations have not been modified or amended and
there are no proposals to amend or modify the same unless such modification or
amendment is not materially adverse in relation to the Borrower’s ability to
perform its obligations under the Transaction Documents and/or the validity or
enforceability of the Transaction Documents;

16.1.7   Further Authorisations: to the best of its knowledge, having made due
inquiry, it knows of no reason why any Authorisation required for the Project or
the performance of its obligations under the Transaction Documents (i) will not
be granted when applied for or requested, or (ii) will be withdrawn
(zurückgenommen) or revoked (widerrufen);   16.1.8   Financial Statements: its
most recent audited consolidated annual financial statements:

  (a)   were prepared in accordance with accounting principles generally
accepted in the Federal Republic of Germany and consistently applied;     (b)  
disclose all material liabilities (contingent or otherwise) and all unrealised
or anticipated losses of any member of the Group required to be disclosed by
accounting principles generally accepted and (except as disclosed therein)
consistently applied in the Federal Republic of Germany; and     (c)   give a
true and fair view of the financial condition and operations of the Group during
the relevant period.     Its financial year-end and the financial year end of
the Group is 31 December;

16.1.9   No Material Adverse Change: since the date as at which the latest
audited consolidated financial statements were stated to be prepared there has
been no material adverse change in its business or financial condition (or the
business or consolidated financial condition of the Group) apart from changes
affecting the industry generally;



--------------------------------------------------------------------------------



 



57



16.1.10   Taxation: each member of the Group has duly and punctually paid and
discharged all taxes, assessments and governmental charges imposed upon it or
its assets within the time period allowed therefore without imposing tax
penalties, or creating any encumbrance having priority to the Lenders or the
Security (save to the extent payment thereof is being contested in good faith by
the relevant member of the Group and where payment thereof can lawfully be
withheld and would not result in any encumbrance having priority to the Lenders
or the Security);   16.1.11   Claims Pari-Passu: the claims of the Lenders
against it under the Financing Documents to which it is a party will rank at
least pari passu with the claims of all its unsecured and unsubordinated
creditors save for those preferred solely as a matter of law or resulting from
those land charges which will be released following the first Advance;   16.1.12
  No Insolvency or Winding-Up: neither the Borrower or any of its material
subsidiaries has taken any corporate action nor have any other steps been taken
or legal proceedings been started or (to the best of its knowledge and belief)
threatened against the Borrower or any such subsidiary for the opening of
insolvency proceedings against it or its winding-up, dissolution, administration
or re-organisation (whether by voluntary arrangement, scheme of arrangement or
otherwise) or for the appointment of a receiver, administrator, administrative
receiver, conservator, custodian, trustee or similar officer of it or of any or
all of its assets or revenues;   16.1.13   No Material Proceedings: no action or
administrative proceeding of or before any court, arbitrator or agency
(including, but not limited to, investigative proceedings), which is materially
adverse in relation to the Borrower’s ability to perform its obligations under
the Transaction Documents and/or the validity or enforceability of the
Transaction Documents, has been started or to the best of its knowledge
threatened against any member of the Group or its assets, nor are there to the
best of its knowledge any circumstances likely to give rise to any such action
or proceedings which, if resolved adversely could reasonably be expected to be
materially adverse to its ability to perform its obligations under the
Transaction Documents and/or the validity or enforceability of the Transaction
Documents;   16.1.14   No Material Defaults: it is not in breach of or in
default under any agreement to which it is a party or which is binding on it or
any of its assets in a way which is materially adverse in relation to the
Borrower’s ability to perform its obligations under the Transaction Documents
and/or the validity or enforceability of the Transaction Documents;



--------------------------------------------------------------------------------



 



58



16.1.15   Project Contracts: (i) all existing Project Contracts are or will be
in full force and effect at the time of the first drawdown under this Agreement
(except for the EPC Contract, which will be in full force and effect once the
down payment under the EPC Contract has been made), (ii) no other material
Project Contracts have been concluded, which have not been disclosed to the
Agent, (iii) the Borrower has no notice of any material breaches by any
contracting party under the Project Contracts, and (iv) with regard to Project
Contracts, which will not be available before the day on which this
representation and warranty is made or repeated, the Borrower assumes that these
are produced as soon as and to the extent that they may become necessary for the
Project;   16.1.16   Information: all financial projections contained in the
Financial Model were prepared or made in good faith and on the basis of
assumptions believed by the Borrower to be reasonable;   16.1.17   Environmental
Compliance: it has duly performed and observed in all material respects all
Environmental Law, Environmental Permits and all other material covenants,
conditions, restrictions or agreements including in connection with any
contamination, pollution, emissions, waste, release or discharge of any toxic or
hazardous substance where failure to do so is materially adverse in relation to
the Borrower’s ability to perform its obligations under the Transaction
Documents and/or the validity or enforceability of the Transaction Documents;  
16.1.18   Environmental Claims: no Environmental Claim has been commenced
against it or its officers, or is to the best of its knowledge threatened
against it or its officers materially adverse in relation to the Borrower’s
ability to perform its obligations under the Transaction Documents and/or the
validity or enforceability of the Transaction Documents;   16.1.19   Relevant
Substances: no substance which is capable of causing harm to any living organism
or damaging the environment, public health or welfare has been deposited,
disposed of, kept, treated, imported, exported, transported, processed,
manufactured, used, collected, sorted or produced at any time or is present in
the environment (whether or not on property owned, leased, owned, occupied or
controlled by any member of the Group) in circumstances which are likely to
result in any liability of any member of the Group under Environmental Laws
which is materially adverse in relation to the Borrower’s ability to perform its
obligations under the Transaction Documents and/or the validity or
enforceability of the Transaction Documents;   16.1.20   Ownership of Assets:
the Borrower is the sole owner of or fully entitled to use all of its assets and
is the legal and beneficial owner of its assets subject only to the Security
Agreements and other Permitted Encumbrances;



--------------------------------------------------------------------------------



 



59



16.1.21   Easements: it has all easements, rights of way, rights of ingress and
egress necessary for the construction and operation of the Project, except for
those as to which it has no reason to believe will not be in place when so
necessary;   16.1.22   Encumbrances: save for Permitted Encumbrances no
encumbrance exists over all or any of the assets of any member of the Group and
the execution of the Transaction Documents to which it is a party and the
exercise by it of its rights thereunder will not result in the existence or
imposition of nor oblige any member of the Group to create any encumbrance (save
for Permitted Encumbrances) in favour of any person over any of its or any
member of the Group’s assets;   16.1.23   Indebtedness: on the day of signing
this Agreement, the Borrower has no indebtedness save for:

  (a)   Permitted Financial Indebtedness (except for indebtedness named under
paragraph (e) of the definition of Permitted Financial Indebtedness);     (b)  
indebtedness for Development Costs and other similar costs, not exceeding EUR
1.3 million, envisaged in the Investment and Financing Plan and incurred but not
yet invoiced or paid);     (c)   indebtedness under the Pre-Activity Agreement
(as defined under the EPC Contract) not exceeding EUR 4,210,000 plus VAT; and  
  (d)   indebtedness to the former shareholders, Kvaerner plc in the amount of
EUR 478,687 and Thyssen Rheinstahl Technik Projektgesellschaft mbH in the amount
of EUR 2,648,000;     (e)   indebtedness for the payment of the second purchase
price instalment for the Site towards ALTMARK INDUSTRIEPARK AG in the amount of
EUR 1,755,686 plus VAT and for liabilities under the tenancy agreement dated 16
May 2002;     (f)   further indebtedness to the Shareholders and ALTMARK
INDUSTRIEPARK AG to be waived at the latest on the day after Financial Close;  
  (g)   indebtedness for the ongoing payments which become due at the date the
guarantee decision is delivered; and     (h)   further indebtedness not
exceeding EUR 100,000;

16.1.24   Tax Grants: it is not aware of any reason why the Tax Grants
(Investitionszulagen) should not be paid in the amounts assumed in the Base



--------------------------------------------------------------------------------



 



60

    Case and no encumbrances exist over any of its claims thereunder or rights
and title thereto;

16.1.25   Investment Incentives and State Guarantee: the Investment Incentives
(GA-Zuschuss) given by the State of Sachsen-Anhalt and the State Guarantee are
legal, valid and binding obligations of the State Guarantor and the Guarantors
respectively and no encumbrances (other than as contemplated hereby) exist over
any of its claims under the Investment Incentives (GA-Zuschuss) or rights and
title thereto;   16.1.26   EU-Decision: the EU-Decision is in full force and
effect, it has complied with the terms and conditions of the EU-Decision in all
respects, and the EU-Decision has not been modified or amended in any material
respect, withdrawn or revoked, since the date of its issuance, and there are no
proposals known to the Borrower to amend or modify in any material respect,
withdraw or revoke the same, nor is it the subject of any existing challenge by
any third party in connection with which the EU-Decision has been suspended
pending the outcome of any appeal;   16.1.27   Intellectual Property: it has, or
as the case may be, will have available all material Intellectual Property
Rights and is not in material breach of or has not infringed in any material
respect any Intellectual Property Rights of any other person;   16.1.28  
Insurances: all insurances required to be in place, as provided in the Minimum
Insurance Schedule, are in full force and effect and all premia then due in
respect thereof have been paid in full or will be paid in full out of the
proceeds of the next following Advance;   16.1.29   No Deduction or
Withholdings: under the laws of its jurisdiction of incorporation in force at
the date hereof, it will not be required to make any deduction or withholding
from any payment it may make hereunder;   16.1.30   Shareholding: upon the
making of the Capital Contributions pursuant to Clause 2.6.1 of the
Shareholders’ Undertaking Agreement, the Share Capital will be EUR 15,000,000
and the Shareholders will be the owner of the following Shares

                      Number of   Nominal Value of       Shareholder   Shares  
Shares   Percentage  
SP Holding
  5   EUR 27,360     63,58 %
 
      EUR 27,360        
 
      EUR 9,160        
 
      EUR 30,320        
 
      EUR 9,442,800        



--------------------------------------------------------------------------------



 



61

                      Number of   Nominal Value of       Shareholder   Shares  
Shares   Percentage  
 
               
RWE-IN
  4   EUR 51,130     29,42 %
 
      EUR 31,100        
 
      EUR 38,970        
 
      EUR 4,291,800        
 
               
MFC IH
  3   EUR 27,360     7 %
 
      EUR 12,940        
 
      EUR 1,009,700        

    and no person will have any right to subscribe for any additional Shares in
the Share Capital;

16.1.31   Liability vis-à-vis Former Shareholders: it has no liabilities or
outstanding obligations to any of its former shareholders other than those to be
paid to

  (i)   Kvaerner plc in the amount of EUR 478,687,     (ii)   Thyssen Rheinstahl
Technik Projektgesellschaft mbH in the amount of EUR 2,648,000 for compensation
payments and EUR 570,646 for ancilliary costs in relation to the purchase of the
Site for which Thyssen Rheinstahl Technik GmbH and its legal successor Thyssen
Rheinstahl Technik Projektgesellschaft mbH have provided funds; and     (iii)  
ALTMARK INDUSTRIEPARK AG in the amount of EUR 1,755,686 plus VAT purchase price
in relation to the Site, EUR 546,794 for ancilliary costs in relation to the
purchase of the Site for which ALTMARK INDUSTRIEPARK AG has provided funds to
the Borrower, and the lease agreement dated 16 May 2002 between the Borrower and
ALTMARK INDUSTRIEPARK AG all of which (except for the obligations under the
lease agreement) will be repaid under the first Advance;

16.1.32   Assurance of Overall Financing: to the best of its knowledge there is
an Assurance of Overall Financing;   16.1.33   Accounts: the Borrower has no
accounts other than those established or to be established in accordance with
this Agreement;   16.1.34   Subsidiaries and Affiliates: it does not have any
subsidiaries, other than the Permitted Subsidiaries, or any investments in any
other person other than Permitted Investments;





--------------------------------------------------------------------------------



 



62

16.1.35   Utilities and Facilities: all utility services, means of
transportation, facilities and other materials necessary for the importation,
construction, installation, and operation of the Project (including, without
limitation, gas, wood receiving, pulp dispatching, fuel, electrical, water
supply, storm drainage, rail, port, telephone and sewage services and
facilities, as necessary) are or, to the best of the Borrower’s knowledge after
due inquiry, will be available to the Project (in the case of utility services,
at or within the boundaries of the Site) as soon as required for the
construction, operation, testing and start-up of the Project, and to the extent
necessary or desirable, arrangements have been made on commercially reasonable
terms for such services, means of transportation, facilities and other
materials, except for such arrangements as are not required to be made as of the
date hereof by the applicable Transaction Documents, with respect to which
arrangements the Borrower has no reason to believe such arrangements will not be
made at the time so required;

16.1.36   Adequate Facilities: other than those services to be performed and
materials to be supplied that can reasonably be expected to be commercially
available as and when required or those described in Clause 16.1.35 (Utilities
and Facilities) which are not yet available, the services to be performed, the
facilities and materials to be supplied and the property interests and other
rights granted pursuant to the Project Contracts comprise all of the property
interests and other rights necessary to secure any right or privilege which is
material to the acquisition, development, construction, installation,
completion, operation and maintenance of the Project in accordance in all
material respects with the Transaction Documents and all Authorisations required
for the Project or the performance of its obligations under the Transaction
Documents;   16.2   Repetition       Each of the representations and warranties
pursuant to Clause 16.1 (Representations and Warranties) (other than Clause
16.1.29) will be repeated by the Borrower by reference to the facts and
circumstances then existing in each Drawdown Request and on the first day of
each Interest Period.   17.   FINANCIAL CALCULATIONS
(WIRTSCHAFTLICHKEITSBERECHNUNGEN) AND FINANCIAL COVENANTS   17.1   Annual Debt
Service Cover Ratio       The Borrower shall ensure that the Annual Debt Service
Cover Ratio does not fall below 110 per cent. in the period from 31
December 2011 to 31 December 2013 and 120 per cent. at any time thereafter.



--------------------------------------------------------------------------------



 



63

17.2   Senior Debt/EBITDA Cover Ratio       The Borrower shall ensure that the
Senior Debt/EBITDA Cover Ratio does not exceed the ratios set out in the
following table:

          Testing Date   Ratio
31 December 2009
  13.0  
30 June 2010
  11.0  
31 December 2010
  11.0  
30 June 2011
  7.5  
31 December 2011
  7.5  
30 June 2012
  7.0  
31 December 2012
  6.5  
30 June 2013
  6.5  
31 December 2013
  6.0  
30 June 2014
  5.5  
31 December 2014
  5.5  
30 June 2015
  5.0  
31 December 2015
  5.0  
30 June 2016
  5.0  
31 December 2016
  4.5  
30 June 2017
  4.5  

17.3   Ratio default cure right

  (a)   If, on any relevant date, the required ratios pursuant to Clause 17.1
(Annual Debt Service Cover Ratio) or 17.2 (Senior Debt/EBITDA Cover Ratio) is or
would, but for paragraph (c) below, be breached (the “Ratio Default”), the
Borrower may, within twenty Business Days of the breach being notified to the
Borrower by the Agent, cure the Ratio Default by means of an Equity Cure
Measure.     (b)   The right to cure pursuant to paragraph (a) above may not be
exercised more than once in each fiscal year of the Borrower for each of the
ratios pursuant to 17.1 (Annual Debt Service Cover Ratio) or 17.2 (Senior
Debt/EBITDA Cover Ratio).     (c)   Subject to paragraph (b) above, no Event of
Default shall arise in respect of any breach of the ratios pursuant to Clause
17.1 (Annual Debt Service Cover Ratio) or 17.2 (Senior Debt/EBITDA Cover Ratio),
as the case may be, until the twenty Business Days’ period referred to in
paragraph (a) above has expired.





--------------------------------------------------------------------------------



 



64



17.4   Method of Calculation of Annual Debt Service Cover Ratio       The
initial projected Annual Debt Service Cover Ratios are set out in the Base Case
delivered pursuant to paragraph 9 of Schedule 2 (Conditions for the First
Drawdown).   17.5   Recalculation       The Borrower will calculate the Annual
Debt Service Cover Ratio and the Senior Debt/EBITDA Cover Ratio on each
Repayment Date and on the basis of the financial statements most recently
delivered to the Agent pursuant to Clauses 18.1.1(a), 18.1.1(b) or as the case
may be Clause 9.4.3(c)(ii). The Borrower will prepare a certificate of
compliance, which shall be executed on behalf of the Borrower, in respect of the
financial covenants in form and substance satisfactory to the Agent and
containing details of the calculation of by the Borrower of the financial
covenants enabling the Agent to ascertain compliance by the Borrower with the
financial covenants.   17.6   Adjustments to Financial Model       The Borrower
will provide information reasonably requested by the Agent for the updating of
the Financial Model.   18.   INFORMATION REQUIREMENTS   18.1   Financial
Statements   18.1.1   The Borrower will deliver to the Agent and C&L in
sufficient copies for each of the Lenders:

  (a)   as soon as available, but no later than 90 days after the end of its
financial year:

  (i)   the balance sheet, profit and loss statement and cash flow statement for
the Borrower and (on a consolidated basis) for the Group for such financial
year, audited by a recognised firm of independent auditors licensed to practise
in the Federal Republic of Germany, together with a statement from the Borrower
reconciling such financial statements with the budgeted yearly accounts and
explaining all material deviations of such financial statements from the
budgeted yearly accounts referred to in Clause 18.3 (Project Budget);     (ii)  
the related auditors’ report; and     (iii)   a confirmation by such auditors
that all transactions effected by the Borrower with Related Parties in such
financial year have been made on terms no less beneficial to the Borrower than
those obtainable on an arms’ length basis;





--------------------------------------------------------------------------------



 



65



  (b)   as soon as available, but no later than 60 days after the end of its
financial half year, the balance sheet, profit and loss statement and cash flow
statement for the Borrower and (on a consolidated basis) for the Group for such
period which will be in a form reasonably acceptable to the Lenders and will be
accompanied by data necessary for the calculation of the Annual Debt Service
Coverage Ratio, certified by its independent auditors; and     (c)   no later
than thirty (30) days after the end of each calendar quarter, a management
commentary as to, inter alia, the Borrower’s and the Group’s performance during
such calendar quarter and any material developments or proposals affecting the
Borrower and the Group or its business.

18.1.2   The Borrower will ensure that each set of accounts delivered by it
pursuant to this Clause 18 is prepared on the same basis as was used in the
preparation of its Original Financial Statements or, in the case of a divergence
therefrom, will be accompanied by a statement explaining each changed accounting
principle and its effects.   18.1.3   The Borrower will at the request of the
Agent require and authorise its auditors to discuss with the Lenders matters
reasonably related to or arising out of the annual audit of the Borrower by such
auditors.   18.1.4   The Borrower will provide the financial information
required to be provided to the Lenders under this Clause 18 in the German and
the English language.   18.2   Compliance Certificates       Each of the
financial statements delivered by the Borrower under Clause 18.1.1(a) and
18.1.1(b) will be accompanied by a compliance certificate signed by two
directors of the Borrower certifying that all payments effected by the Borrower
out of the Proceeds Account were in compliance with the priorities set out in
Clause 9.4.3 (Application of Moneys on Proceeds Account).   18.3   Project
Budget   18.3.1   The Borrower will deliver to the Agent, with sufficient copies
for each of the Lenders, starting from the calendar year in which the Start-Up
is expected to occur as soon as available, but no later than 30 days prior to
the beginning of the relevant financial year, the budgeted balance sheet, the
budgeted profit and loss statement and the budgeted cash flow statement for the
next following financial year and the Borrower will be available for a meeting
with the Lenders within two (2) weeks thereafter, to discuss such documents with
the Lenders. Such statements will forecast the costs of maintenance, overhauls
and Capital





--------------------------------------------------------------------------------



 



66



    Expenditure for the next following three years in each case for the Borrower
and for the Group.   18.3.2   Following review by the Agent and if necessary the
Technical Adviser and the Wood Supply Adviser, if the Agent is satisfied with
the information supplied pursuant to Clause 18.3.1, it will confirm the same to
the Borrower. If the Technical Adviser, the Wood Supply Adviser or the Agent is
not satisfied with such information, the Borrower shall make such amendments to
such documents as may be reasonably required by the Technical Advisor and/or
Wood Supply Adviser and/or the Agent.   18.4   Reports during Construction
Period   18.4.1   During the Construction Period the Borrower will provide the
Agent, the Technical Adviser and the Wood Supply Adviser with the following
information within fifteen (15) days of the last day of each calendar quarter:

  (a)   quarterly construction progress reports in accordance with the
conditions set out in Schedule 14 (Sample Table of Content regarding Quarterly
Construction Progress Reports); and     (b)   quarterly reports on the
development of the costs budgeted for construction, including a confirmation or
a proposal for a revised version of the Project Budget including a budgeted
cost/actual cost comparison; and     (c)   any material reports and other
material notifications issued by the EPC Contractor and/or any of its
sub-contractors to the Borrower in respect of the Project, including but not
limited to the Detailed Program and any work around plan (both as described in
Clauses 8.7 and 8.11, respectively, of the EPC Contract).

18.4.2   The Technical Adviser and the Wood Supply Adviser will review such
reports as to their compliance with the requirements of this Agreement, the EPC
Contract and the Investment and Financing Plan. If the Technical Adviser and the
Wood Supply Adviser is satisfied with such reports, he will confirm the same to
the Agent. If the Technical Adviser and/or the Wood Supply Adviser and/or the
Agent is not satisfied with such reports, the Borrower shall consult with the
Agent, the EPC Contractor and/or any of its subcontractors with a view to
rectifying the situation and ensuring that all future reports are satisfactory
to the Technical Adviser and/or Wood Supply Adviser and/or the Agent.   18.5  
Reports during Operation Period       During the Operation Period the Borrower
will provide the Agent with a quarterly production report, including, inter
alia, actual production figures,



--------------------------------------------------------------------------------



 



67

    operating cost figures, sales and sales price figures and the budgeted
figures thereof plus an actual/budget comparison within thirty (30) Business
Days of the last day of each calendar quarter.   18.6   Other Financial
Information       The Borrower will from time to time on the request of the
Agent or any Lender, furnish the Agent or such Lender with such information
about its business, condition (financial or otherwise), operations, performance,
properties or prospects as the Agent or such Lender through the Agent may
reasonably require, in particular all information and documents as may be
required under the provisions of the German Banking Act (Gesetz über das
Kreditwesen) and any material changes to the information included in the
Information Memorandum and the Financial Model.   18.7   Miscellaneous
Information   18.7.1   The Borrower will inform the Agent in writing:

  (a)   promptly upon a Responsible Officer becoming aware of it, of the
occurrence of any Event of Default or Potential Event of Default and confirm to
the Agent in each Drawdown Request and, after the Facility has been fully drawn,
not later than thirty (30) days after the end of each calendar quarter that,
save as previously notified to the Agent or as notified in such Drawdown Request
or, as the case may be, confirmation, no Event of Default or Potential Event of
Default has occurred and is continuing;     (b)   promptly upon a Responsible
Officer becoming aware of it, of any circumstances which are likely to delay in
any material respect the completion of the Project in accordance with the Base
Case, including any event which might reasonably be expected to result in Cost
Overruns;     (c)   promptly upon a Responsible Officer becoming aware of it, of
any material delay in the payment or non-payment of the Government Grants
compared with the assumption made in the Finance Model;     (d)   promptly upon
a Responsible Officer becoming aware of it, of any circumstances which are
likely to have a materially adverse impact on the validity, enforceability and
continuance of the State Guarantee, the Government Grants and the EU-Decision;  
  (e)   promptly upon a Responsible Officer becoming aware of it, of any Event
of Force Majeure or any other event which might delay construction or operation
or which might reasonably be expected to interrupt or reduce



--------------------------------------------------------------------------------



 



68



      the operation of the plant excluding any planned outage or maintenance
period previously notified to the Agent or which might reasonably be expected to
have a Material Adverse Effect;     (f)   promptly upon a Responsible Officer
becoming aware of it, of any Environmental Claim commenced or threatened against
it;     (g)   promptly upon a Responsible Officer becoming aware of it, of any
material default of any party to a Project Contract;     (h)   within ten
(10) Business Days upon a Responsible Officer becoming aware thereof, of the
details of each litigation, arbitration or administrative proceeding pending or
threatened against it which is likely to result in a liability of the Borrower
in an amount or amounts exceeding, in aggregate, EUR 2,000,000 or the equivalent
in other currencies;     (i)   of any Change of Control;     (j)   of any
changes in its senior management;     (k)   as soon as reasonably possible after
a Responsible Officer becoming aware of it, of possible Capital Expenditures in
an amount of more than EUR 2 million in excess of the Project Budget for that
financial year.

18.7.2   The Borrower will provide upon request such verbal or written
information concerning the Project as the Agent or the Lenders may reasonably
require including information that is publicly available.       The Borrower
will fulfil its reporting requirements pursuant to this Clause 18 in a form
which will allow the Agent to make the information available to the Lenders
without material effort. The Agent will notify the Borrower of the number of
copies needed and the form (e-mail, fax, mail) in which the information will
have to be provided. The Agent will promptly upon receipt forward any
information to the Lenders and, to the extent necessary, to the Guarantors.  
19.   INSPECTION RIGHTS       The Borrower shall permit the Agent, the Lenders
or any of their representatives or the Advisers to inspect the Site and its
books and records during usual business hours, and upon reasonable prior notice,
for the purpose of checking whether the Borrower is in compliance with the
provisions of the Transaction Documents. Any requests for such inspections shall
be made through the Agent.



--------------------------------------------------------------------------------



 



69

20.   HEDGING REQUIREMENTS   20.1   Implementation       The Borrower will
implement the Hedging Strategy in a manner which is in form and substance
acceptable to the Agent and will enter into all Derivative Transactions
necessary for such purpose with the Hedging Counterparty.   20.2   Compliance
with Hedging Strategy       The Borrower will not enter into any Derivative
Transaction except in compliance with the Hedging Strategy.   20.3   Adjustments
      The Borrower and the Agent will negotiate in good faith and agree to
adjustments of the Hedging Strategy from time to time whenever adjustments are
considered necessary by the Borrower or the Agent at all times having regard to
the interests of the Lenders and the financial condition of the Borrower.   21.
  COVENANTS   21.1   Positive Covenants       The Borrower shall:   21.1.1  
Maintenance of Legal Validity and Legal Status: do all things necessary to
maintain its existence as a legal person and to ensure the legality, validity,
enforceability or admissibility in evidence in the Federal Republic of Germany
of the Transaction Documents including the obtaining and maintaining of all
applicable Authorisations necessary for the Project and the performance of its
obligations under the Transaction Documents, as and when required, and, on
request of the Agent, shall supply copies (certified by a director of the
Borrower as true, complete and up to date) of any such Authorisations;   21.1.2
  Applicable Laws and Authorisations: with the exception of Environmental Laws
and Environmental Permits where the obligations of the Borrower with respect
thereto are set out in Clause 21.1.15 (Environmental Compliance) comply in all
material respects with all laws and comply with, obtain, maintain and renew, all
applicable Authorisations in each case which are applicable in connection with
the Project and the Borrower’s business and operation generally and required for
its ability to perform its obligations under the Transaction Documents. As soon
as the Authorisations granted after the conclusion of this Agreement become
valid and upon request by the Agent, the Borrower will obtain legal opinions on
such validity from a reputable law firm addressed to and for the benefit of the
Agent;   21.1.3   Transaction Documents: Subject to Clause 21.2.15(b)
(Additional Project Contracts and Amendments to Project Contracts) enter into,
maintain in full force and effect and comply with all Transaction Documents;





--------------------------------------------------------------------------------



 



70



21.1.4   Authorised signatories: provide the Agent with a list of persons
authorised to sign Change Orders as defined in the EPC Contract and amendments
to the EPC Contract;   21.1.5   Relevant Advisers: from time to time and on the
reasonable request of the Agent inform the relevant Advisers and co operate with
them to enable each such Adviser fully to perform its obligations under its
advisory agreement;   21.1.6   Information regarding Permitted Encumbrances and
Permitted Financial Indebtedness: provide details to the Agent of any newly
created Permitted Encumbrance granted outside the ordinary course of business or
any newly incurred Permitted Financial Indebtedness incurred to any person;  
21.1.7   Information of Technical Adviser and Wood Supply Adviser: provide the
Technical Adviser and the Wood Supply Adviser during the Construction Period on
a quarterly basis and upon request with all information and documentation
reasonably required for the purposes of this Agreement and bear the reasonable
costs of the report to be provided by the Technical Adviser and the Wood Supply
Adviser pursuant to Clause 18.4.2 (Reports during Construction Period);   21.1.8
  Preservation of Assets: maintain and preserve all of its assets in good
condition and undertake regular maintenance, except disposal of obsolete assets,
in accordance with prudent industry practice or the EPC Contractor’s and
Suppliers’ recommendations;   21.1.9   Transactions with Third Parties: conclude
and procure that any subsidiary of the Borrower concludes any transaction with a
third party, irrespective of whether or not it is a Related Party, only on terms
no less beneficial to it than those obtainable on an arm’s length basis. All
contracts to be concluded by it with a Related Party will be submitted to the
Agent in their final draft form for approval, such approval not to be
unreasonably withheld. It will further waive any Financial Indebtedness owed by
any person to it only for valuable market consideration;   21.1.10   Conduct of
Business: cause the Project to be built, operated and maintained in accordance
with good industry practices, the Project Contracts and all conditions,
obligations, requirements set out in any Authorisation or technical
specifications from time to time agreed with the EPC Contractor or by Suppliers,
or issued by any Authority in respect of the Borrower or the Project and ensure
that all staff necessary for the proper and efficient operation of its business
or that of its subsidiaries in place;   21.1.11   Payments and Application of
Payments: otherwise than as referred to in Clause 9.1.2 (Disbursement Account)
and save for





--------------------------------------------------------------------------------



 



71



  (a)   any proceeds of material loss and damage insurance obtained after
Acceptance which will be paid to the Insurance Account and applied in accordance
with Clause 9.4.4 (Application of Insurance Proceeds),     (b)   any third party
liability insurance which will be paid directly to the relevant third party, and
    (c)   Excess Start-up Cash Flows up to a maximum amount of EUR 15 million
which will be paid into the Equity Reserve Account

    ensure that all monies received by it in connection with the Project are
paid to the Proceeds Account and applied in accordance with Clause 9.4.3
(Application of Moneys on Proceeds Account).       Amounts received in respect
of the Government Grants and VAT refunds shall, however, be applied to the
repayment of Tranche E in accordance with Clause 6.3.9 (Repayments other than
First Repayment) or for purposes corresponding to the purpose of Tranche E. To
the extent that, at the time these amounts are received on a date after the
First Repayment Date on which Tranche E has been completely repaid in accordance
with Clause 9.4.3(a)(xi) (Application of Moneys on Proceeds Account), the
Borrower will however transfer these amounts to the Shareholders’ Account.  
21.1.12   Tax: duly and punctually pay and discharge:

  (a)   all taxes, assessments and governmental charges imposed upon it or its
assets within the time period allowed therefore without imposing penalties and
without resulting in an encumbrance having priority to the Lenders or any
security purported to be granted by or created pursuant to the Security
Agreements; and     (b)   all lawful claims which, if unpaid, would by law
become encumbrances upon its assets

    (save to the extent payment thereof is being contested in good faith by the
Borrower and where payment thereof can lawfully be withheld and would not result
in an encumbrance having priority to the Lenders or any security purported to be
granted by or created pursuant to the Security Agreements).   21.1.13   Filing
of Tax Returns: file or cause to be filed all tax returns required to be filed
in all jurisdictions in which the Borrower or any of its subsidiaries is
situated or carries on business or is otherwise subject to tax;   21.1.14  
Claims Pari-Passu: ensure that at all times the claims of the Lenders against it
under the Financing Documents rank at least pari passu with the claims of all
its





--------------------------------------------------------------------------------



 



72



    unsecured and unsubordinated creditors save those whose claims are preferred
by any bankruptcy, insolvency, liquidation or other similar laws of general
application and save for the claims resulting from those land charges, which
will be released following first drawdown;   21.1.15   Environmental Compliance:
comply in all material respects with all Environmental Law and obtain and
maintain any Environmental Permits and notify the Agent, promptly after a
Responsible Officer becomes aware of the same of:

  (a)   any material Environmental Claim made on it or to any occupier of any
property owned or leased by it under any Environmental Law which may affect the
compliance with this Agreement; and     (b)   any circumstances which arise
whereby any material remedial action is likely to be required to be taken by, or
at the expense of, it pursuant to any Environmental Law;

21.1.16   Enforcement: take all reasonable steps to promptly enforce its rights
under any Project Contract where failure to do so is material in relation to the
Project and the rights and obligations of the parties to any of the Financing
Documents;   21.1.17   Compliance with Conditions for State Guarantee and
Government Grants: comply, at all times, with all conditions, obligations and
requirements of, and assume all undertakings in, the EU-Decision, the State
Guarantee and the Government Grants, in particular:

  (a)   to allow inspections by the Guarantors or C&L (either by themselves or
by agents appointed by them) at any time for the purpose of checking whether a
drawdown under the State Guarantee may be made or whether the conditions for
such drawdown are satisfied or have been satisfied;     (b)   to authorise the
Agent and the Lenders to submit to the Guarantors and C&L all documents
concerning the Facility and the Security and to give to the Guarantors and C&L
all information requested by each of them;     (c)   to pay all fees in
connection with the State Guarantee; and     (d)   to discharge the Arranger,
the Agent, the Security Agent and the Lenders vis-à-vis the Guarantor and C&L
from any duty of discretion (Schweigepflicht) whereby any requests by the
Lenders shall be made through the Agent;





--------------------------------------------------------------------------------



 



73



21.1.18   Intellectual Property: procure and comply in all material respects
with all material Intellectual Property Rights necessary to construct and
operate the Project and conduct the Borrower’s business;   21.1.19   Security:
provide and maintain the Security and any other security to be provided to the
Lenders pursuant to the Financing Documents and procure that the Security is
effective and maintained and upon reasonable request of the Agent provide
additional security over its assets in favour of the Lenders. The Agent will
determine the details of the additional security within its reasonable
discretion (billiges Ermessen) pursuant to § 315 BGB. The provision of
additional security will not affect existing Permitted Encumbrances;   21.1.20  
Defects Liability Protection: refrain from any acts which may prejudice
materially and adversely any defects liability protection afforded to the
Borrower by the Contractor under the EPC Contract or, to the Borrower’s
knowledge, by any subcontractor (at any level) to the Contractor and/or the
Borrower;   21.1.21   Management: employ experienced professionals in the paper
and pulp industry;   21.1.22   Syndication: provide at its own cost assistance
to the Original Lender in the syndication of the Facility, including without
limitation, by taking all reasonable steps to make management available for the
purpose of making presentations to, or meeting, potential lending institutions
and comply with all reasonable requests for information from potential syndicate
members;   21.1.23   Technical Assistance: as and when reasonably requested
obtain such assistance as may be necessary prior to Acceptance in connection
with the construction, commissioning, testing, start-up, management, operation
and maintenance of the Project;   21.1.24   Information Memorandum: use best
endeavours to assist the Arranger in the preparation of the Information
Memorandum and ensure that, save as otherwise disclosed in the Information
Memorandum, the factual information contained in the Information Memorandum is
true and accurate and complete in all material respects on the date thereof (or,
if different, as of the date when it is stated) and that the Borrower and the
Sponsors do not omit to make any disclosure which would make the Information
Memorandum misleading in any material respect, and in the case of any financial
projections or expressions of opinion contained in the Information Memorandum,
procure that such projections and expressions are prepared or made in good faith
and on the basis of assumptions believed by the Borrower or any of its
subsidiaries to be reasonable and ensure that, if in the opinion of the Arranger
it is necessary for the purpose of syndication, the Information Memorandum is
updated immediately prior to syndication;



--------------------------------------------------------------------------------



 



74



21.1.25   Rented part of the Site: not terminate the site lease agreement dated
16 May 2002 and made between the Borrower and ALTMARK INDUSTRIEPARK AG, before
the acquisition of the part of the Site leased to it without the Majority
Lenders’ consent;   21.1.26   Owner’s Scope: implement the Owner’s Scope in
accordance with internationally recognised engineering standards in a prudent
and timely manner so as not to hinder achievement of Acceptance by month 28
after the Commencement Date (as defined in the EPC-Contract) and so that such
additional works are free from any Defects and do not violate any intellectual
property rights of third parties;   21.1.27   Permitted Subsidiaries: save as
the Majority Lenders may otherwise agree (such agreement not to be unreasonably
withheld) ensure that any Permitted Subsidiaries operate their respective
businesses in a proper and efficient manner and in accordance with the
principles set out in Schedule 11 (Financing of the Subsidiaries);   21.1.28  
Reduction of Existing Financial Indebtedness: repay in full, using funds from
the first Advance, and in any event within 5 Business Days following such
Advance:

  (a)   the EUR 12,286,000 loan made to the Borrower by Dresdner Bank AG and
discharge all encumbrances securing any amounts payable thereunder;     (b)  
the claims of ex-shareholder Kvaerner plc in the amount of EUR 478,687 and
Thyssen Rheinstahl Technik Projektgesellschaft mbH in the amount of EUR
2,648,000;     (c)   the claims of ALTMARK INDUSTRIEPARK AG for the payment of
the second instalment of the purchase price for the Site in the amount of EUR
1,755,686 plus VAT; and     (d)   the claims of RWE-IN, ALTMARK INDUSTRIEPARK AG
and Thyssen Rheinstahl Technik Projektgesellschaft mbH for the ancilliary costs
in connection with the purchase of the Site for which RWE-IN, ALTMARK
INDUSTRIEPARK AG, Thyssen Rheinstahl Technik GmbH and its successor in title
Thyssen Rheinstahl Technik Projektgesellschaft mbH have provided to the Borrower
funds in the amount of EUR 2,708,339.

21.1.29   Accounts: close any existing bank account within one (1) month after
the first Advance other than as contemplated by this Agreement.



--------------------------------------------------------------------------------



 



75



21.2   Negative Covenants       The Borrower will not (by action or omission):  
21.2.1   Negative Pledge: create or permit to subsist any encumbrance over all
or any of its assets other than a Permitted Encumbrance or create any
restriction or prohibition on encumbrances over all or any of its assets;  
21.2.2   Investments, Loans and Guarantees: make any investment in, make any
loans to, grant any credit or other financial accommodation to or for the
benefit of any person or give or have outstanding any guarantee or indemnity to
or for the benefit of any person other than in respect of product liability
assumed in the ordinary course of business or otherwise voluntarily assume any
liability, whether actual or contingent, in respect of any obligation of any
other person other than Permitted Investments and save as set out in the
principles set out in Schedule 11 (Financing of the Subsidiaries), nor will it
make any material fixed asset investments (Sachinvestitionen) or financial
investments (Finanzinvestitionen) without the prior consent of the Guarantors or
except as permitted by this Agreement in relation to the Project;   21.2.3  
Disposals: dispose of the whole or any part of its assets other than in the
ordinary course of business or other than by way of Permitted Disposals, nor
sell any material investments (Beteiligungen) or divisions of its business
(Betriebsteile) without the prior consent of the Majority Lenders and the
Guarantors. Any emission permits under the Kyoto Protocol to the United Nations
Framework Convention on Climate Change dated 11. December 1997 shall, however,
be disposed of only with the Agent’s consent;   21.2.4   Financing: use the
proceeds of any Advances for any other purposes than those set out herein;  
21.2.5   Transfer of Shares or Shareholder Loans: consent to any transfer of
Shares or Shareholder Loans in violation of the Shareholders’ Undertaking
Agreement;   21.2.6   Shares in Subsidiaries:

  (a)   sell or otherwise dispose of (in any transaction or series of
transactions whether related or not) its existing shares in any direct
subsidiary; and     (b)   procure that no direct subsidiary shall sell or
dispose of (in any transaction or series of transactions whether related or not)
its existing shares in any of its subsidiaries or issue any new shares to any
third party where following any such sale more than 49% of the issued ordinary
share capital of the relevant subsidiary would be owned by one or more third
parties,



--------------------------------------------------------------------------------



 



76



      unless the terms of such sale and/or issue (including the terms upon which
any new shareholder may enter into contracts with such subsidiary) have been
previously approved in writing by the Majority Lenders, such approval not to be
unreasonably withheld. In no event shall any such new shareholder be a Sponsor
or any affiliate of a Sponsor unless previously approved in writing by the
Majority Lenders (such approval not to be unreasonably withheld).

21.2.7   Shareholders’ Account: make any payments to the Shareholders’ Account
other than in compliance with the provisions of this Agreement;   21.2.8  
Capital Expenditures: incur any Capital Expenditures at any time or in any
amount of more than EUR 2 million in excess of the Project Budget for that
financial year other than with the consent of the Majority Lenders unless the
same is required to comply with applicable Environmental Law in Germany;  
21.2.9   Capital Reserves: repay any capital reserves set up for Kvaerner plc’s,
Thyssen Rheinstahl Technik Projektgesellschaft mbH or any Shareholder’s waivers
of repayment claims under the shareholder loans granted by them to the Borrower
unless (a) the tax audit of the accounts has accepted the amount of such capital
reserves and (b) they are funded out of the Shareholders’ Account and identify
such capital reserves as a separate balance sheet item;   21.2.10   Shareholder
Loans: (a) prior to the First Repayment Date pay interest on any Shareholder
Loans and thereafter only in accordance with the terms hereof and of the
Shareholder Loans and (b) prepay, repay, redeem, purchase or otherwise acquire
any Shareholder Loans prior to the Tranche A Final Repayment Date and the
repayment in full of each outstanding Advance hereunder;   21.2.11   Financial
Indebtedness: incur, create or permit to subsist or have outstanding any
Financial Indebtedness or enter into any agreement or arrangement whereby it is
entitled to incur, create or permit to subsist any Financial Indebtedness other
than, in each case, Permitted Financial Indebtedness;   21.2.12   Encumbrances:
create or permit to subsist any encumbrance on any of its assets other than
Permitted Encumbrances;   21.2.13   Mergers: split, merge or consolidate with
any other person, enter into any demerger transaction, or participate in any
other type of corporate reconstruction without the prior consent of the Majority
Lenders and the Guarantors;   21.2.14   Subsidiaries: create any subsidiary or
permit to exist any interest in any person (whether by shareholding, joint
venture, partnership, whether any income or profits are, or would be, shared or
transferred with any other party or otherwise), other than the Permitted
Subsidiaries;



--------------------------------------------------------------------------------



 



77



21.2.15   Additional Project Contracts and Amendments to Project Contracts:

  (a)   enter into any additional material Project Contracts with a value of
more than EUR 4 million or contracts for the sale of energy and the agreement on
reserve electricity services save with the prior written consent of the Majority
Lenders (such consent not to be unreasonably withheld or delayed);     (b)  
subject to Clause 21.2.16 (Project Specifications), only, amend in any material
respect, or grant any waiver or consent under, any Project Contract if such
amendment, waiver or consent would not reasonably be expected to be materially
adverse in relation to the Borrower’s ability to perform its obligations under
the Transaction Documents and/or the validity or enforceability of the
Transaction Documents. In the case of Project Contracts with a value of more
than EUR 4 million or contracts for the sale of energy and the agreement on
reserve electricity services such amendments, waivers and consents will have to
be notified to the Agent in writing seven (7) days in advance;     (c)   cancel
or terminate any Project Contract with a value of more than EUR 4 million or any
contract for the sale of energy and the agreement on reserve electricity
services (other than the EPC Contract or any contract for the carrying out of
the necessary infrastructure works at the Site), without having given thirty
(30) days prior written notice to the Agent and then only so long as a
replacement contract is in place on terms no less beneficial to the Borrower as
the cancelled/terminated Project Contract; and     (d)   cancel, terminate or
suspend the EPC Contract or any contract for the carrying out of the necessary
infrastructure works at the Site or (subject to Clause 21.2.16 (Project
Specifications)) grant any waiver or consent under or amend the same without
Majority Lenders’ prior written consent;

21.2.16   Project Specifications: make any changes to the design, specification
or configuration of the plant without Majority Lenders’ consent except for such
amendments and changes which are in conformity with the EPC Contract or are of a
minor nature, it being understood that any such change which might result in an
increase in the Project Costs in an aggregate amount of at least EUR 1 million
or a delay in a System Start-Up as defined in the EPC Contract or in Acceptance
will not be deemed to be of a minor nature;

21.2.17   Waiver of tests under EPC Contract: waive or materially alter any test
procedures or approve any test results in connection with the tests under
Clauses



--------------------------------------------------------------------------------



 



78



    16 to 19 of the EPC Contract where this could have an adverse effect on the
Project without Majority Lenders’ consent (such consent not to be unreasonably
withheld or delayed);   21.2.18   Acceptance Certificate: issue the Acceptance
Certificate as defined in the EPC Contract without the Agent’s consent (such
consent not to be unreasonably withheld or delayed);   21.2.19   Shares:
purchase, cancel or redeem any Share Capital, reduce the Share Capital, issue
any Shares otherwise than to an existing Shareholder, grant any option over or
make any offer of Shares to any person or alter any material rights attaching to
the Shares without the Majority Lenders’ and the Guarantors’ consent. Their
consent is however not required in relation to the offer of Shares;   21.2.20  
Shareholders’ Agreement: change its articles of association in any manner which
would be inconsistent with the provisions of any Transaction Document without
Majority Lenders’ consent (such consent not to be unreasonably withheld);  
21.2.21   Change of Business: make any material changes to the general nature of
its business as a pulp mill (including wood harvesting and procurement as well
as logistic services) and any business incidental thereto or carry on any other
business which results in any material change to the nature of such business;  
21.2.22   Abandonment: abandon the Project;   21.2.23   Withdrawals from Cash
Collateral Accounts: withdraw any moneys on the Cash Collateral Accounts other
than pursuant to the provisions of the Financing Documents;   21.2.24  
Accounts: open or operate any bank accounts other than as contemplated by this
Agreement;   21.2.25   Assignment and Encumbrance of Government Grants: assign,
pledge or otherwise charge, encumber or dispose of its claims, rights and title
under and to the Government Grants except as provided in the Investment
Incentives Assignment Agreement listed in Schedule 9 (Security Agreements);  
21.2.26   Financial Year: change its financial year;   21.2.27   Obligations:
incur any material obligations not contemplated by or permissible under this
Agreement or which the Borrower assumes in connection with deliveries and
services undertaken by it in the ordinary course of business without the prior
consent of the Guarantors.



--------------------------------------------------------------------------------



 



79



22.   INSURANCES   22.1   General       The Borrower will effect through
brokers, previously approved in writing by the Agent, pay the premiums when due,
maintain in full force and effect and comply with all provisions of the
insurances for the Construction Period and the Operation Period, under forms of
policies commonly accepted in the industry and with reputable insurance
companies reasonably acceptable to the Agent. Such insurances include the
insurances set out in Schedule 12 (Minimum Insurance Schedule) and Schedule 12a
(Minimum Insurance Operation Period Schedule) and such other insurances as the
Agent specifies are required to be maintained in connection with the Project in
accordance with prudent operating practice.   22.2   Specific Provisions of the
Insurances       The Borrower will provide for the following with respect to all
Material Insurances:   22.2.1   Sole Loss Payee: the Security Agent to be named
as sole loss payee in all policies save, in relation to policies relating to
third party liability, where payment is made directly to the third party
claiming thereunder in full and final settlement of his claim. A payment to the
loss payee in accordance with this Clause shall, to the extent of that payment,
be made to the Insurance Account or any other account specified to the insurers
by the Security Agent and discharge the liability of the respective insurer to
pay the Borrower or other claimant insured party. The arrangements in this
Clause shall continue to apply notwithstanding the liquidation or insolvency of
the Borrower or any of the insurers;   22.2.2   Waiver: the insurers to agree to
waive all rights of subrogation or action against the Security Agent unless any
of the members of the executive board (Vorstand) of the Security Agent acted
with gross negligence or wilful misconduct (Vorsatz);   22.2.3   Reduction of
Insurance Proceeds: the insurers not to reduce any insurance proceeds due and
payable to the Security Agent (on behalf of itself and other beneficiaries) as
loss payee, save in respect of any unpaid premium if so required by the
respective insurer;   22.2.4   Insurance Claims Assignment: cause the insurers
to acknowledge that they have noticed that, by the Insurance Claims Assignment
Agreement as set out in Schedule 9 (Security Agreements), the Borrower assigned
to the Security Agent (for and on behalf of the Lenders) all its existing and
future rights and claims in and to the Material Insurances (including all claims
of whatsoever nature thereunder and return of premiums and proceeds in respect
thereof). The insurers



--------------------------------------------------------------------------------



 



80



    shall also confirm that they have not received notice of any other
assignment, charge or other encumbrance of the Borrower’s rights and claims
under the respective insurance.   22.2.5   Adequate Information: the insurers to
acknowledge that they have received adequate information in order to evaluate
the risk of insuring the Borrower in respect of the risks hereby insured;  
22.2.6   Cancellation: the insurers not to cancel (kündigen) the Material
Insurances during the Construction Period;   22.2.7   Notices: the insurers to
give in writing to the Security Agent

  (a)   subject to 22.2.6 a thirty (30) days notice of cancellation, non-renewal
(whether for non-payment of premium or otherwise), suspension (if applicable) or
adverse change of terms;     (b)   a thirty (30) days notice of any reduction in
limits or coverage, any increase in deductibles or any termination before the
original expiry date is to take effect; and     (c)   as soon as any of the
insurers becomes aware, notice of any act, event or omission which such insurer
considers may invalidate or render unenforceable in whole or in part any
insurance.

22.2.8   Delivery of Notices and Documents: the policies to stipulate that any
notice or document to be served in relation to any policy may be delivered or
sent by prepaid recorded delivery post (if within the Federal Republic of
Germany), by prepaid airmail (if elsewhere) or facsimile process to the party to
be served at its registered office or at such other address as it may have
notified to the other parties in writing in accordance with this Clause. Any
such notice will be deemed to be given as follows:

  (a)   if delivered by hand or by mail, when delivered; and     (b)   if by
facsimile when transmitted, but only if, immediately after the transmission, the
sender’s fax machine records the correct answerback;

22.2.9   Governing Law and Jurisdiction: the insurance policies to be governed
by German law and each of the insurers and co-insured to agree that any legal
proceedings arising out of or in connection with the policies will be brought in
the exclusive jurisdiction of a German court.   22.3   Insurance Documentation  
    The Borrower will promptly provide to the Security Agent copies of all cover
notes and policies (including endorsements) issued from time to time in relation



--------------------------------------------------------------------------------



 



81



    to each insurance, and of all changes requested or effected thereto, and, if
so requested by the Security Agent, of placing slips and all documents disclosed
or disclosable to the insurers of each insurance and relating to claims notified
or notifiable to insurers or the insurance brokers. In addition, the Borrower
will promptly deliver to the Security Agent the originals of all policies
(including endorsements) and placing slips.   22.4   Inspection Right       The
Security Agent or any of its representatives or the Advisers will be entitled to
review from time to time the compliance of the insurances effected by the
Borrower with the above provisions and the provisions contained in the Minimum
Insurance Schedule and the Borrower undertakes to co-operate with the Security
Agent or any of its representatives or the Advisers, respectively, in this
respect and to furnish to it all information requested by it for such purpose.  
22.5   Broker’s Letter of Undertaking       The Borrower will procure that every
insurance broker who effects an insurance writes a broker’s letter of
undertaking (substantially in the form set out in Schedule 16 (Broker’s Letter
of Undertaking)) to the Security Agent. Such letters have to be provided prior
to Financial Close with respect to insurances during the Construction Period and
at least five (5) Banking Days prior to inception with respect to insurances
during the Operation Period.   22.6   Changes to Insurance Programme   22.6.1  
If any variation is proposed to be made to the terms of any insurance, the
Borrower will give at least thirty (30) days prior written notice thereof to the
Security Agent. No variation to any insurance should be effected or agreed by
the Borrower until the Security Agent notifies the Borrower in writing either
that the variation is not material to the Lenders or is otherwise agreeable to
the Security Agent. The Security Agent will not unreasonably withhold or delay
its agreement after obtaining any advice that it deems appropriate in
considering the Borrower’s request.   22.6.2   No Event of Default occurs to the
extent the Borrower has given notice pursuant to Clause 22.6.1 (Changes to
Insurance Programme), and for so long as, cover required to be maintained is not
available to the Borrower in the international insurance or reinsurance market
on what the Security Agent accepts in writing to the Borrower to be reasonable
commercial terms. In determining whether such cover is available on reasonable
commercial terms, the Security Agent shall have on-going regard to the scope of
such insurance, its cost in the context of the financing of the Project and the
direct and indirect interests of the Lenders under the Financing Documents.



--------------------------------------------------------------------------------



 



82



22.7   Notification       The Borrower will promptly notify the Security Agent
and the insurers of any increase or material change in any risk insured under
any Material Insurance.   22.8   Claim Handling       The Borrower will

  (a)   diligently pursue any valid claim under any insurance,     (b)  
promptly notify the Security Agent and the insurers of any matter for which it
may be entitled to a claim under any insurance,     (c)   keep the Security
Agent informed on a regular basis regarding progress towards settling any such
claim,     (d)   take account of any representations made by the Security Agent
in relation to any such claim, and     (e)   not negotiate, compromise or settle
any claims with a potential value in excess of EUR 5 million without the written
consent of the Security Agent, such consent not to be reasonably withheld or
delayed.

22.9   Renewals       The Borrower will, at least thirty (30) days prior to the
renewal of any insurance satisfy the Security Agent that the cover proposed to
be effected for the renewal period will, on and after the renewal date, comply
with the requirements of the Minimum Insurance Schedule.   22.10   Changes in
Insurer Security       If an insurer under a Material Insurance ceases to carry
a claims paying rating from Standard & Poor’s Corporation of at least A-, or an
equivalent rating from such other rating agency approved by the Security Agent,
the Borrower will promptly inform the Security Agent thereof and, at the request
of the Security Agent, promptly replace the affected cover with cover from
another insurer, or insurers, reasonably acceptable to the Security Agent and
terminate the affected insurer’s participation in the risk, provided that there
will at no time be any period when any relevant risk is not insured as required
by the Financing Documents.   22.11   Lender’s Right to Insure if Borrower
Defaults       If at any time and for any reason any insurance is not in full
force and effect on the terms or for the insured values required under the
Financing Documents, then the Security Agent shall forthwith be entitled, at the
cost and expense of the Borrower, to procure and pay for such insurance as the
Borrower should have



--------------------------------------------------------------------------------



 



83

    effected or procured pursuant to the terms hereof or at any time whilst such
failure is continuing.   22.12   Disputes over Availability of Cover Borrower
Defaults       Any disagreement between the Borrower and the Security Agent over
the availability of cover in the international insurance market will be referred
to an independent expert appointed with the agreement of the Borrower and the
Security Agent, or, if the parties cannot so agree within 20 days of the notice
given by the Borrower under the covenant referred to in Clause 22.6 (Changes to
Insurance Programme), to a person nominated at the request of either party by
the President of the German Association of Insurers, in each case acting as an
independent expert. The expert’s decision will be final and binding on the
parties hereto. The expert’s fees and disbursements will be borne by the
Borrower.   23.   EVENTS OF DEFAULT   23.1   Each of following circumstances
constitutes an Event of Default for the purposes of this Agreement, irrespective
of whether or not caused by any reason within the control of the Borrower or any
other person:   23.1.1   Payment Obligations: subject to Clause 6.5, failure by
the Borrower to make:

  (a)   any payment of principal or interest due under the Facility within seven
(7) Business Days from the due date thereof; and     (b)   any other payment due
under the Financing Documents within five (5) Business Days from a notification
by the Agent of the Borrower’s failure to pay;

23.1.2   Representations and Warranties: any representation, warranty or
statement made in any Financing Document, certificate, statement or opinion
delivered by or on behalf of the Borrower hereunder or in connection herewith is
or proves to have been incorrect, untrue or misleading in any material respect
when made and which, if capable of being remedied, has not been remedied within
thirty (30) days from notification by the Agent of such breach;   23.1.3  
Covenants: the Borrower or any of its Shareholders breaches any covenant or
material obligation under the Financing Documents which, if capable of being
remedied, has not been remedied within fifteen (15) Business Days from
notification by the Agent of such breach;   23.1.4   Debt Service Reserve:
(i) Scheduled Debt Service for two consecutive half year periods is partially or
wholly financed by drawings from the Debt Service Reserve Account, and as a
result the balance standing to the credit of the Debt Service Reserve Account is
less than one third of the Target Balance, or (ii) a



--------------------------------------------------------------------------------



 



84

    drawing on the Debt Service Reserve Account resulting in full utilisation of
the Debt Service Reserve Account is followed on the Repayment Date immediately
following such full utilisation by a deferred amortisation in accordance with
Clause 6.5 (Deferred Amortisation), in each case unless waived by the Majority
Lenders.

23.1.5   Annual Debt Service Cover Ratio: Failure by the Borrower to meet the
Annual Debt Service Cover Ratio as provided for in Clause 17.1 (Annual Debt
Service Cover Ratio), unless waived by the Majority Lenders.   23.1.6   Senior
Debt/EBITDA Cover Ratio: Failure by the Borrower to meet the Senior Debt/EBITDA
Cover Ratio as provided for in Clause 17.2 (Senior Debt/EBITDA Cover Ratio),
unless waived by the Majority Lenders.   23.1.7   Consents and Approvals: any
Authorisation necessary to enable the Borrower to comply with any of its
material obligations under the Transaction Documents and Project is revoked,
withheld or modified or is limited in a way which materially prejudices the
validity and enforceability of the Transaction Documents and/or the ability of
the Borrower to meet its obligations thereunder;   23.1.8   EU-Decision, State
Guarantee and Government Grants: any of the EU-Decision, State Guarantee or
Government Grants is modified in any material respect, revoked, withdrawn,
withheld or suspended, or does not remain in full force and effect;   23.1.9  
Insolvency and Rescheduling: any cause exists on the basis of which insolvency
proceedings under the German Insolvency Code should be initiated against the
Borrower, the Borrower commences negotiations with any one or more of its
creditors with a view to the general readjustment or rescheduling of its
indebtedness or makes a composition with its creditors;   23.1.10   Winding-up:
(a) the Borrower, (b) while it has any liability under the Shareholders’
Undertaking Agreement any of the Shareholders or any of the Sponsors or
(c) while it has any liability under the RWE Solutions AG Guarantee, the Direct
Agreement or the Parent Company Guarantee RWE Solutions AG takes any corporate
action or any other steps are taken or legal proceedings are started for its
winding-up, dissolution or reorganisation or for the appointment of a
liquidator, receiver, administrator, administrative receiver, conservator,
custodian, trustee or similar officer of it or of any part or all of its
revenues and assets;   23.1.11   Insolvency or Winding-up of EPC Contractor: the
EPC-Contractor during the Construction Period is unable to pay its debts as they
fall due, commences negotiations with any one or more of its creditors with a
view to the general readjustments or rescheduling of its indebtedness, makes a
composition with its



--------------------------------------------------------------------------------



 



85



    creditors, or takes any corporate action or other steps or legal proceedings
are started for its winding-up, dissolution, re-organisation (except for a
solvent re-organisation previously approved in writing by the Agent) or for the
appointment of a liquidator, receiver, administrator, administrative receiver or
similar officer of it or of any or all of its revenues and assets;   23.1.12  
Indebtedness: failure by the Borrower to pay any other Financial Indebtedness
over EUR 1,000,000 when due or after the expiry of any applicable grace period
unless such payment is contested in good faith by the Borrower;   23.1.13  
Obligations of the Borrower: at any time it is unlawful for the Borrower to
perform any of its material obligations under the Transaction Documents, or to
own its material assets or to carry on its business in materially the same
fashion as contemplated in the Financing Documents and such condition continues
for period of sixty (60) days;   23.1.14   Obligations of the Parties to
Shareholders’ Undertaking Agreement and the RWE Solutions AG Guarantee: any of
the Shareholders or Sponsors (or any of their successors) fails to comply with
any obligation assumed by it in the Shareholders’ Undertaking Agreement and/or
RWE Solutions AG (or any of its successors) fails to comply with any obligation
assumed by it in the RWE Solutions AG Guarantee, the Direct Agreement or the
Parent Company Guarantee and such failure, if capable of remedy, is not remedied
within thirty (30) days after receipt of written notice from the Agent
requesting the same;   23.1.15   Change of Control: a Change of Control occurs
without the prior written consent of the Majority Lenders;   23.1.16   The
Borrower’s Business: the Borrower ceases or threatens to cease to carry on all
or a substantial part of the business it carries on at the date hereof, abandons
or threatens to abandon the Project or disposes of a substantial part of its
business or assets or a substantial part of its business or assets is seized,
nationalised or expropriated or compulsorily acquired by or under the authority
of any government;   23.1.17   Assets of the Borrower: except as permitted by
the Financing Documents, the Borrower ceases to be the sole lawful and
beneficial owner of, and having good title to, any material part of its assets,
and such assets or part thereof, are not re-acquired or replaced in a manner
satisfactory to the Lenders within fifteen (15) days of such cessation;  
23.1.18   Acceptance: Acceptance does not occur by the date falling 40 months
after Financial Close;



--------------------------------------------------------------------------------



 



86



23.1.19   Default under Transaction Documents: a material default under any of
the Transaction Documents which, if capable of being remedied, has not been
remedied within thirty (30) days in the case of any Financing Document and
ninety (90) days in the case of any Project Contract in each case of
notification by the Agent of such default;   23.1.20   Invalid, Non-binding and
Non-enforceable Obligations: a material provision of the Financing Documents is
not, or is contested by a party other than a Lender to be not, legal, valid,
binding and enforceable;   23.1.21   Qualifications in the Auditors’ Report: the
auditors have made a qualification in their report and there are reasonable
doubts (vernünftige Zweifel) concerning the continuation of the Borrower’s
business on a going concern basis unless within twenty (20) Business Days from
the date of the auditor’s report the Borrower has presented a certificate from
the auditors showing that the reasons for the doubts raised have been remedied
or sufficient measures have been taken for their remedy;   23.1.22   Security:
any Security ceases to be in full force and effect for any reason other than:

  (a)   the assignment of any credit or portion of the finance to which such
Security relates;     (b)   the failure to make the required filings or
registrations where such filings or registrations are under the control of the
Lenders;

23.1.23   Litigation: any material judgement, award or decision on any
litigation, arbitration, administrative proceedings or governmental or
regulatory investigations, proceedings or disputes is commenced against the
Borrower or its assets which is materially adverse in relation to the Borrower’s
ability to perform its obligations under the Transaction Documents and/or the
validity or enforceability of the Transaction Documents unless such judgement,
award or decision is stayed pending appeal without the necessity for the
Borrower to provide any security in connection therewith;   23.1.24  
Enforceability of Encumbrance: any encumbrance over any assets of the Borrower
securing an indebtedness of not less than EUR 100,000 becomes enforceable;  
23.1.25   Execution or Distress: any execution (Zwangsvollstreckung) or distress
(Beschlagnahme) is levied against, or an encumbrancer takes possession of the
whole, or any material part of the assets of the Borrower or any event which
under the laws of any jurisdiction has a similar effect is not discharged within
thirty (30) days;



--------------------------------------------------------------------------------



 



87



23.1.26   Insurances: Subject to Clause 22.6.2 (Changes to Insurance Programme),
the Borrower fails to maintain the insurances pursuant to the provisions of
Clause 22 (Insurances);   23.1.27   Destruction of Project: the Project or any
substantial part thereof is destroyed or damaged in a manner which is not
covered in full by proceeds of insurance, (excluding any agreed deductibles);  
23.1.28   Material Adverse Change: any event or circumstance (or series of
events or circumstances) occurs which has a Material Adverse Effect;   23.1.29  
Force Majeure: an Event of Force Majeure occurs or a series of Events of Force
Majeure occur the effects of which continue (on an aggregated basis) for a
period of 230 days under the EPC-Contract.   23.1.30   Registration of Capital
Increase: (i) the Borrower has failed to produce within four (4) Business Days
from receipt by it and the notary (who, in accordance with Clause 2.6.1 of the
Shareholders’ Undertaking Agreement has certified the capital increase) of a
written confirmation by the Agent that the Shareholder Contributions have been
credited to the Disbursement Account, the confirmation by the notary required as
proof thereof that the registration of the EUR 15,000,000 has been sent to the
commercial register, or (ii) the registration of the capital increase has been
revoked by the Shareholders.   23.1.31   Equity Contribution: If at any time
after 31 December 2011 (i) on the first day of trading of the shares issued
under any Equity Sale the Debt Service Reserve Account is not fully funded, and
(ii) Mercer International fails to contribute 50 per cent. of the net amount
raised under any such Equity Sale (up to an aggregate maximum amount equal to
EUR 10,000,000) to the Borrower, by way of Capital Contribution or Shareholder
Loans, within 30 days of any Equity Sale.   23.2   Acceleration and Cancellation
  23.2.1   Upon the occurrence of an Event of Default and at any time thereafter
while such Event of Default is continuing, the Agent may and shall upon the
direction of the Majority Lenders by notice to the Borrower:

  (a)   declare all or any part of the Advances to be immediately due and
payable or declare all or any part of the Advances to be due and payable on its
demand (whereupon the same will become so payable together with accrued interest
thereon and any other sums then owed by the Borrower under the Financing
Documents);



--------------------------------------------------------------------------------



 



88



  (b)   declare that any unutilised portion of the Facility will be cancelled,
whereupon the Lenders’ undrawn Commitments shall be cancelled and each Lender’s
undrawn Commitment will be reduced to zero, provided that, notwithstanding the
foregoing, upon the occurrence of an Event of Default specified in Clauses
23.1.8 (Insolvency and Rescheduling), 23.1.7 (Winding Up), the undrawn
Commitments of each Lender will immediately be reduced to zero and all Advances
and other sums then owed by the Borrower hereunder shall become immediately due
and payable; and/or     (c)   exercise all rights and remedies under any
Financing Document or instruct the Security Agent to do so.

23.2.2   A notice of the Agent pursuant to Clause 23.2.1 may only be given
(a) if an Event of Default pursuant to Clauses 23.1.1 (Payment Obligations),
23.1.6 (Insolvency and Rescheduling), 23.1.10 (Winding-Up), 23.1.16 (The
Borrower’s Business) and 23.1.24 (Destruction of Project) has occurred and is
continuing, or (b) if any other Event of Default has occurred and is continuing
only after careful consideration of the reasonable concerns of the Borrower or
in case the Majority Lenders have determined in their reasonable opinion that
due to such Event of Default the ability of the Borrower to perform any of its
obligations under the Financing Documents has been materially impaired.   23.3  
Advances Due on Demand       If, pursuant to Clause 23.2.1(a), the Agent
declares all or any part of the Advances to be due and payable on demand of the
Agent, then, and at any time thereafter within a period of three months, the
Agent may by notice to the Borrower:

  (a)   require repayment of all or such part of the Advances on such date as it
may specify in such notice (whereupon the same will become due and payable on
the date specified together with accrued interest thereon and any other sums
then owed by the Borrower under the Financing Documents); and/or     (b)  
select as the duration of any Interest Period which begins whilst such
declaration remains in effect a period of six months or less.

23.4   Waivers       The Lenders may, subject to Clause 23.5.2, waive any Event
of Default with the Majority Lenders’ consent upon written request by the
Borrower to the Agent.



--------------------------------------------------------------------------------



 



89



23.5   Participation of Guarantors   23.5.1   Upon the occurrence of an Event of
Default the Agent will promptly inform the Guarantors thereof.   23.5.2   The
Lenders may waive any Event of Default pursuant to Clause 23.4 (Waivers) only
with the consent of the Guarantors.   24.   AGENT, ARRANGER AND LENDERS   24.1  
Appointment and Authorisation       Each Lender hereby irrevocably (except for a
removal under Clause 24.15 (Resignation)) appoints the Agent to act as its agent
in connection with the administration of the Facility under the Financing
Documents, and irrevocably (except for a removal under Clause 24.15
(Resignation)) authorises the Agent, to take such action and to exercise and
carry out such rights, discretions, authorities, powers and duties as are
specifically delegated to the Agent in this Agreement, in the Shareholders’
Undertaking Agreement, the Security Agreements and the RWE Solutions AG
Guarantee together with such rights, discretions, authorities, powers and duties
as are reasonably incidental thereto, provided that the Agent will not commence
any legal action or proceedings on behalf of any Lender without such Lenders’
consent. Each Lender hereby relieves the Agent from the restrictions of § 181
BGB in respect of the authority conferred upon it in this Agreement.   24.2   No
Obligation       Neither the Agent nor the Arranger is obliged:   24.2.1   to
take any action to ascertain whether any Event of Default has occurred or is
outstanding;   24.2.2   to ascertain the correctness of any representation made
by the Borrower or any other party in connection with this Agreement or any
other Transaction Document;   24.2.3   to inquire as to the performance by the
Borrower or any other party of its obligations under this Agreement or any other
Transaction Document, or any breach of the Borrower or any other party of its
obligations under this Agreement or any other Transaction Document; or   24.2.4
  to give notice to the Lenders of any information or event of which the Agent
becomes aware otherwise than by notice given by a party to this Agreement or to
any of the Advisers in accordance with this Agreement.       The Agent will not
be deemed to have knowledge of the occurrence of a Event of Default until it has
received notice thereof from a party to this Agreement



--------------------------------------------------------------------------------



 



90

    describing the Event of Default and stating that the event is an Event of
Default, in which case it will promptly notify the Lenders.

24.3   Reliance       The Agent is entitled to rely on any communication or
document believed by it to be genuine and correct, and on the advice given in
connection with this Agreement by any of the Advisers appointed in connection
with this Agreement, and will not be liable to any of the parties hereto and any
of the Lenders for any of the consequences of such reliance where such reliance
is in good faith.   24.4   Information Obligations       Notwithstanding any
specific provisions in this Agreement relating to reporting requirements, the
Agent will within the scope of its appointment:   24.4.1   promptly upon receipt
notify each of the Lenders affected thereby of any material information and
notice received by it from the Borrower, any of its Shareholders or any of the
Advisers and will, to the extent it has obtained a sufficient number of
photocopies from the Borrower, any of its Shareholders or such Adviser, supply
photocopies of relevant documents to the Lenders;   24.4.2   promptly notify
each of the Lenders of the occurrence of an Event of Default or any default by
the Borrower, any of its Shareholders or any other party in the performance of
or compliance with its respective obligations under this Agreement and the other
Transaction Documents of which the Agent has received notice from a party to
this Agreement or any of the Advisers in accordance with this Agreement.   24.5
  Compliance with Legal Provisions       Nothing in this Agreement obliges the
Agent to do anything which would or might in its opinion be contrary to the law
of any relevant jurisdiction or render it liable to any person, and the Agent
may do anything which in its opinion is necessary to comply with any such law.  
24.6   Advisers       The Agent may retain and pay for the advice or services of
any of the Advisers or any expert whose advice in its opinion is necessary or
appropriate and rely upon any advice so obtained and shall not be liable to any
of the parties hereto or to any of the Lenders for any of the consequences where
such reliance is in good faith.   24.7   Liability       Neither the Agent nor
the Arranger nor any of their respective directors, officers, employees or
agents will be liable for any action taken or omitted by it, him or them under
or in connection with this Agreement, the Security Agreements, the Shareholders’
Undertaking Agreement or any other Transaction Document and



--------------------------------------------------------------------------------



 



91



    any related documentation except, notwithstanding any other provision of
this Agreement, to the extent of its, his, or their gross negligence, wilful
misconduct or bad faith.   24.8   Agency       The Agent will in performing its
functions and duties under this Agreement, the Security Agreements,
Shareholders’ Undertaking Agreement and any other Transaction Document solely
act as the agent of the Lenders and will not assume or be deemed to have assumed
any obligation as agent or otherwise for the Borrower or any of its
Shareholders, except as specifically stated herein or in any other Transaction
Document. The Agent will have no liability or responsibility to the Borrower or
any Lender in connection with any failure or delay in performance or breach by
any Lender or Lenders (other than the Agent in its capacity as a Lender) or the
Borrower of any of its obligations under this Agreement, the Security
Agreements, the Shareholders’ Undertaking Agreement or any other Transaction
Document.   24.9   No Verification Duties       Neither the Agent nor the
Arranger will be responsible for or obliged to verify:   24.9.1   the accuracy
and/or completeness of any statements, representations or warranties made in or
in connection with this Agreement, the Security Agreements, the Shareholders’
Undertaking Agreement or any other Transaction Document;   24.9.2   for any
information given to any of the Lenders in respect of the Borrower or any matter
relating to the Facility (including, without limitation, the Information
Memorandum);   24.9.3   the recoverability of any of the sums due or to become
due under this Agreement;   24.9.4   any failure, omission or defect in
perfecting any Security, or the enforceability or value of any Security; or  
24.9.5   the legality, validity, effectiveness, adequacy or sufficiency of this
Agreement, the Security Agreements and the other Financing Documents.   24.10  
Transaction Analysis       Each Lender acknowledges that it has made its own
analysis of this transaction (including, without limitation, all agreements
entered into in connection with this Agreement) without relying on the Agent or
the Arranger and based on such information as it has deemed appropriate, and has
reached its decision to enter into this Agreement based on its own
investigations, and that it will continue to make its decisions in taking or not
taking action under this Agreement based on



--------------------------------------------------------------------------------



 



92

    such investigations as it shall deem appropriate. Each Lender hereby
confirms that it does not have any objections against any agreements entered
into in accordance with this Agreement.

24.11   Instruction by Majority Lenders       In the exercise of any right or
power and in relation to any matter not expressly provided for by this
Agreement, the Security Agreements, the Shareholders’ Undertaking Agreement or
any other Transaction Document the Agent may act (or refrain from acting) in
accordance with the instructions of the Majority Lenders to be given by the
Lenders within ten (10) Business Days of the Lenders having received a
respective request from the Agent and will be fully protected in so doing,
except to the extent of its own gross negligence, wilful misconduct or bad
faith. In the absence of such instructions being given, or if the Agent were not
provided with security satisfactory to it, whether by way of payment in advance
or otherwise, against any liability or loss which it may incur in taking any
proceedings or action in connection with this Agreement, the Security
Agreements, the Shareholders’ Undertaking Agreement or any other Transaction
Document, then the Agent may act (or refrain from acting) as it thinks fit
provided that it shall only take action while the above period for the issue of
instructions is running if it determines that there is an urgent need to do so.
  24.12   Indemnity       Each Lender will indemnify the Agent and the Arranger
on demand from and against any and all liabilities, losses, damages, costs and
expenses of any kind or nature whatsoever including any VAT thereon which the
Agent or the Arranger may incur other than by reason of its own gross negligence
or wilful misconduct in acting in its respective capacity as Agent or Arranger.
Such indemnification will be made rateably in proportion to each Lender’s
Commitment.   24.13   Same Rights and Liabilities, Business with the Borrower  
    In relation to its participation in the Facility which the Agent or any
Lender and/or the Arranger will or may have from time to time, each of them will
have the same rights, liabilities and powers under this Agreement as though it
had not assumed such capacity. The Agent, the Arranger or any Lender or any of
their respective associated companies may engage in any kind of business with
the Borrower or any of their respective associated companies as if it were not
the Agent, a Lender or, as the case may be, the Arranger.   24.14   Designation
of New Office       Subject to Clause 24.5 (Compliance with Legal Provisions),
the Agent may from time to time by giving notice to the Borrower and the Lenders
designate an office or branch different from that acting at the time of giving
notice, from which its duties under this Agreement will be performed thereafter
provided that the Borrower will not be obligated to pay any fees, taxes or other
costs or



--------------------------------------------------------------------------------



 



93

    expenses to the extent the same would not have been payable in the absence
of such designation.

24.15   Resignation       The Agent may resign at any time its appointment under
this Agreement by giving written notice thereof to the other parties hereto, and
the Agent may be removed from its position under this Agreement by the Majority
Lenders giving written notice to that effect to the Borrower and the Agent. Any
such resignation or removal shall take effect upon the notification of the
acceptance of the appointment by the successor in its respective position in
accordance with Clause 24.16 (Appointment of Successor).   24.16   Appointment
of Successor       In the event of a resignation or removal of the Agent, the
Majority Lenders will be entitled to appoint a successor in the position, upon
agreement of the Borrower. If no such successor has been appointed within
30 days from the notice of resignation or notice of removal then the Agent will
be entitled, upon agreement of the Borrower, to appoint any reputable and
experienced bank or other financial institution as its successor.   24.17  
Acceptance of Appointment       The acceptance of the appointment will be
notified by any Lender being appointed for such purpose by the Majority Lenders
to the Agent and upon such notification the relevant successor will succeed to
and become vested with all rights, powers, privileges and duties of its
predecessor. The resigning or removed Agent will do all such things as may be
necessary to give effect to the succession and will thereupon be discharged from
its duties and obligations under this Agreement (except for those under Clause
24.7 (Liability)), but shall continue to benefit from the provisions of this
Clause 24.7 (Liability) in respect of any actions or omissions taken in its
capacity as Agent. Such discharges do not exempt the Borrower from any of its
liabilities.   24.18   Arranger       The Arranger has no duties or
responsibilities whatsoever in connection with the operation or administration
of the Facility.   24.19   Facility Office       The Agent may assume that the
Facility Office or, as the case may be, each Facility Office of each Lender is
that identified in Schedule 5 (Lenders and Commitments) (or, in the case of a
transferee, at the end of the Transfer Certificate to which it is a party as
transferee) until it has received from such Lender a notice designating some
other office of such Lender to replace any such Facility Office, and the Agent
may act upon any such notice until the same is superseded by a further such
notice.



--------------------------------------------------------------------------------



 



94



24.20   Missing Communication       The Agent may, if it is unable to obtain
instructions or communicate with a Lender after making reasonable attempts to do
so, either refrain from acting as Agent on behalf of such Lender or take such
action on behalf of such Lender as it in its absolute discretion deems
appropriate, and shall not be liable to such Lender as a result of any such
action or inaction.   24.21   Majority Lenders’ Decisions       To the extent
not otherwise stated in the Financing Documents, all amendments, consents and
waivers under the Financing Documents may be given by the Agent acting on the
direction of the Majority Lenders. Any changes in maturity, amounts payable,
size of Commitments, the definition of Majority Lenders and this Clause 24.21
will, however, require unanimity of all Lenders.   25.   ADVISERS   25.1   The
resignation or dismissal of an Adviser will be in accordance with its respective
mandate.   25.2   Subject to the terms of the relevant mandate the Agent or the
Arranger, as the case may be, will, if so instructed by the Majority Lenders
cancel the appointment of an Adviser.   25.3   If the mandate of an Adviser is
terminated prematurely for whatever reason, the Agent will, with the consent of
the Majority Lenders and with the consent of the Borrower, appoint a successor
at terms and conditions which are as similar to the terms and conditions on the
initial mandate as is reasonably practical, and in such a manner that the duties
of the relevant Adviser are continuously performed.   25.4   The Borrower hereby
consents to the appointment of the Technical Adviser and the Wood Supply Adviser
until six (6) months after Acceptance upon the expiry of its existing mandate.  
26.   FEES   26.1   Commitment Fee       From the date of signing of this
Agreement the Borrower will pay to the Lenders quarterly in arrears on each 31
March, 30 June, 30 September and 31 December on the undrawn portion of each
Tranche a commitment fee to be calculated at the following rates:       Tranche
A:                    0.375 % per annum       Tranche
B:                    0.250 % per annum       Tranche
C:                    0.375 % per annum       Tranche D1:                  0.375
% per annum



--------------------------------------------------------------------------------



 



95

    Tranche D2:                  0.375 % per annum       Tranche
E:                    0.375 % per annum

26.2   Arranging Fee       The Borrower will pay to the Arranger an arranging
fee in accordance with the Fee Letter.   26.3   Agency Fee       The Borrower
will pay to the Agent an agency fee in accordance with the Fee Letter.   26.4  
Federal Guarantee Fee       The Borrower will pay to the Federal Guarantor a
guarantee fee on each 1 April and 1 October. The guarantee fee will be
calculated for each half year starting at these dates at a per annum rate of
0.25 % of the amount guaranteed by the Federal Guarantor at those dates and is
payable to C&L Deutsche Revision AG, Düsseldorf, Anderkonto Bundesminister der
Finanzen, account 301 51 12 with Westdeutsche Landesbank Girozentrale, by making
reference to the State Guarantee number. An amount of 0.25 % of the maximum
guaranteed amount is due and payable by the Borrower in accordance with the
grading granted by the Federal Guarantor. The Borrower will promptly inform the
Agent of any payments made pursuant to this Clause 26.4 (Federal Guarantee Fee).
  26.5   State Guarantee Fee       The Borrower will pay to the State Guarantor
a guarantee fee on each 1 April and 1 October. The guarantee fee will be
calculated for each half year starting at these dates at a per annum rate of
0.25 % of the amount guaranteed by the State Guarantor at those dates and is
payable to C&L Deutsche Revision AG, Düsseldorf, Anderkonto Bundesminister der
Finanzen, account 301 51 12 with Westdeutsche Landesbank Girozentrale, by making
reference to the State Guarantee number. An amount of 0.25 % of the maximum
guaranteed amount is due and payable by the Borrower in accordance with the
sliding scale granted by the State Guarantor. The Borrower will promptly inform
the Agent of any payments made pursuant to this Clause 26.5 (State Guarantee
Fee).   26.6   VAT       Any fee referred to in this Clause 26 (Fees) is
exclusive of any VAT or other tax which might be chargeable in connection with
that fee.   27.   COSTS AND EXPENSES   27.1   Transaction Expenses       The
Borrower will, from time to time on demand of the Agent, reimburse the Agent,
the Security Agent and the Arranger for all reasonable external costs and
expenses properly incurred (including travel and out-of-pocket expenses,



--------------------------------------------------------------------------------



 



96

    notarial fees, the reasonable fees for the Advisers and counsel to the Agent
and related expenses) on a full indemnity basis together with any VAT thereon
incurred by them in connection with:

  (a)   the carrying out of all due diligence enquiries and searches in
connection with the Transaction Documents;     (b)   the negotiation,
preparation and execution and translation of each of the Financing Documents and
if any such party is involved in the negotiation of any Project Contract, the
relevant Project Contract;     (c)   the completion and performance of the
transactions contemplated in the Transaction Documents;     (d)   the activities
of C&L pursuant to Clause 21.1.17 (Compliance with Conditions for State
Guarantee and Government Grants);     (e)   any initial syndication (excluding
any legal counsel’s fees of any transferee under the syndication);     (f)   the
conduct of any audits; or     (g)   any exercise or attempted exercise of any
right, power or remedy under any Financing Document or any failure to exercise
any right, power or remedy except where that failure is due to the wilful
misconduct or gross negligence of, as the case may be, the Arranger, the Agent
or the Security Agent;         in each case subject to the terms of any
agreement then made by the Borrower and the Agent relating to such costs and
expenses.

27.2   Preservation and Enforcement of Rights       The Borrower will, from time
to time on demand of the Agent reimburse the Lenders, the Agent, the Security
Agent and the Arranger for all reasonable costs and expenses (including
reasonable legal fees) on a full indemnity basis together with any VAT thereon
incurred by them in connection with the preservation and/or enforcement of any
of the rights of the Agent, the Security Agent or the Lenders under the
Financing Documents and any document referred to in the Financing Documents.  
27.3   Registration Fee       The Borrower will pay all registration and other
fees to which the Financing Documents, any other document referred to in the
Financing Documents or any judgment given in connection therewith is or at any
time may be subject and shall, from time to time on demand of the Agent,
indemnify the Lenders, the



--------------------------------------------------------------------------------



 



97

    Agent and the Security Agent against any liabilities, costs, claims and
expenses resulting from any failure to pay or any delay in paying any such fees.

27.4   Amendment Costs       If the Borrower requests any amendment, waiver or
consent then it will, within five (5) Business Days of demand by the Agent,
reimburse the Lenders for all reasonable external costs and expenses (including
reasonable legal fees of one law firm for the Lenders selected by the Agent)
together with any VAT thereon incurred by such Lender in responding to or
complying with such request.   27.5   Lenders’ Liabilities for Costs       If
the Borrower fails to perform any of its obligations under this Clause 27 (Costs
and Expenses), each Lender will, in proportion to its aggregate participation in
the Advances (or, if no Advances have been made, the Facility) for the time
being (or, if the Advances have been repaid in full, immediately prior to the
final repayment), indemnify the Agent (or as the case may be the Security Agent)
against any loss incurred by it as a result of the failure and the Borrower will
immediately reimburse each Lender for any payment made by it pursuant to this
Clause 27.5 (Lenders’ Liabilities for Costs).   28.   INDEMNITY AND BREAKAGE
COSTS   28.1   Indemnity       The Borrower undertakes to indemnify the Lenders,
the Agent and the Security Agent, except where any such costs, loss, expense or
liability results from a Lender’s, the Agent’s and the Security Agent’s gross
negligence, wilful default, bad faith or the breach of any of a Lender’s, the
Agent’s and the Security Agent’s obligations under the Financing Documents
against:   28.1.1   any reasonable cost, claim, loss, expense (including
reasonable legal fees) or liability together with any VAT thereon, which it may
sustain or incur as a consequence of the occurrence of any Event of Default or
any default by the Borrower in the performance of any of the obligations
expressed to be assumed by it in any of the Transaction Documents; and   28.1.2
  any reasonable cost or loss it may suffer as a result of any claim or
proceeding against it relating to its involvement in the transactions
contemplated hereby or any use of the proceeds of the Facility.   28.2  
Breakage Costs   28.2.1   If:

  (a)   any payment is made otherwise than on the last day of an Interest Period
applicable thereto;



--------------------------------------------------------------------------------



 



98



  (b)   any other payment is made otherwise than on the due date therefore;    
(c)   any Advance requested cannot be made because the Borrower has failed to
fulfil a condition precedent; or     (d)   the Borrower refuses to accept a
requested Advance,

    then the Borrower will pay to the Agent for the account of each Lender to
which such payment is made or who participated in the Advance requested, such
additional amount as the relevant Lender may reasonably certify as being
necessary to compensate it for any loss (excluding however the Margin) or
expense incurred on account of funds borrowed, funds contracted for or utilised
to fund its participation in the amount so paid or the Advance so requested,
which it has suffered or incurred as the result of such amount not having been
paid on the last day of such Interest Period or on its due date or the Advance
not having been disbursed or accepted, as the case may be.   28.2.2   The
Borrower will pay to the Agent for the account of the Hedging Counterparty to
which such payment is made, such additional amount as the Hedging Counterparty
may reasonably certify as being necessary to compensate it for any loss or
expense arising as a result of the termination, in whole or in part, of any
Hedging Agreement entered into in relation to any amounts cancelled or prepaid
hereunder.   29.   SET-OFF       Each Lender may set off any matured obligation
owed by the Borrower under this Agreement against any obligation owed by the
Lender to the Borrower, regardless of the place of payment, booking branch or
currency of either obligation. If the obligations are in different currencies,
the Lender may convert either obligation at a market rate of exchange in its
usual course of business for the purpose of set-off.   30.   PRO-RATA SHARING  
30.1   If at any time the proportion received or recovered by any Lender by way
of set-off or otherwise (other than through the Agent in accordance with Clause
9 (Payments)) in respect of its portion of any amounts due from the Borrower to
the Lenders under this Agreement is greater than the proportion thereof which
the Lender would have received through the Agent if distributed in accordance
with Clause 9 (Payments) (the difference between the amount received or
recovered (after deduction of any costs incurred by the Lender in connection
with such receipt or recovery) by the Lender and the amount which the Lender
would have received or recovered had the recovery been received through the
Agent if distributed in accordance with Clause 9 (Payments) hereinafter called
the “Excess Amount”), then:



--------------------------------------------------------------------------------



 



99



30.1.1   such Lender will promptly notify the Agent and pay to the Agent an
amount equal to the Excess Amount within three (3) Business Days of such
notification;   30.1.2   the Agent will account for such payment to the Lenders
(excluding the Lender having received the Excess Amount) as if it were a payment
by the Borrower on account of the sum owed to the Lenders under this Agreement;
and   30.1.3   the liability of the Borrower to the Lenders will be adjusted in
accordance with the distribution of the Excess Amount among the Lenders,      
provided that:

  (a)   if the Excess Amount or any part thereof thereafter has to be repaid to
the Borrower by the Lender having received the Excess Amount, each of the
Lenders will repay to the Agent for the account of such Lender such proportion
of the amount received by it out of the Excess Amount (plus any interest legally
demanded by the Borrower in respect of such proportion) as corresponds to the
proportion of the Excess Amount which has to be repaid by the relevant Lender to
the Borrower; and     (b)   sums recovered as a result of litigation started by
a Lender to enforce its rights under this Agreement and resulting in an Excess
Amount will only be shared with all Lenders other than Lenders which were aware
of such litigation and did not join in such litigation without being legally
prevented from doing so.

31.   ASSIGNMENTS AND TRANSFERS   31.1   Assignments and Transfers by the
Borrower       The Borrower is not entitled to assign or transfer all or any of
its rights, benefits and obligations under the Financing Documents.   31.2  
Assignments and Transfers by the Lenders   31.2.1   Each of the Lenders (a
“Transferor”) may at any time assign all its rights and benefits under this
Agreement or transfer its rights and obligations under this Agreement in whole
or in part to members of the European Central Bank System, banks, financial
service providers, financial institutions, insurance companies, institutional
investors, funds, pension funds, public pension schemes and similar institutions
(a “Transferee”) subject to Clause 31.2.2 and any such transfer will comprise a
pro rata share of the entirety of the Transferor’s rights and obligations in
relation to this Agreement. Participations in any disbursement of an Advance may
not be transferred independently from corresponding participations in
Commitments.   31.2.2   A transfer will only be permissible:



--------------------------------------------------------------------------------



 



100



  (a)   if the amount of the Commitment and/or Advance, as the case may be,
under the Facilities which is transferred is not less than EUR 10 million
applied rateably across the Tranches and in any particular Tranche rateably
between the Transferor’s share in each outstanding Advance thereunder and its
undrawn Commitment in relation thereto;     (b)   with the consent of the
Borrower, such consent not to be unreasonably withheld provided that consent
will not be required if such transfer is made to an affiliate (belonging to the
same group of companies within the meaning of § 18 AktG) of a Lender or to
another Lender provided there are no adverse tax or other detriments (e.g.
Germany’s thin capitalisation rules, § 8a KStG) to the Borrower; and     (c)  
following such transfer the circumstances envisaged in Clauses 12 (Illegality)
or 13 (Increased Costs) would neither apply, nor reasonably be expected to apply
and the Borrower would not have, and would not reasonably be expected to have,
any obligations under Clause 14.1.2 (Taxes).

31.2.3   A transfer will only become effective upon execution by the Transferor
and the Transferee and countersignature by the Agent of a transfer certificate
in the form of Schedule 14 (Transfer Certificate) (the “Transfer Certificate”)
or, if later, at the time specified in the Transfer Certificate and the payment
by the Transferee of a transfer fee of EUR 1,000. Upon the transfer becoming
effective, and for such part of the Transferor’s rights and obligations, as is
transferred, the Transferor shall be released from its obligations under the
Financing Documents and all other related documentation, and its rights and
obligations under such documents shall transfer to and vest in the Transferee
provided that it will be the sole responsibility of the Transferee to ensure
that any additional action which may be required for securing the valid transfer
to it of any rights in respect of Security is taken.   31.2.4   The Transferor
will give prompt notice of any proposed transfer to the Agent who will promptly
inform the Borrower.   31.2.5   The Agent will promptly inform the Borrower of
any perfected transfer.   31.2.6   The Borrower will undertake all reasonable
efforts to assist the Arranger in all acts in connection with a syndication
pursuant to this Clause 31.2 (Assignments and Transfers by the Lenders).  
31.2.7   The Guarantors must consent to any transfer by the Lenders provided
that consent shall not be required if the transfer is to a credit institution or
branch of a credit institution within the European Union and the Transferor
assumes the



--------------------------------------------------------------------------------



 



101



    Transferees’ rights and obligations under the Financing Documents on a
fiduciary basis.   31.3   Disclosure of Information       The Agent may disclose
to any actual or potential assignee, participant or Transferee or to any person
who may otherwise enter into contractual relations with such bank or financial
institution in relation to any of the Financing Documents such information about
the Borrower or such details of the Project Contracts as the Agent considers
appropriate provided that such person has executed and delivered to the Borrower
a confidentiality undertaking reasonably satisfactory to the Borrower. The Agent
will not in any way be liable or responsible for such information not being kept
confidential by such proposed assignee, participant or Transferee or other
person if a reasonable confidentiality undertaking was obtained prior to such
disclosure.   32.   SUB-PARTICIPATIONS   32.1   Each Transferor may, in
accordance with standard banking practices, grant at any time sub-participations
with respect to all or any part of its rights and claims under this Agreement to
Transferees and may make dispositions with respect to such rights and claims.  
32.2   Clauses 31.2.4, 31.2.7 (Assignment and Transfers by the Lenders) and 31.3
(Disclosure of Information) apply mutatis mutandis.   33.   CALCULATIONS AND
EVIDENCE OF DEBT   33.1   Basis of Accrual       Unless otherwise provided,
interest and Fees payable per annum will accrue from day to day and be
calculated for the actual number of days elapsed and on the basis of a year of
360 days.   33.2   Prima Facie Evidence   33.2.1   In any legal action or
proceeding arising out of or in connection with this Agreement, the entries made
in the accounts maintained with the Agent and/or the Lenders are, in the absence
of manifest error, prima facie evidence of the existence and amounts of the
specified obligations of the Borrowers.   33.2.2   A certificate of and
determination by the Agent, Security Agent or a Lender as to the interest rate
and amounts owed under the Financing Documents are, in the absence of manifest
error, prima facie evidence of the existence and amounts of the specified
obligations of the Borrower.



--------------------------------------------------------------------------------



 



102

34.   NON-APPLICABILITY OF § 181 BGB       § 181 BGB does not apply to any
authorisation the Borrower gives to the Arranger, Agent, Security Agent and
Lenders.   35.   FORM REQUIREMENTS AND AMENDMENTS   35.1   No oral agreements
(Nebenabreden) have been made.   35.2   Any modification or amendment of this
Agreement, including this Clause, and any waiver by the Agent or any of the
Lenders of its rights under this Agreement, must be made in writing.   35.3  
Any modification or amendment of this Agreement needs the Guarantors’ consent.  
36.   CONDITIONS OF THE STATE GUARANTEE       The conditions of the State
Guarantee as set out in Schedule 10 (State Guarantee) are incorporated in this
Agreement, even if they are not explicitly provided for in this Agreement. In
the case of any discrepancies between the conditions of the State Guarantee and
the terms of this Agreement, the former will apply.   37.   REMEDIES AND
WAIVERS, CUMULATIVE RIGHTS, PARTIAL INVALIDITY   37.1   Remedies and Waiver    
  No failure to exercise, nor any delay in exercising, on the part of the
Lenders, any right or remedy under any Financing Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right or remedy
prevent any further or other exercise thereof or the exercise of any other right
or remedy.   37.2   Cumulative Rights       The rights and remedies provided in
the Financing Documents are cumulative and not exclusive of any other rights and
remedies provided in the Financing Documents or by law.   37.3   Partial
Invalidity       Should any provision of this Agreement be invalid or
unenforceable, in whole or in part, or should any provision later become invalid
or unenforceable, this shall not affect the validity of the remaining provisions
of this Agreement. In lieu of the invalid or unenforceable provision another
reasonable provision shall apply, which as far as legally possible comes as
close as possible to the intention of the contracting parties, or to what would
have been their intention, in correspondence with the spirit and the purpose of
this Agreement, had the parties upon entering into this Agreement taken into
consideration the invalidity



--------------------------------------------------------------------------------



 



103

  or unenforceability of the respective provision. The same shall apply mutatis
mutandis to fill possible gaps in this Agreement.   38.   NOTICES   38.1  
Communications in Writing       Each communication to be made by the parties
hereto under this Agreement or any other Financing Document that does not
contain a provision comparable to this Clause 38.1 will be made in writing and,
unless otherwise stated, will be made by fax, letter or e-mail. Each
communication will be in German or English.   38.2   Addresses       Any
communication or document to be made or delivered by the parties hereto pursuant
to this Agreement or to any other Financing Document that does not contain a
provision comparable to this Clause 38.2 will (unless the recipient of such
communication or document has, by fifteen (15) days’ written notice to the
Agent, specified another address or fax number) be made or delivered to the
address set out below:

  (a)   to the Borrower:

Zellstoff Stendal GmbH
Goldbecker Strasse 1
D — 39596 Arneburg
attn.:Wolfram Ridder
Tel.: +49 — (0) 39321 — 55122
Fax.: +49 — (0) 39321 — 55129

  (b)   to the Arranger:

Bayerische Hypo- und Vereinsbank AG
Am Tucherpark 1 (MCS3IN)
D — 80538 München
attn.: Claudia Schmidt
Tel.: +49 — 89 378 46740
Fax:  +49 — 89 378 41518

  (c)   to the Agent and/or Security Agent:

Bayerische Hypo- und Vereinsbank AG
Am Tucherpark 1 (MCS4LA)
D — 80538 München



--------------------------------------------------------------------------------



 



104

attn.: Loans Agency
Tel.: +49 —89-378 25460
Fax:  +49 —89 378 41517

  (d)   to the Lenders:         to the contact addresses mentioned in Schedule 5
(Lenders and Commitments).

38.2.2   Communications or documents addressed to C&L in connection with this
Agreement or any other Financing Document, not containing a provision
corresponding to this Clause 38.2, shall be addressed to it at:

C&L Deutsche Revision AG
Moskauer Strasse 19
D-40227 Düsseldorf
attn.: Katharina Voß
Tel.: +49 — (0) 211 — 981 2805
Fax.: +49 — (0) 211 — 981 2810

38.3   Delivery       Any communication or document to be made or delivered by
one person to another pursuant to the Financing Documents will (if by way of
fax) be deemed to have been received when transmission has been completed and
evidenced by a positive transmission statement (and, if such date is not a
Business Day or if transmission is completed after 5.30 p.m. in the place of
receipt on a Business Day, will be deemed to have been received on the next
Business Day) or (if by way of letter) deemed to have been delivered when left
at that address or, as the case may be, ten days after being deposited in the
post postage prepaid in an envelope addressed to it at that address, provided
that any communication or document to be made or delivered to the Agent will be
effective only when received by its agency division and then only if the same is
expressly marked for the attention of the department or officer identified with
the Agent’s signature below (or such other department or officer as the Agent
shall from time to time specify for this purpose).   39.   GOVERNING LAW      
This Agreement will be governed by, and construed in accordance with, the laws
of the Federal Republic of Germany.



--------------------------------------------------------------------------------



 



105

40.   JURISDICTION       The exclusive place of jurisdiction to hear and
determine any suit, action or proceeding, and to settle any disputes which may
arise out of or in connection with this Agreement is Munich. The Lenders, the
Agent and the Security Agent may, however, also commence proceedings before any
other court in which assets of the Borrower are located. Mandatory places of
jurisdiction remain unaffected.   41.   COUNTERPARTS       This Agreement may be
executed in any number of counterparts, all of which taken together constitute
one and the same instrument.   42.   CONFIRMATION PURSUANT TO SECTION 8 OF THE
GERMAN MONEY LAUNDERING ACT (GELDWÄSCHEGESETZ)       The Borrower expressly
confirms to the Finance Parties, that all funds made or to be made available to
it under this Agreement have been drawn for its own account and that it is the
economic beneficiary within the meaning of Section 8 Money Laundering Act
(Geldwäschegesetz).



--------------------------------------------------------------------------------



 



106

SCHEDULE 1
Drawdown Request
[Borrower’s Letterhead]
To: Bayerische Hypo- und Vereinsbank AG
Attn: Loans Agency
Telefax: +49 — 89 — 378 — 41517
Date: [     ]
We refer to the EUR 827,950,000 facility agreement dated August 26, 2002 whereby
a facility has been made available to Stendal Zellstoff GmbH by [a group of
banks] on whose behalf Bayerische Hypo- und Vereinsbank AG is acting as agent in
connection therewith (such agreement as from time to time amended being referred
to herein as the “Facility Agreement”). Terms defined in the Facility Agreement
shall have the same meanings herein unless specified otherwise herein.
Pursuant to Clause 3.1 of the Facility Agreement, we hereby request the
following drawdown under

             
¨
  Tranche A        
¨
  Tranche B:        
 
      ¨   Sub Tranche B1
 
      ¨   Sub Tranche B2
 
      ¨   Sub Tranche B3
 
      ¨   Sub Tranche B4
¨
  Tranche C        
¨
  Tranche D1        
¨
  Tranche D2        
¨
  Tranche E        
 
            of the Facility Agreement:    



--------------------------------------------------------------------------------



 



107

Draw down Date:                                                          
Interest Period:                                                             
Amount of Advance: EUR                                         
The Advance will be used for the following specific purposes:

     
Tranche A:
  [Project Construction Costs, Development Costs], in particular
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  An amount of EUR [l] hereof are Post-Acceptance Costs regarding Project
Construction Costs.
 
   
Tranche B[1, 2, 3]:
  [Financing Costs, start-up costs as well as construction costs and development
costs which are not financed under Tranche A], in particular
 
   
 
   
 
   
 
   
 
   
 
   
Tranche B4:
  Working Capital Costs of Borrower, in particular
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  An amount of EUR [l] hereof are Post-Acceptance Costs.
 
   
Tranche C:
  Funding of the Debt Service Reserve Account
 
   
Tranche D1:
  Financing of Project Construction Costs, in particular
 
   
 
   
 
   
 
   
 
   
 
   
 
   
Tranche D2:
  Financing of Cost Overruns/shortfall in Government Grants post
Acceptance/prepayment of Tranche A for EU-Equity Test, in particular
 
   
 
   
 
   
 
   
 
   
Tranche E:
  [Bridge Financing of costs in relation to the Project for which Government
Grants are to be received, recoverable VAT payments on Project Construction
Costs], in particular



--------------------------------------------------------------------------------



 



108

     
 
   
 
   
 
   
 
   
 
   
 
   

The amount of the Advance shall be credited to the Disbursement Account.
We hereby confirm that

1.   the representations and warranties pursuant to Clause 16.1 (Representation
and Warranties) of the Facility Agreement are correct as at the date hereof and
will be correct immediately after the Advance is made;   2.   no Event of
Default or Potential Event of Default as set out in Article 21 of the Facility
Agreement has occurred and is continuing or might result from the making of the
Advance;   3.   no Material Adverse Effect has occurred and is continuing;   4.
  Assurance of Overall Financing is still fulfilled;   5.   the drawdown
conditions for the requested Advance have been met [unless otherwise waived
pursuant to Clause 3.3.2 (Drawdown Conditions) of the Facility Agreement].

          Zellstoff Stendal GmbH
      by:                          





--------------------------------------------------------------------------------



 



109
SCHEDULE 2
Conditions for the First Drawdown
The following documentation and information in form and substance satisfactory
to the Agent has been received by the Agent:

1.   A certified and up-to-date copy of the commercial register extract and the
articles of association of the Borrower, RWE-IN, ALTMARK INDUSTRIEPARK AG, MFC
IH, Mercer International and SP Holding.   2.   A copy of the corporate
authorisations and/or shareholder resolutions of the Borrower relating to the
execution, delivery and performance of all Financing Documents to which it is a
party.   3.   A certified copy of the Secretary Certificates of the Corporate
Secretary of Mercer International:

  (a)   authorising the execution, delivery and performance of all Financing
Documents to which Mercer International is a party as approved by Mercer
International’s board of trustees; and     (b)   setting out the names and
signatures of the authorised signatories for the signing of such documents duly
certified to be true and correct.

4.   Specimen signatures of the persons authorised to sign the Financing
Documents and notices thereunder.   5.   Original executed copies of the
Transaction Documents, in each case, in full force and effect (with respect to
the Hedging Agreements, however, only the agreement for the interest rate swaps)
other than:

  (a)   in the case of the Transaction Documents, which will be concluded or be
in full force and effect upon first drawdown hereunder and     (b)   in the case
of the EPC Contract, which will be in full force and effect upon the payment of
the down payment under the EPC Contract,

    together, in each case, with any necessary notices of assignment and
acknowledgements thereof in form and substance acceptable to the Agent,
registrations (save for the land charges to be created) etc in each case, in
full force and effect.

6.   Evidence that the Shareholders have paid into the Disbursement Account the
following funds:



--------------------------------------------------------------------------------



 



110



  (a)   EUR 14,744,354 in the form of equity in respect of a subscription for
Share Capital; and     (b)   EUR 37,520,412 million in the form of Shareholder
Loans,

    and have made Shareholder Loans in the amount of EUR 17,735,234.

7.   Evidence that the Government Grants for the Project as contemplated in the
Investment and Financing Plan in an amount of not less than EUR 274,7 million
are available of which EUR 109,2 will be given as direct grants (GA-Zuschuss
(Investment Incentives)) by the State of Sachsen-Anhalt and the Agent is
satisfied that EUR 165,5 million as Investitionszulagen (Tax Grants) by the
Federal Republic of Germany will be granted, both approved by EU notification,
for the Project in favour of the Borrower.   8.   A copy of the EU-Decision the
contents of which is satisfactory to the Agent and its legal advisors.   9.  
The audited Financial Model and the agreed Base Case and the model auditors’
report thereon as well as the Investment and Financing Plan.   10.   Provision
of the Amortisation Schedule.   11.   The Project Budget in accordance with the
Financial Model setting out all costs over the Construction Phase.   12.  
Execution by the parties thereto of the letter setting out the Hedging Strategy.
  13.   Uncontested (nicht angefochten) official approval of the subsidies
(Fördermittelzuwendungsbescheid) to be granted by the State of Sachsen-Anhalt to
the city of Arneburg with respect to infrastructure measures.   14.   Evidence
from RWE-IN satisfactory to the Agent that such part of the Owner’s Scope in
relation to the EPC Contract required to have been completed prior to first
drawdown has been fulfilled.   15.   All Authorisations required for the Project
and the performance of the Borrower’s obligations under the Transaction
Documents required as of the first Drawdown Date as contemplated by Clause
16.1.6 (Authorisations) have been obtained.   16.   Written confirmation by the
Borrower that the official approval of the plan (Planfeststellungsbeschluß) has
not been contested (nicht angefochten) and all Authorisations required for the
Project and the performance of the Borrower’s obligations under the Transaction
Documents required as of the first Drawdown Date as contemplated by Clause
16.1.6 (Authorisations) have been obtained. The



--------------------------------------------------------------------------------



 



111

    Borrower will further present copies of the official approval of the plan
(Planfeststellungsbeschluß) and the other Authorisations required for the
Project and the performance of the Borrower’s obligations under the Transaction
Documents required as of the first Drawdown Date as contemplated by Clause
16.1.6 (Authorisations).   17.   Written confirmation from the Technical Adviser
and the Wood Supply Adviser and an auditor acceptable to Agent that the
Development Costs are reasonable.   18.   Delivery of final reports from the
Technical Adviser and the Wood Supply Adviser and the Pulp Market Adviser
satisfactory to the Agent.   19.   Delivery of plan concepts prepared by the
Borrower regarding wood supply, logistics (and sales).   20.   Presentation of
wood supply Letters of Intent (LOI) covering, together with own procured
volumes, 1.25x the required wood volume of 3 Mio. m3.   21.   Report by the
Insurance Adviser containing, inter alia, the confirmation that the insurances
entered into are satisfactory.   22.   Brokers’ letter(s) of undertaking,
insurance cover notes and agreed draft policy wordings satisfactory to the
Insurance Advisor.   23.   Presentation of clearance letter by the German
Federal Cartel Office (Bundeskartellamt) concerning a positive decision on the
capital increase in the Borrower.   24.   The most recent audited financial
statements of the Borrower.   25.   The most recent audited accounts of each of
the Sponsors and Shareholders.   26.   Written confirmation by Kvaerner plc
that, vis-à-vis the Borrower, it only has one claim in the amount of EUR
478,687, by Thyssen Rheinstahl Technik Projektgesellschaft mbH that it only has
claims in the amount of EUR 2,648,000 (compensation payment) and EUR 570,646 for
ancilliary costs for the provision of funds by Thyssen Rheinstahl Technik GmbH
and its successor Thyssen Rheinstahl Technik Projektgesellschaft mbH to the
Borrower in connection with the purchase of the Site.   27.   Written
confirmation by RWE-IN that the profit loss transfer agreement between RWE AG
and RWE Solutions AG dated 27/29 June 2000 is in full force and effect at
Financial Close.   28.   Evidence that all real estate necessary for the
construction of the Project has been acquired and is free of any right of third
parties (save under that certain site



--------------------------------------------------------------------------------



 



112

    lease agreement dated 16 May 2002 and made between the Borrower and ALTMARK
INDUSTRIEPARK AG and except for Permitted Encumbrances) which may interfere with
the Project as contemplated in the Financing Documents.   29.   Delivery of the
confirmation by the local office of archeology (Landesamt für Archäologie)
declaring that the excavations on locations 1 to 4 as set out in Schedule 17
(Archeological Sites) have been finalised.

30.   All Advisers fees and amounts payable hereunder have been paid in full or
will be paid in full out of the first Advance.   31.   Receipt by the Agent of
evidence that the proceeds of the first Advance will be used, inter alia, to
repay indebtedness of the Borrower to Dresdner Bank AG; to Kvaerner plc in the
amount of EUR 478,687; to Thyssen Rheinstahl Technik Projektgesellschaft mbH in
the amount of EUR 2,648,000; to ALTMARK INDUSTRIEPARK AG in the amount of EUR
546,794; to RWE-IN in the amount of EUR 1,590,899; and to Thyssen Rheinstahl
Technik Projektgesellschaft mbH in the amount of EUR 570,646 for ancilliary
costs for the provision of funds by ALTMARK INDUSTRIEPARK AG, RWE-IN and Thyssen
Rheinstahl Technik Projektgesellschaft to the Borrower in connection with the
purchase of the Site; and for payment of the second instalment of the purchase
price to ALTMARK INDUSTRIEPARK AG for the Site.   32.   The Lenders are
satisfied in all respects with the construction and operating arrangements for
the Project.   33.   Evidence satisfactory to the Agent that SP Holding (on a
fully diluted basis) holds at least 63.58 % of the voting rights in the Borrower
and has control over the board of directors of the Borrower and that SP Holding
is a wholly owned subsidiary of Mercer International.   34.   A legal opinion
from Cleary, Gottlieb, Steen & Hamilton with respect to the obligations of
Mercer International, SP Holding, ALTMARK INDUSTRIEPARK AG, MFC IH and RWE-IN
under the Transaction Documents to which it is a party.   35.   A legal opinion
of the Borrower’s legal counsel with respect to the EU-Decision having been
validly issued together with a report analysing the risks of an appeal from this
decision.   36.   A legal opinion of the Agent’s German legal counsel regarding
the transaction in form and substance satisfactory to the Agent.



--------------------------------------------------------------------------------



 



113



SCHEDULE 3
General Drawdown Conditions

1.   The Agent has received a duly completed irrevocable Drawdown Request not
later than 11:00 a.m. on the fifth (5th) Business Day before the Drawdown Date
proposed in the Drawdown Request.   2.   The representations and warranties
continue to be true and correct.   3.   No Event of Default or Potential Event
of Default has occurred and remains uncured or unwaived or would occur as a
result of the making of the Advance to be drawn down.   4.   Neither of the
events mentioned in Clauses 5.1.1 and 5.1.2 has occurred.   5.   All terms and
conditions of the State Guarantee are met, no event has occurred, as a result of
which C&L refuses to allow disbursements under this Agreement and the State
Guarantee continues to be valid and in full force and effect.   6.   Certificate
by the Insurance Adviser stating that the Project is sufficiently insured in
accordance with the construction progress. Such certificate is not needed if the
respective insurance company is obliged to inform the Lenders promptly of a
termination of any insurance.   7.   The Borrower has:

  (a)   paid all due and unpaid fees and expenses due under any of the Financing
Documents; or     (b)   instructed the Lenders to deduct the amount of such fees
and expenses from the amount of the Advance to be disbursed to the Borrower and
the amount of the Advance is sufficient to satisfy all such outstanding fees and
expenses.



--------------------------------------------------------------------------------



 



114



SCHEDULE 4
Conditions Subsequent

(A)   Wood and Logistic related Issues

     
6 months after first drawdown
  Employment of a wood supply manager satisfactory to the Agent
 
   
10 months after first drawdown
  Management, in particular a purchasing director and a harvesting manager, in
place satisfactory to the Agent
 
   
10 months after first drawdown
  The wood supply company and the logistic company have been incorporated
 
   
10 months after first drawdown
  Final company agreement of the wood supply company and the logistic company
and final agreements to be entered into between the Borrower and the Permitted
Subsidiaries in place and heads of terms regarding the agreements to be entered
into between the Borrower and the Permitted Subsidiaries in place
 
   
5 months before expected Start-up
  Presentation of final agreements, including prices and volume, for 45 % of the
required first year volume of about 2.2 mio. m3 of round wood and chips volumes
with chips making up at least 20 % of the contracted volume
 
   
3 months before expected Start-up
  All staff required for the Start-up with regard to the wood supply company and
the logistic company has been contracted
 
   
2 months before expected Start-up
  Wood inventory of 230.000 m3 at the mill or road side
 
   
2 months before expected Start-up
  Presentation of final agreements, including prices and volume, for 55 % in
aggregate of the required first year volume of about 2.2 mio. m3 of round wood
and chips volumes with chips making up at least 20 % of the contracted volume
 
   

(B)   Pulp production related Issues

     
4 months after first drawdown
  Employment of a Pulp Mill manager satisfactory to the Agent
 
   
4 months after first drawdown
  Technical plans regarding railroad and natural gas connection in place



--------------------------------------------------------------------------------



 



115

     
10 months after first drawdown
  Presentation of final personnel recruitment and training plan
 
   
11 months after first drawdown
  Employment of senior production, sales and maintenance management
 
   
3 months before expected Start-up
  Presentation of a detailed production start-up and operation plan showing that
the whole corporate structure will be in place for operation



--------------------------------------------------------------------------------



 



116

SCHEDULE 5
Lenders and Commitments

         
Lender
  Commitment in Euro
 
       
 
       
Bayerische Hypo- und Vereinsbank AG
Am Tucherpark 1 (MCS3IN)
D — 80538 München
    827,950,000  
 
       
attn.: Claudia Schmidt
       
 
       
Tel.: +49 —89-378 46740
Fax: +49 —89 378 41518
         
Total Commitments
    827,950,000  



--------------------------------------------------------------------------------



 



117

SCHEDULE 6
Mandatory Cost Formulae

1.   The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of their functions) or (b) the requirements
of the European Central Bank.   2.   On the first day of each Interest Period
(or as soon as possible thereafter) the Agent shall calculate, as a percentage
rate, a rate (the “Additional Cost Rate”) for each Lender, in accordance with
the paragraphs set out below. The Mandatory Cost will be calculated by the Agent
as a weighted average of the Lenders’ Additional Cost Rates (weighted in
proportion to the percentage participation of each Lender in the relevant
Advance) and will be expressed as a percentage rate per annum.   3.   The
Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Agent. This percentage will be certified by that Lender in its notice to the
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Advances made from that Facility Office)
of complying in respect of Advances made from that Facility Office.   4.   The
Additional Cost Rate for any Lender lending from a Facility Office in the United
Kingdom will be calculated by the Agent in accordance with the formula set out
below (expressed as a percentage rate per annum):

     
A x 0.01
  % per annum.
 
   
300
   

   

    Where A is the rate of charge payable by that Lender to the Financial
Services Authority pursuant to the Fees Rules (calculated for this purpose by
the Agent as being the average of the fee tariffs specified in the Fees Rules
under the activity group A.1 Deposit acceptors, ignoring any minimum fee or zero
related fee required pursuant to the Fees Rules) and expressed in pounds per
£1,000,000 of the Tariff Base of that Lender.   5.   For the purposes of this
Schedule:

  (a)   “Fee Rules” means the Banking Supervision (Fees) Regulations 2000 or
such other law as may be in force from time to time in respect of the payment of
fees for banking supervision;



--------------------------------------------------------------------------------



 



118



  (b)   “Participating Member State” means any member state of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Union relating to European Monetary
Union;     (c)   “Special Deposits” has the meanings given to it from time to
time under or pursuant to the Bank of England Act 1998 or (as may be
appropriate) by the Bank of England;     (d)   “Tariff Base” has the meaning
given to it in, and will be calculated in accordance with, the Fees Rules; and  
  (e)   the resulting figure will be rounded to four decimal places.

6.   The Agent may from time to time, after consultation with the Borrower and
the Lenders, determine and notify to all parties hereto any amendments or
variations which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority and/or the European
Central Bank (or, in any case, any other authority which replaces all or any of
their functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all the parties hereto.   7.   Each Lender
shall supply any information required by the Agent for the purpose of
calculating its Additional Cost Rate. In particular, but without limitation,
each Lender shall supply the following information in writing on or prior to the
date on which it becomes a Lender:

  (a)   its jurisdiction of incorporation and the jurisdiction of its Facility
Office; and     (b)   any other information that the Agent may reasonably
require for such purpose.

    Each Lender shall promptly notify the Agent in writing of any change to the
information provided by it pursuant to this paragraph.

8.   The percentages or rates of charge of each Lender for the purpose of A
above shall be determined b the Agent based upon the information supplied to it
pursuant to paragraph 7 above and on the assumption that, unless a Lender
notifies the Agent to the contrary, each Lender’s obligations in relation to
cash ratio deposits, Special Deposits and the Fee Rules are the same as those of
a typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.



--------------------------------------------------------------------------------



 



119



9.   The Agent shall have no liability to any person if such determination
results in an Additional Cost Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender
pursuant to paragraphs 3 and 7 above is true and correct in all respects.   10.
  The Agent shall distribute the additional amounts received as a result of the
Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for each
Lender based on the information provided by each Lender pursuant to paragraphs 3
and 7 above.   11.   Any determination by the Agent pursuant to this Schedule in
relation to the formula, the Mandatory Cost, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all of the parties to this Agreement.





--------------------------------------------------------------------------------



 



120

SCHEDULE 7
Form of Account Pledge Agreement



--------------------------------------------------------------------------------



 



121

ZELLSTOFF STENDAL GMBH
as Borrower and Pledgor
and
BAYERISCHE HYPO- UND VEREINSBANK AKTIENGESELLSCHAFT
as Original Pledgee and Security Agent
 

ACCOUNT PLEDGE AGREEMENT
 



--------------------------------------------------------------------------------



 



122

CONTENTS



--------------------------------------------------------------------------------



 



123

THIS ACCOUNT PLEDGE AGREEMENT is made on the [Date] (the “Agreement”)
BETWEEN:

(1)   ZELLSTOFF STENDAL GMBH, a limited liability company incorporated,
organised and validly existing under the laws of the Federal Republic of
Germany, having its office at Goldbecker Strasse 1, 39596 Arneburg, Federal
Republic of Germany and registered in the commercial register (Amtsgericht) of
Stendal, number HRB 2446 (the “Borrower” and “Pledgor”);

(2)   BAYERISCHE HYPO- UND VEREINSBANK AG, a stock corporation incorporated,
organised and validly existing under the laws of the Federal Republic of
Germany, having its office at Am Tucherpark 16, 80538 München, Federal Republic
of Germany and registered in the commercial register (Amtsgericht) of Munich,
number HRB 42148 (the “Original Pledgee” and “Security Agent”).

WHEREAS:

(A)   The Lenders and the Pledgor have concluded a facility agreement dated [·]
August 2002 in the amount of EUR 827,950,000 for the purpose of the design,
development, construction and operation of a pulp mill located in Arneburg, near
Stendal in Sachsen-Anhalt (the “Facility Agreement”).

(B)   Pursuant to the Facility Agreement the Pledgor and its shareholders are
obliged to grant certain security for the purpose of securing the obligations
under the Financing Documents in accordance with the terms and conditions
therein.

NOW, IT IS HEREBY AGREED as follows:

1.   DEFINITIONS

1.1   Unless otherwise stated in this Agreement or required by the context the
definitions and principles of interpretation in the Facility Agreement are to be
used in this Agreement.

1.2   Definitions:       “Accounts”: The bank accounts listed in Schedule 1
hereto and “Account” means any of them.       “Account Bank”: A bank
administering any of the Accounts.



--------------------------------------------------------------------------------



 



124

    “Advance”: A principal sum drawn by the Borrower under the Facility
Agreement or, depending on the context, the principal sum outstanding as a
result of such drawdown.       “Agent”: Bayerische Hypo- und Vereinsbank AG or
its successor.       “ALTMARK INDUSTRIEPARK AG”: Altmark Industriepark AG, a
company incorporated under the laws of the Federal Republic of Germany.      
“Arranger”: Bayerische Hypo- und Vereinsbank AG and its successors.      
“Derivative Transaction”: Any swap agreement, option agreement, futures
contract, forward contract or similar arrangement with respect to interest
rates, currencies or commodity prices.       “EPC Contract”: The engineering,
procurement and construction agreement dated 26 August 2002 between REW-IN and
the Borrower.       “EPC-Contractor”: RWE-IN.       “EU-Decision”: The decision
by the EU-Commission dated 19 June 2002 in respect of the State Guarantee and
the Government Grants.       “Event of Default”: Any of the events mentioned in
Clause 23 (Events of Default) of the Facility Agreement.       “Facility”: The
facility comprising Tranche A, Tranche B, Tranche C, Tranche D1, Tranche D2 and
Tranche E pursuant to Clause 2.1 (Granting of the Facility) of the Facility
Agreement.       “Facility Office”: The office or offices notified by a Lender
to the Agent in writing on or before the date it becomes a Lender (or, following
that date, by not less than (5) five days’ written notice) as the office or
offices through which it will perform its obligations under the Facility
Agreement.       “Fee Letter”: The fee letter by Bayerische Hypo- und
Vereinsbank AG and addressed to the Borrower dated on or about the date hereof.
      “Financing Documents”: The Facility Agreement, any agreement entered into
with any Permitted Subsidiary in connection with the financing of the wood
supply or logistics aspects of the Project, the Hedging Agreements, the Security
Agreements, the Shareholders’ Undertaking Agreement, the Step-In-Rights
Agreement between SP Holding, RWE-In, MFC IH and the agent on or about the date
hereof, the RWE Solutions AG Guarantee, any agreement regarding Shareholder
Loans and the corresponding subordination declarations, the Stand-By Equity
Security, the Fee Letter, any waiver requests, waivers and other



--------------------------------------------------------------------------------



 



125

    binding notifications, the Direct Agreement, the Parent Company Guarantee,
the advance payment, performance and defects liability guarantee issued in
favour of the Borrower by a first class bank in respect of the performance of
the EPC Contractor under the EPC-Contract, the State Guarantee and any other
document in relation to the financing of the Project.       “Future Pledgees”:
any entity which may become a pledgee hereunder by way of (i) transfer of the
Pledges by operation of law following the transfer or assignment (including by
way of novation or assumption (Vertragsübernahme)) of any part of the Secured
Obligations (as defined hereinafter) from the Original Pledgee or any Future
Pledgee to such future pledgee and/or (ii) accession to this Agreement pursuant
to Clause 2.6 hereof as pledgee.       “Government Grants”: The grants which
will be given as direct grants (GA-Zuschuss (investment incentives)) by the
State of Sachsen-Anhalt and as Investitionszulagen (tax grants) by the Federal
Republic of Germany, both as approved by the EU-Decision, for the Project in
favour of the Borrower.       “Hedging Agreements”: The Hedging Agreement dated
26 August 2002 between the Hedging Counterparts and the Borrower in relation to
any swap agreements, cap agreements, collar agreements, future agreements,
forward agreements and similar agreements with respect to interest rates,
currencies or commodity prices as well as any single transactions to be
concluded by the Hedging Agreement.       “Hedging Counterparty”: Bayerische
Hypo- und Vereinsbank AG.       “Hedging Strategy”: The hedging strategy in
relation to the Facility to be agreed in writing between the Borrower and the
Arranger, as amended from time to time, for the hedging of the interest,
currency and commodity price risks of the Pledgor.       “Lenders”: The lenders
(including the Original Lender), acting through their respective Facility
Offices, and their successors, transferees and assignees, as permitted under the
Facility Agreement.       “Mercer International”: Mercer International Inc., a
Massachussetts trust incorporated und the laws of the state of Washington,
United States of America.       “MFC IH”: MFC Industrial Holdings AG.      
“Original Lender”: Bayerische Hypo- und Vereinsbank AG.



--------------------------------------------------------------------------------



 



126

    “Parent Company Guarantee”: The parent company guarantee to be granted by
RWE Solutions AG in favour of the Borrower in respect of RWE-IN’s obligations
under the EPC Contract.       “Permitted Subsidiaries”: The two support holding
companies, the wood supply company and the logistic company.       “Pledgees”:
the Original Pledgee and the Future Pledgees.       “Project”: The design,
development, financing, construction and operation of a 552,000 tonnes per annum
bleached softwood kraft pulp mill located in Arneburg, near Stendal in
Sachsen-Anhalt, Federal Republic of Germany.       “RWE Solutions AG Guarantee”:
The guarantee given by RWE Solutions AG in respect of RWE-IN’s obligations under
the Shareholders’ Undertaking Agreement.       “RWE-IN”: RWE Industrie-Lösungen
GmbH, a limited liability company incorporated under the laws of the Federal
Republic of Germany.       “Secured Creditors”: The Lenders and the Hedging
Counterparty.       “Security Agreements”: The security agreements listed in
Schedule 2 (Security Agreements), the Security Pooling Agreement and any other
agreement pursuant to which the Borrower, the Shareholders, the Sponsors or any
third party grant security to the Security Agent and/or the Lenders (other than
the State Guarantee), including security agreements granting security in favour
of or on behalf of the subsidiaries.       “Security Pooling Agreement”: The
security pooling agreement dated on or about the date hereof between the
Security Agent, the Lenders, the Hedging Counterparty, SP Holding, RWE-IN, MFC
IH and the Borrower.       “Share Capital”: The share capital of the Borrower as
increased from time to time in accordance with the Facility Agreement.      
“Share”: An ordinary fully paid up share in the Share Capital.      
“Shareholder Loans”: Loans by the Shareholders to the Borrower made and
subordinated in accordance with the terms and conditions of the Shareholders’
Undertaking Agreement.       “Shareholders’ Undertaking Agreement”: The
agreement of even date between the Sponsors, the Shareholders, the Borrower and
the Agent.



--------------------------------------------------------------------------------



 



127

    “Shareholders”: As at the date of this Agreement, SP Holding, RWE-IN and MFC
IH, and thereafter includes any person to whom Shares may be transferred.      
“Shareholder’s Account”: An account in the name of the Borrower over which the
Lenders have no security and to which the Borrower is allowed to make payments
in accordance with Clauses 9.4.3(a) (Priority of Payments) and 9.4.3(c)
(Restricted Application) of the Facility Agreement.       “Sponsors”: Mercer
International, RWE-IN and ALTMARK INDUSTRIEPARK AG and any of their respective
successors.       “Stand-By Equity Security”:

  (a)   an unconditional letter of credit; or     (b)   an unconditional
guarantee on first demand,

    in each case in form and substance satisfactory to the Agent and issued by a
bank whose long term unsecured credit rating is at least A from Standard &
Poor’s Rating Services and A 2 from Moody’s Investors Services Inc.; or       an
interest bearing cash deposit in the amount required by the Shareholders’
Undertaking Agreement to be held by the Agent or at HVB Banque Luxembourg
Société Anonyme, such account to be pledged in favour of the Lenders by entering
into an account pledge agreement substantially in the form set out in Schedule 7
(Form of Account Pledge Agreement) of the Facility Agreement in case the account
is held by the Agent and an account pledge agreement substantially in the form
set out in Schedule 8 (Form of Luxembourg Account Pledge Agreement) of the
Facility Agreement in case the account is held by HVB Banque Luxembourg Société
Anonyme.       “State Guarantee”: The guarantees (Ausfallbürgschaften) issued by
the Federal Republic of Germany (for 48 % of the aggregate amount of Advances
under Tranches A and B) and the State of Sachsen-Anhalt (for 32 % of the
aggregate amount of Advances under Tranches A and B) issued pursuant to the
EU-Decision in the form attached to the Facility Agreement as Schedule 11 (State
Guarantee) of the Facility Agreement in favour of the Lenders with respect to
this Agreement including the “Allgemeinen Bestimmungen für Bürgschaftsübernahmen
durch die Bundesrepublik Deutschland (Bund) und parallel bürgende Bundesländer”
(General Conditions for the issuing of guarantees by the Federal Republic of
Germany and Länder).   2.   PLEDGE   2.1   The Pledgor hereby pledges to the
Pledgees:



--------------------------------------------------------------------------------



 



128



  (a)   all present, conditional and future claims including the account
balances (Salden) of current accounts (Kontokorrentkonten), as the case may be,
and all respective rights of the Pledgor arising under all of its accounts,
including the bank accounts listed in Schedule 1 hereto and all such accounts
which will be mentioned in the relevant Account Lists pursuant to Clause 4;    
(b)   all securities and other instruments including all secondary rights, in
particular the rights from interest and profit share coupons, which are or will
in the future be credited into the custody accounts mentioned in Schedule 1
hereto;

    (each right of the Pledgees created hereunder is hereinafter referred to as
a “Pledge”).   2.2   Excluded from the Pledge is the Shareholder’s Account.  
2.3   The Original Pledgee hereby accepts its Pledges for itself.   2.4   For
the purpose of the Pledges the Pledgor hereby assigns to the Pledgees its claims
for possession regarding the items listed in Clause 2.1(b) above against the
account holding bank. If order papers (Orderpapiere) are deposited or will be
deposited in the deposit of security mentioned under Clause 2.1(b) the Pledgor
of such order papers will be provided with a blank endorsement, if it has not
been provided with such blank endorsement already.   2.5   The Pledgor
undertakes to notify the Account Bank and any other relevant third party of the
Pledges in substantially the form set out in Schedule 4 attached to this
Agreement without undue delay requesting to acknowledge receipt of the
notification of and acceptance of the terms thereof to the Security Agent.   2.6
   

  (a)   Upon transfer or assignment (including by way of assumption
(Vertragsübernahme)) of all or part of the Secured Obligations by a Pledgee the
Pledges created hereunder shall transfer by operation of law pursuant to para.
401 BGB. In the event that for any reason such transfer by operation of law is
not totally effective then the Security Agent shall, and hereby does accept, as
representative without power of attorney (Vertreter ohne Vertretungsmacht), the
respective Pledges for and on behalf of each Future Pledgee. Each Future Pledgee
ratifies and confirms the declarations and acts so made by the Security Agent on
its behalf by accepting the transfer or assignment (including by way of novation
or assumption (Vertragsübernahme)) of the Secured Obligations (or part of them)
from a Pledgee. Upon such ratification



--------------------------------------------------------------------------------



 



129

      (Genehmigung) such Future Pledgee becomes a party to this Agreement, it
being understood that any future or conditional claim (zukünftiger oder
bedingter Anspruch) of such Future Pledgee arising under the Secured Obligations
shall be secured by the Pledges constituted hereunder.     (b)   All parties
hereby confirm that the validity of the Pledges granted hereunder shall not be
affected by the Security Agent acting as representative without power of
attorney for each Future Pledgee.     (c)   The Pledgor herewith authorises the
Security Agent to notify the identity of such Future Pledgee and the new pledges
created pursuant to Clause 2.6(a) above to the Pledgor and the Account Bank.
Upon request of the Security Agent, the Pledgor shall without undue delay give
such notice and provide the Security Agent with a copy thereof.

2.7   The validity and effect of each of the Pledges shall be independent from
the validity and the effect of the other Pledges created hereunder. The Pledges
to each of the Pledgees shall be separate and individual pledges ranking pari
passu with the other Pledges created hereunder.

2.8   Each of the Pledges is in addition, and without prejudice, to any other
security a Pledgee may now or hereafter hold in respect of the Secured
Obligations.

2.9   The Pledgor is not entitled to demand the delivery of interest and profit
share coupons with regard to securities which are pledged hereunder other than
provided in Clause 10.5.1 of the Facility Agreement.   3.   SECURED OBLIGATIONS
      The Pledges hereunder shall secure all claims (present and future, actual
and contingent) of the Secured Creditors which are or become owing by the
Pledgor pursuant to or in connection with:

  (i)   the Facility Agreement;     (ii)   the Security Agreements and all of
the other Financing Documents; and     (iii)   the Hedging Agreements between
the Hedging Counterparty and the Pledgor;

    in their respective valid, amended, supplemented, novated or newly arranged
forms.       (The claims mentioned in this Clause 3 will be hereinafter referred
to as the “Secured Obligations”).



--------------------------------------------------------------------------------



 



130

4.   LIST OF BANK ACCOUNTS   4.1   The Pledgor shall supply at its own expense
to the Security Agent a list of the pledged accounts referred to in this
Agreement within a period of ten (10) days from the end of each calendar
quarter. The first list shall be supplied on the [Date] (the “Account List”).  
4.2   The Account List shall contain the account number, the accounting
balances, the bank code number and the addresses of the banks holding these
accounts.   4.3   The parties to this Agreement agree that all claims from the
bank accounts that are specified in the Account List pursuant to Clause 4.1 are
pledged to the Pledgees having equal priority.   4.4   The Pledgees are entitled
to request further Account Lists from the Pledgor at its expense, such Account
Lists to be supplied by the Pledgor to the Security Agent.   5.   ENFORCEMENT OF
THE PLEDGES   5.1   Until the Security Agent gives notice to the contrary to the
Pledgor, the Pledgor shall be authorised to withdraw money from the pledged
accounts and to transfer monies within the ordinary course of its business and
pursuant to Clause 9.2 of the Facility Agreement. The same does apply mutatis
mutandis with regard to transactions concerning the pledged custody accounts.  
5.2   If the requirements set forth in Section 1204 et seq. of the German Civil
Code (Bürgerliches Gesetzbuch) with regard to the enforcement of any of the
Pledges are met (Pfandreife), in particular, if any of the Secured Obligations
have become due and payable and, in addition, an Enforcement Event pursuant to
the Facility Agreement has occurred, then in order to enforce the Pledges, the
Pledgees (acting through the Security Agent) may at any time hereafter avail
themselves of all rights and remedies to enforce the pledges that a pledgee has
upon default of a pledgor by rights (the “Enforcement Event”).   5.3  
Notwithstanding Section 1277 of the German Civil Code, the Pledgees, acting
through the Security Agent are entitled to exercise their rights without
obtaining enforceable judgment or other instrument (vollstreckbarer Titel).  
5.4   The Pledgor hereby expressly agrees that two (2) weeks’ prior written
notice to the Pledgor of the place and time of any such public auction shall be
sufficient. The public auction may take place at any place in the Federal
Republic of Germany designated by the Security Agent, acting for and on behalf
of the Pledgees.



--------------------------------------------------------------------------------



 



131

5.5   The Pledgor hereby expressly waives all defences of voidability and
set-off pursuant to sections 770 and 1211 of the German Civil Code (Einrede der
Anfechtbarkeit und der Aufrechenbarkeit).   5.6   Provided that the other
requirements in Clause 5.2 are met and to the extent permissible under the
applicable law the Pledgees acting through the Security Agent shall be entitled
to:

  (a)   collect the monies standing to the credit of the pledged accounts and to
apply them to the satisfaction of the Secured Obligations;     (b)   realise the
securities booked on the Accounts;     (c)   request that all documents relating
to the Pledge be handed over to the Security Agent and the Pledgor hereby agrees
to comply promptly with any such request; and     (d)   take any other actions
not mentioned in Section 5.5 (a) to 5.5 (c) above which are necessary or
appropriate for the purpose of realising the security granted by the Pledgor in
accordance with this Agreement, to the extent that such actions are permissible
under the applicable law.

5.7   The Pledgees acting through the Security Agent may realise the Pledges
only to the extent necessary to satisfy any outstanding Secured Obligations.

5.8   Among several claims the Pledgees acting through the Security Agent may
select at their own discretion which claims shall be realised. The Pledgees
shall, however, use their best efforts to give priority to actions which will
not endanger the ongoing concern of the Pledgor’s business. Other actions shall
only be taken if necessary to satisfy in full the Secured Obligations.

5.9   The proceeds resulting from the realisation of the Pledges shall be
applied pursuant to Clause 7.7 of the Security Pooling Agreement.   6.   RIGHT
OF INSPECTION

6.1   The Security Agent is entitled during usual business-hours and with a
reasonable advance notice to demand and to inspect all information, records and
instruments which are required or useful in order to examine or to assert the
value of the Pledges created under this Agreement. If the Pledgor employs data
processing systems it will at its own cost and on reasonable request of the
Security Agent produce print-outs of the information, records and instruments
which are required or useful for the aforementioned purposes or will supply data
carriers to the Security Agent on which such information, records and
instruments are recorded.



--------------------------------------------------------------------------------



 



132



6.2   In case any third party other than the Pledgor has access to information,
records and instruments described in Section 6 the Pledgor already hereby
irrevocably authorises the Security Agent and its successors acting for and on
behalf of the Pledgees to obtain such information, records and instruments in
the name of the Pledgor. The Security Agent shall immediately inform the Pledgor
of any such acts under the conditions set out in Clause 6.2.

6.3   The Pledgor shall on request update all information, records and
instruments relating to the claims and securities pledged under this Agreement.

6.4   A consultant or adviser authorised by the Security Agent may exercise the
Security Agent’s rights under this Section 6.   7.   REPRESENTATIONS AND
WARRANTIES   7.1   The Pledgor represents and warrants to the Pledgees that:

  (a)   it alone holds title to and may freely dispose of the Accounts;     (b)
  the Accounts have not been pledged to third parties or encumbered in any other
way in favour of third parties;     (c)   no counterclaims as to which a right
to set-off or a right of retention could be exercised exist to date and, to the
extent that this is legally practicable and from a reasonable business
perspective appropriate and within the ordinary course of business, such
counterclaims will not be allowed to come into existence in the future; and    
(d)   it does not hold any bank accounts other than the accounts allowed under
the Facility Agreement.

7.2   If any of the warranties of the Pledgor under Section 7.1 should be
incorrect, wholly or in part, the Pledgor will place the Pledgees in the same
position as if the respective warranty given by the Pledgor had been correct.
The aforementioned claim of the Pledgees does not require negligence on the part
of the Pledgor.   8.   PLEDGOR’S UNDERTAKINGS       The Pledgor undertakes:

  (e)   unless permitted in this Agreement and the Facility Agreement, not to
dispose of any assets booked on the accounts pledged hereunder other than in the
ordinary course of its business and in accordance with the Facility Agreement as
well as to refrain from encumbrances or any acts or omissions which might result
in a material decline of the aggregate



--------------------------------------------------------------------------------



 



133

      value or in a loss of the assets and not to enter into obligations to
refrain from disposals of assets (Verfügungsverbote);     (f)   to identify the
Pledge immediately in its books and records and to refrain from any acts or
omissions which could prevent third parties who may have a legitimate interest
in obtaining knowledge of the Pledge from obtaining knowledge thereof;     (g)  
to open a new account only with prior written consent of the Pledgees, which
consent shall not be unreasonably withheld. In such a case, the Pledgor shall
grant a corresponding account pledge to the Pledgees over the newly established
account;     (h)   to inform the Security Agent as soon as possible in the case
the Pledgees’ rights in respect of the Pledge are prejudiced or jeopardised by
attachment or are prejudiced or jeopardised by other material actions of third
parties. Such information shall be accompanied, in the case of any attachment,
by a copy of the order for attachment as well as all documents required for the
filing of an objection against the attachment, and, in case of any other actions
by third parties, by copies evidencing which actions have or will be taken,
respectively, as well as all documents required for the filing of an objection
against such actions. The Pledgor shall further be obliged to inform as soon as
possible the attaching creditors or other third parties asserting rights with
respect to the transferred rights and claims in writing of the Pledgees’ rights
in respect of the assets. All reasonable and adequately documented costs and
expenses for countermeasures of the Pledgees shall be borne by the Pledgor. This
shall also apply to the institution of legal action which the Pledgees
reasonably consider necessary;     (i)   to inform the Security Agent promptly
of any subsequent material changes in the value of the accounts pledged
hereunder resulting from any set off or other reasons, after becoming aware of
such changes other than in the ordinary course of business; and     (j)   to
notify the Security Agent promptly of any event or circumstance which might be
expected to have a material adverse effect on the validity or enforceability of
this Agreement.

9.   NOTICES   9.1   Communications in Writing       Each communication to be
made by the parties hereto under this Agreement will be made in writing and,
unless otherwise stated, will be made by letter, fax or



--------------------------------------------------------------------------------



 



134

    e-mail. Any communication to be made by the parties hereto in connection
with the enforcement of the security created hereunder shall, however, only be
made by letter. Each communication will be in German or English.   9.2  
Addresses       Any communication, information or document to be made or
delivered by the parties hereto pursuant to this Agreement will (unless the
recipient of such communication or document has, by fifteen (15) days’ written
notice to the Security Agent, specified another address or fax number) be made
or delivered to the address set out below:

  (a)   to the Pledgor:         Zellstoff Stendal GmbH
Goldbecker Strasse 1
D — 39596 Arneburg

attn.: Wolfram Ridder

Tel.: +49 — (0) 39321 — 50321
Fax.: +49 — (0) 39321 — 50422     (b)   to the Security Agent:        
Bayerische Hypo- und Vereinsbank AG
Am Tucherpark 1 (MCS4LA)
D — 80538 München

attn.: Loans Agency

Tel.: +49 — (0)89-378 — 25460
Fax: +49 — (0)89-378 — 41517

10.   LEGAL SUCCESSION   10.1   This Agreement shall create rights and
obligations of the parties hereto and of their respective permitted successors.
  10.2   The Security Agent may transfer its rights and obligations under this
Agreement to third parties at any time after having resigned from its office as
Security Agent. However, all rights and obligations shall only be transferred
collectively to the same third party. The Borrower hereby irrevocably grants its
consent that the relevant third party shall become a party hereto in lieu and as
successor of the Security Agent upon the transfer becoming effective. The
Borrower is



--------------------------------------------------------------------------------



 



135

    obliged not to transfer its rights and obligations under this Agreement
without the prior written consent of the Security Agent.   10.3   This Agreement
shall continue to apply in the case of a change of the Pledgor’s shareholders or
legal form and in the case of a universal succession (Gesamtrechtsnachfolge) on
the part of the Pledgor or the Security Agent.   11.   AMENDMENTS       Changes
to this Agreement and any waiver of rights under this Agreement shall be made in
writing. The parties may waive this form requirement by written agreement only.
  12.   RELEASE (PFANDFREIGABE)       Upon complete and irrevocable satisfaction
of the Secured Obligations, the Pledgees will as soon as reasonably practical
declare the release of the Pledges (Pfandfreigabe) to the Pledgor as a matter of
record. For the avoidance of doubt, the parties are aware that upon full and
complete satisfaction of the Secured Obligations the Pledges, due to their
accessory nature (Akzessorietät) cease to exist by operation of German mandatory
law.   13.   PARTIAL INVALIDITY, WAIVER   13.1   Should any provision of this
Agreement be invalid or unenforceable, wholly or in part, or should any
provision later become invalid or unenforceable, this shall not affect the
validity of the remaining provisions of this Agreement. In lieu of the invalid
or unenforceable provision another reasonable and enforceable provision shall
apply which corresponds to what the parties would have agreed taking into
account the spirit and purpose of this Agreement had they considered the
invalidity or lack of enforceability of the relevant provision upon conclusion
of this Agreement, and which corresponds to the intentions of the parties in
relation to the spirit and purpose of this Agreement. The above provision shall
apply mutatis mutandis to fill possible gaps in this Agreement.   13.2   No
failure to exercise, nor any delay in exercising, on the part of the Security
Agent, any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise thereof or the exercise of any other right or remedy. The
rights and remedies provided hereunder are cumulative and not exclusive of any
rights or remedies provided by law.   14.   MISCELLANEOUS



--------------------------------------------------------------------------------



 



136

14.1   The Security Agent acts as agent for each of the Stendal Creditors
against the Borrower in the event of an assertion of the rights and obligations
under this Agreement. The Security Agent is authorised to authorise a third
party if necessary. The Security Agent and the third party are exempt from the
restrictions laid down in Section 181 of the German Civil Code (BGB).   14.2  
Each Pledgee authorises the Security Agent to act as agent for the Pledgees in
the event of an assertion of the rights and obligations under this Agreement.
The Security Agent is authorised to authorise a third party if necessary. The
Security Agent and the third party are exempt from the restrictions laid down in
Section 181 of the German Civil Code (BGB).   14.3   The Security Agent in its
capacity as account keeping bank herewith agrees that its lien pursuant to its
general business conditions (AGB-Pfandrecht) shall rank behind all the pledges
over the Account granted to the Pledgees by the Pledgor pursuant to this
Agreement.   14.4   This Agreement has been translated into the English language
for convenience purposes only. For the avoidance of doubt, the German version of
this Agreement shall prevail.   15.   APPLICABLE LAW, JURISDICTION   15.1   This
Agreement shall be governed by the laws of the Federal Republic of Germany.  
15.2   The courts in Munich shall have exclusive jurisdiction in respect of any
dispute out of or in connection with this Agreement. The Pledgees, however,
shall be entitled to take action against the Pledgor in any other court of
competent jurisdiction.



--------------------------------------------------------------------------------



 



137



Schedule 1
“List Of Accounts”

              Bank   Currency   Account Number   Use
 
           



--------------------------------------------------------------------------------



 



138

Schedule 2
“Security Agreements”

1.   First ranking Land Charge by the Borrower in an aggregate amount of EUR
827,950,000 on the site of the Borrower dated on or about the date hereof
whereby the Borrower submits in a separate certificate to the immediate
enforcement of judgement concerning the Site in an amount of EUR 60,000,000;  
2.   Security Purpose Agreement between the Borrower and the Security Agent
dated on or about the date hereof;   3.   Security Transfer Agreement between
the Borrower and the Security Agent as of the date hereof;   4.   Global
Assignment Agreement between the Borrower and the Security Agent dated on or
about the date hereof;   5.   Insurance Claims Assignment Agreement between the
Borrower and the Security Agent dated on or about the date hereof;   6.  
Investment Incentives Assignment Agreement between the Borrower and the Security
Agent dated on or about the date hereof;   7.   Account Pledge Agreement between
the Borrower and the Security Agent dated on or about the date hereof;   8.  
Pledge of Hedging Claims between the Borrower and the Security Agent dated on or
about the date hereof;   9.   Share Pledge Agreement between SP Holding, RWE-IN
and MFC IH and the Security Agent dated on or about the date hereof; and



--------------------------------------------------------------------------------



 



139



Schedule 3
“Notice Of Pledge”
From: Zellstoff Stendal GmbH

To: [Account Bank]

Date:

Dear Sirs
Re: [Account No. [   ], Banking Code [   ] (the “Account”)]
We hereby give you notice that by an account pledge agreement dated [Date] (the
“ACCOUNT PLEDGE AGREEMENT”) we have pledged in favour of Bayerische Hypo- und
Vereinsbank Aktiengesellschaft (the “SECURITY AGENT”) and others as pledgees all
of our right, title and interest in and to the above account (which shall
include all sub-accounts, renewals, replacements and redesignations thereof) and
all monies and interest from time to time standing or accruing to the credit
thereof.
Until notice to the contrary from the Security Agent to be served on you as
Account Bank we may continue to operate the Account and in particular may
dispose over the amounts standing to the credit of the Account. Upon receipt of
such aforesaid notice to the contrary you, as Account Bank, shall not allow any
dispositions by ourselves of amounts standing to the credit of the Account.
Please acknowledge receipt of this notice and your agreement to the terms hereof
by signing the enclosed copy and returning the same to Bayerische Hypo- und
Vereinsbank Aktiengesellschaft, Am Tucherpark 1, MCS4LA, D-80538 München.

          Yours faithfully,
            For and on behalf of Zellstoff Stendal GmbH             

 



--------------------------------------------------------------------------------



 



140
Annex to the Notice of Pledge
[Letterhead of the Account Bank]
To:
Bayerische Hypo- und Vereinsbank AG
Am Tucherpark 1 (MCS4LA)
80538 München

Re:   [Account No. -[ ], Banking Code [ ] (the “Account”)]

Dear Sirs,
We acknowledge receipt of the above notice and our agreement to the terms
thereof and confirm that we have neither received any previous notice of pledge
relating to this Account nor are we aware of any third party rights in relation
to this Account. We hereby grant our consent on behalf of ourselves and our
legal successors in title to the pledge of any claims arising out of the
Account.
We hereby irrevocably and unconditionally waive our rights in respect of and
agree not to make any set-off or deduction from the Account or invoke any rights
of retention in relation to this Account.
We agree that the pledge in our favour over the Account granted pursuant to our
General Business Conditions shall rank behind all the pledges over the Account
granted to the Pledgees by the Pledgor pursuant to the Account Pledge Agreement
of which we have been notified by the Pledgor.

         
 
       
 
       
 
       
For and on behalf of [Account Bank]
  Date    



--------------------------------------------------------------------------------



 



141

EXECUTION PAGE
ACCOUNT PLEDGE AGREEMENT
Zellstoff Stendal GmbH
as “Borrower” and “Pledgor”)

                 
 
                             
Name:
          Name:    
Address:
  Goldbecker Strasse 1
D-39596 Arneburg            

Bayerische Hypo- und Vereinsbank AG
as “Original Pledgee” and “Security Agent”

                 
 
                             
Name:
          Name:    
Address:
  Am Tucherpark 16
D-80538 München            



--------------------------------------------------------------------------------



 



142

SCHEDULE 8
Form of Luxemburg Account Pledge Agreement



--------------------------------------------------------------------------------



 



143

ZELLSTOFF STENDAL GMBH
as Pledgor
HVB BANQUE LUXEMBOURG SOCIÉTÉ ANONYME
as Account Bank
BAYERISCHE HYPO- UND VEREINSBANK AKTIENGESELLSCHAFT
as Security Agent
 

[•] LUXEMBOURG ACCOUNT PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



144

CONTENTS



--------------------------------------------------------------------------------



 



145

THIS ACCOUNT PLEDGE AGREEMENT (the “Pledge Agreement”) is dated as of 26
August 2002 and made between:

(1)   ZELLSTOFF STENDAL GMBH, a limited liability company incorporated,
organised and validly existing under the laws of the Federal Republic of
Germany, having its office at Goldbecker Strasse 1, 39596 Arneburg, Federal
Republic of Germany and registered in the commercial register (Amtsgericht) of
Stendal, number HRB 2446 (the “Pledgor”);   (2)   BAYERISCHE HYPO- UND
VEREINSBANK AKTIENGESELLSCHAFT, a stock corporation incorporated organised and
validly under the laws of the Federal Republic of Germany as Security Agent and
as such acting for and on behalf of the secured creditors (the “Security
Agent”);

AND IN THE PRESENCE OF

(3)   HVB BANQUE LUXEMBOURG SOCIÉTÉ ANONYME, a company duly organized and
existing under the laws of the Grand Duchy of Luxembourg, having its registered
office in 4, rue Alphonse Weicker, 2099 luxembourg (the “Account Bank”);

WHEREAS:

(A)   The Lenders and the Pledgor have concluded a Facility Agreement dated 26
August 2002 in the amount of EUR 827,950,000 for the purpose of the design,
development, construction and operation of a pulp mill located in Arneburg, near
Stendal in Sachsen-Anhalt (the “Facility Agreement”).   (B)   Pursuant to the
Facility Agreement the Pledgor is obliged to grant certain security for the
purpose of securing the obligations under the Facility Agreement in accordance
with the terms and conditions therein.

NOW IT IS HEREBY AGREED as follows:

1.   DEFINITIONS   1.1   Unless otherwise stated in this Agreement the
definitions and principles of interpretation in the Facility Agreement shall
apply to this Agreement.       “2001 Law” means the Luxembourg law dated 1
August 2001 on the circulation of securities and other fungible instruments (loi
du 1er août 2001 sur la circulation de titres et d’autres instruments
fongibles).



--------------------------------------------------------------------------------



 



146



    “Bank Account” means the bank account held with the Account Bank as set out
in Schedule 1 (List of Bank Accounts) including any sub account, renewal,
redesignation or replacement thereof.       “Eligible Securities” means
investments made in short term [euro] debt securities with a maximum duration of
3 years of issuers with a short term A1 rating or better of Standard & Poor’ s
Corporation or an equivalent rating from such other rating agency approved by
the agent.       “Hedging Counterparty” means Bayerische Hypo- und Vereinsbank
AG.       “Lenders” means the financial institutions being, from time to time,
Lenders under the Facility Agreement.       “Pledged Assets” means the Pledged
Account Claims, the Pledged Securities and the Related Assets.       “Pledged
Account Claims” means any claim to the cash credit balance of the Bank Account
as well as any other claim the Pledgor may have against the Account Bank in
relation to such Bank Account, including, for the avoidance of doubt, any
pecuniary claim for the payment of the relevant credit balance or for the
repayment of a terms deposit (Festgeld) as well as any other claim, regardless
of the nature thereof in relation to the Bank Account, including, for the
avoidance of doubt, any claim for the payment of the interests paid into the
Bank Account.       “Pledged Securities” means any securities and, in
particular, any Eligible Securities which, from time to time will be deposited
by the Pledgor on the securities ledger of the Bank Account.       “Related
Assets” means all dividends, interest and other monies payable in respect of the
Pledged Securities and all other rights, benefits and proceeds in respect of or
derived from the Pledged Securities (whether by way of redemption, bonus,
preference, option, substitution, conversion or otherwise).       “Secured
Creditors” means the Lenders and the Hedging Counterparty.       “Secured
Obligations” means all present and future, conditional and unconditional claims,
rights, title, interests (whether actual or contingent) of the Secured Creditors
or any of them against the Pledgor or any of its successors which are or become
owing by the Pledgor or any of its successors to the Secured Creditors under or
in connection with the Facility Agreement, the Security Agreements, all other
Financing Documents, the Hedging Agreement between the Hedging Counterparty and
the Pledgor and any other agreement including any renewal, extension, novation
or any other amendment,



--------------------------------------------------------------------------------



 



147

    modification or supplement to such agreements including the Financing
Documents concluded between the Pledgor, on the one hand, and the Secured
Creditors or any of them, on the other hand, in connection with or related to
the Financing Documents irrespective of whether any other persons or entities
are parties to such agreements or supplements including letters of credit and/or
guarantees including all obligations of the Pledgor now or hereafter existing
under this Agreement including, without limitation, all fees, costs and expenses
whether in connection with a collection action hereunder or other enforcement
action hereunder.

1.2   References to Clauses, Recitals and Schedules are to clauses, recitals and
schedules of this Agreement.   2.   PLEDGE OVER PLEDGED ACCOUNT CLAIMS   2.1  
Pursuant to Article 110 et seq. of the Luxembourg Code of Commerce, the Pledgor
hereby irrevocably and unconditionally grants a first priority pledge (“gage”)
over the Pledged Account Claims (the “Pledge over Account ”) in favour of the
Security Agent, who accepts, as security for the due and full payment and
discharge of all of the Secured Obligations.   2.2   Pursuant to Article 110 et
seq. of the Luxembourg Code of Commerce and Article 9 of the 2001 Law, the
Pledgor hereby irrevocably and unconditionally grants a first priority pledge
(“gage”) over the Pledged Securities (the “Pledge over Securities”, and together
with the Pledge over Accounts, the “Pledges”) in favour of the Security Agent,
who accepts, as security for the due and full payment and discharge of all of
the Secured Obligations.   2.3   The parties agree, to the extent necessary,
that the Pledged Securities shall be subject to the fungibility regime organised
by the 2001 Law.   2.4   The Pledgor undertakes that the Pledge over Securities
shall at all times remain perfected in accordance with article 9 of the 2001 Law
and, in particular, that the Pledged Securities shall be held in a sub-account
to the Bank Account which shall be identified as an account holding securities
pledged in favour of the Security Agent (the “Securities Sub-Account”).   2.5  
Without prejudice to the above provisions, the Pledgor hereby irrevocably
authorises and empowers the Security Agent to cause any formal steps to be taken
by the Account Bank or any other person for the purpose of perfecting the
Pledges and, for the avoidance of doubt, undertakes to take any such steps
itself if so directed by the Security Agent. In particular, should any such
steps be required in relation to Pledged Securities acquired in the future, the
Pledgor undertakes to take any such steps immediately upon acquisition or
delivery of the relevant Pledged Securities.



--------------------------------------------------------------------------------



 



148



2.6   Without prejudice to the restrictions contained in this respect in the
Facility Agreement, the Pledgor shall be allowed to dispose of any monies
standing to the credit of the Bank Account. The parties however expressly agree
that the Account Bank shall not be under an obligation to monitor compliance
with the restrictions contained in the Facility Agreement.   3.   UNDERTAKING  
    The Pledgor undertakes to the Security Agent during the subsistence of this
Agreement that:   3.1   it shall from time to time promptly execute,
acknowledge, deliver, file and register all such additional documents,
instruments, agreements, certificates, consents and assurances and do all such
other acts and things as may be necessary or as the Security Agent may
reasonably request from time to time in order to perfect the security
constituted by this Agreement and to exercise and enforce the rights and
remedies under this Pledge Agreement or in respect of the Pledged Assets;   3.2
  it shall promptly furnish to the Security Agent such information, reports and
records in respect of the Pledged Assets as the Security Agent may reasonably
request from time to time;   3.3   it shall abstain from any act or omissions
affecting the enforceability of the pledge or through which the rights and
interests of the Security Agent as the owner of security rights therein may be
impaired;   3.4   it shall not close the Bank Account without the prior written
consent of the Security Agent;   3.5   it shall refrain from any acts or
omissions including but not limited to, the creation of any encumbrances, which
might result in a material decline of the aggregate value or in a loss of the
Bank Account;   3.6   it shall identify the Pledge immediately in its books and
records and refrain from any acts or omissions which would reasonably be likely
to prevent third parties who may have a legitimate interest in obtaining
knowledge of the Pledge;   3.7   it shall inform the Security Agent as soon as
possible in case the Security Agent’s rights in respect of the Bank Account are
prejudiced or jeopardised by attachment or are materially prejudiced or
jeopardised by other actions of third parties. Such information shall be
accompanied, in case of any attachment, by a copy of the order for attachment,
as well as all documents required for the filing of an objection against the
attachment, and, in case of any other actions by third parties, by copies
evidencing which actions have or will be taken, respectively,



--------------------------------------------------------------------------------



 



149

    as well as all documents required for the filing of an objection against
such actions. The Pledgor shall further be obliged to promptly inform as soon as
possible the attaching creditors or other third parties asserting rights with
respect to the Bank Account in writing of the Security Agent’s rights in respect
of the claims. All reasonable and adequately documented costs and expenses for
any actions of intervention and countermeasures of the Security Agent shall be
borne by the Pledgor. This shall also apply to the institution of legal action,
which the Security Agent considers necessary;

3.8   it shall inform the Security Agent, forthwith upon becoming aware of such
event, in the event that any Pledged Securities no longer qualify as Eligible
Securities;   3.9   it shall sell, if so requested by the Security Agent, any
Pledged Securities in accordance with (i) Clauses 2.3 and 3.5 and (ii) any
particular instructions the Security Agent may have given; and   3.10   it shall
notify the Security Agent as soon as possible of any event or circumstance which
may be expected to have a material adverse effect on the validity or
enforceability of this Agreement.   4.   POWER OF ATTORNEY   4.1   The Pledgor
irrevocably appoints the Security Agent to be its attorney and in its name and
on its behalf to execute, deliver and perfect all documents and do all things
that the Security Agent may consider to be requisite for (a) carrying out any
obligation imposed on the Pledgor under this Agreement, (b) perfecting or
maintaining the security interest created hereunder or (c) exercising any of the
rights conferred on the Security Agent by this Agreement or by law, it being
understood that the enforcement of the pledge over the Pledged Assets must be
carried out as described in Clause 5 (Remedies upon Default) hereunder. The
Pledgor shall ratify and confirm all things done and all documents executed by
the Security Agent in the exercise of that power of attorney.   5.   REMEDIES
UPON DEFAULT   5.1   Three Eight days after a demand to pay (mise en demeure)
the Secured Obligations (or any part thereof) which may only be made if an Event
of Default (Kündigungsgrund) according to Clause 23.1.1 of the Facility
Agreement has occurred and is continuing is given to the Pledgor in the form
provided for in Clause 13, the Security Agent shall be entitled, and in addition
to all other rights and remedies granted hereunder and under any other
instrument or agreement securing, evidencing or relating to the Secured
Obligations, to exercise all rights and remedies of a pledgee under the laws of
Luxembourg (or any other applicable laws) and may enforce the Pledge in the most
favourable manner



--------------------------------------------------------------------------------



 



150

    available under applicable law, including, but not limited to, by using any
right of set off arising under Article 118 (2) of the Code of Commerce or by
requesting direct payment from the Account Bank pursuant to the same provision.

5.2   For that purpose, the Security Agent shall be irrevocably empowered and
authorised to represent the Pledgor in relation to the Account Bank, in
particular but not limited to for the purpose of requesting the temporary
closure (“arrêt de compte”) of the Bank Accounts or for the purpose of making
any other administrative arrangements necessary for the enforcement of the
Pledge. It may also request the “attribution judiciaire” of any claim or asset
pursuant to Article 2078 of the Civil Code, as well as exercise all other rights
to which it is entitled in such circumstances under Luxembourg law or any other
applicable laws.   6.   CHANGE OF VALUE       In the event the Bank Account will
substantially change in its value due to objections, suspension or due to set
offs or for any other reasons the Pledgor is obliged to promptly inform the
Security Agent thereof.   7.   INDEMNITY   7.1   The Security Agent and the
Secured Creditors shall not be liable for any loss or damage suffered by the
Pledgor save in respect of such loss or damage which is suffered as a result of
wilful misconduct or gross negligence of either of them.   7.2   The Pledgor
will indemnify the Secured Creditors and the Security Agent and keep the Secured
Creditors and the Security Agent indemnified against all damages, losses,
actions, claims, expenses, demands and liabilities which may be incurred by or
made against the Secured Creditors and the Security Agent for anything done or
omitted in the exercise or purported exercise of the powers contained herein and
occasioned by any breach of the Pledgor of any of its obligations or
undertakings herein contained other than to the extent that such damages,
losses, actions, claims, expenses, demands and liabilities are incurred or made
against the Secured Creditors or the Security Agent as a result of gross
negligence or wilful misconduct of the Secured Creditors or the Security Agent.
  8.   REPRESENTATIONS AND WARRANTIES   8.1   The Pledgor represents and
warrants to the Security Agent that, except as expressly provided in the
Facility Agreement and the Security Documents:

  8.1.1   it alone holds title to and may, except for the Pledge created
hereunder, freely dispose of the Bank Account;



--------------------------------------------------------------------------------



 



151



  8.1.2   the Bank Account has not been pledged to third parties or encumbered
in any way in favour of third parties;     8.1.3   the pledgeability of the Bank
Account is neither excluded nor restricted in any way;     8.1.4   it has the
power to execute and perform its obligations under this Agreement and all
necessary corporate, shareholder and other action has been taken to authorise
the execution and performance of the same;     8.1.5   no litigation,
arbitration or administrative proceeding is presently in progress, and the
Pledgor has not received notice that the initiation of any such proceedings is
intended, to restrain the entry into, exercise of any of the Pledgor’s rights
under and/or performance or enforcement of or compliance with any of its
obligations under this Agreement, which, if adversely determined, is reasonably
likely to have a material adverse effect on the ability of the Pledgor to
perform its obligations under this Agreement; and     8.1.6   no counterclaims
as to which a right to set off or right of retention could be exercised exist
with respect to the Bank Account.

8.2   The representations under Clause 8.1 (Representations and Warranties)
shall be expressly repeated by the Pledgor by reference to the facts and
circumstances then existing at each Drawdown Date.   8.3   If any of the
representations and warranties of the Pledgor under Clause 8.1 (Representations
and Warranties) should be incorrect, in whole or in part, the Pledgor will use
its best efforts to place the Security Agent in the same position as if the
respective representation or warranty given by the Pledgor had been correct. The
rights and claims of the Security Agent contained in this Clause 8.3 do not
require negligence on the part of the Pledgor.   9.   RELEASE OF SECURITY      
The Pledge shall be discharged by, and only by, the express release thereof
granted by the Security Agent. The Pledgor shall be entitled to demand the
release and the Security Agent shall be under the obligation to grant such
release upon good and final discharge of the Secured Obligations.   10.  
PARTIAL ENFORCEMENT       The Security Agent shall have the right, pursuant to
the procedures set forth in Clause 5 (Remedies upon Default) of this Agreement,
to request enforcement of all or part of the Pledge in its most absolute
discretion. In particular, the



--------------------------------------------------------------------------------



 



152

    Security Agent shall, in its most absolute discretion, be entitled to
enforce the Pledge over all or part of the Pledged Account Claims only and/or
over all or part of the Pledged Securities only. No action, choice or absence of
action in this respect, or partial enforcement, shall in any manner affect the
Pledge as it then shall be. The security interest/pledge thereover shall
continue to remain in full and valid existence until the Security Agent releases
the Pledges in accordance with Clause 9.

11.   EFFECTIVENESS OF COLLATERAL   11.1   The Pledge shall be a continuing
security and shall not be considered as satisfied or discharged or prejudiced by
any partial payment, satisfaction or settlement of any part of the Secured
Obligations and shall remain in full force and effect until the Security Agent
releases the Pledges in accordance with Clause 9.   11.2   The Pledge shall be
cumulative, in addition to and independent of every other security which the
Security Agent may at any time hold as security for the Secured Obligations or
any rights, powers and remedies provided by law and shall not operate so as in
any way to prejudice or affect or be prejudiced or affected by any security
interest or other right or remedy which the Secured Creditors or the Security
Agent may now or at any time in the future have in respect of the Secured
Obligations.   11.3   This Pledge shall not be prejudiced by any time or
indulgence granted to any person, or any abstention or delay by the Secured
Creditors or the Security Agent in perfecting or enforcing any security interest
or rights or remedies that they may now or at any time in the future have from
or against the Pledgor or any other person having granted security for the
Secured Obligations.   11.4   No failure on the part of the Security Agent to
exercise, or delay on its part in exercising, any of the rights under this
Pledge Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right preclude any further or other exercise of
that or any other rights.   11.5   None of the Secured Creditors or the Security
Agent or any of their agents shall be liable by reason of (a) taking any action
permitted by this Pledge Agreement or (b) any neglect or default in connection
with the Pledged Assets or (c) the realisation of all or any part of the Pledged
Assets, except in the case of gross negligence or wilful default upon its part.
  11.6   The Pledgor hereby expressly renounces the benefit of article 2037 of
the Luxembourg Civil Code.



--------------------------------------------------------------------------------



 



153



12.   COST AND EXPENSES   12.1   All reasonable costs, charges, fees and
expenses incurred in connection with the negotiation, preparation, execution
registration, implementation and preservation and amendments, waivers or
consents of this Agreement and all reasonable costs, charges, fees and expenses
incurred in connection with the enforcement of this Agreement (in each case
including fees for legal advisers to the Security Agent) shall be borne by the
Pledgor.   13.   NOTICES   13.1   All notices or communications pursuant, under
or in connection with this Agreement shall be made pursuant to and in accordance
with Clause 38 (Notices) of the Facility Agreement.   13.2   Any notice or other
communication under or in connection with this Agreement to the Account Bank
shall be made or delivered with a copy to the Security Agent to the following
address of the Account Bank:       HVB Banque Luxembourg Société Anonyme

address: 4, rue Alphonse Weicker
L-2099 Luxembourg
Luxembourg       attention of: FKA/PKR
telephone: +352 — 42 722 131
fax: +352 — 42 724 548       For the avoidance of doubt, unless another address
has been communicated in accordance with Clause 38 (Notices) of the Facility
Agreement the addresses of any other party to the Agreement shall be determined
pursuant to Clause 38 (Notices) of the Facility Agreement.   13.3   Any notice
or other communication under or in connection with this Agreement shall be in
the English language or, if in any other language, accompanied by a translation
into English. In the event of any conflict between the English text and the text
in any other language, the English text shall prevail.   14.   LEGAL SUCCESSORS
  14.1   This Pledge Agreement shall remain in effect despite any amalgamation
or merger (howsoever effected) relating to Secured Creditors or the Security
Agent, and references to the Secured Creditors or the Security Agent shall be
deemed to include any assignee or successor in title of Secured Creditors or the
Security Agent and any person who, under any applicable law, has assumed the
rights



--------------------------------------------------------------------------------



 



154

    and obligations of Secured Creditors or the Security Agent hereunder or
under any other agreements or to which under such laws the same have been
transferred or novated or assigned in any manner. To the extent a further
notification or registration or any other step is required by law to give effect
to the above, such further registration shall be made and the Pledgor hereby
gives power of attorney to the Security Agent to make any notifications, or to
take any other steps, and undertakes to do so himself if so requested by the
Security Agent.

14.2   For the purpose of Article 1278 of the Luxembourg Civil Code, to the
extent required under applicable law and without prejudice to any other terms
hereof or of any other agreements and in particular paragraph 1 of this Clause,
the Security Agent hereby expressly reserve and the Pledgor agrees to the
preservation of this Pledge and the security interest created thereunder in case
of assignment, novation, amendment or any other transfer of the Secured
Obligations or any other rights arising for it under the Financing Documents or
any other agreements to which the Pledgor is a party.   15.   AMENDMENTS AND
PARTIAL INVALIDITY   15.1   Changes to this Agreement and any waiver of rights
under this Agreement shall require written form. The parties may waive this form
requirement by written agreement only.   15.2   Should any provision of this
Agreement be invalid or unenforceable, wholly or in part, or should any
provision later become invalid or unenforceable, this shall not affect the
validity of the remaining provisions of this Agreement. In lieu of the invalid
or unenforceable provision another reasonable and enforceable provision shall
apply which corresponds to what the parties would have agreed taking into
account the spirit and purpose of this Agreement had they considered the
invalidity or lack of enforceability of the relevant provision upon conclusion
of this Agreement, and which corresponds to the intentions of the parties in
relation to the spirit and purpose of this Agreement.   16.   LAW AND
JURISDICTION   16.1   This Pledge Agreement shall be governed by Luxembourg law
and the courts of Luxembourg City shall have exclusive jurisdiction to settle
any dispute which may arise from or in connection with it.   16.2   To the
extent that the Pledgor may in any jurisdiction claim for itself or its assets
immunity from suit, execution, attachment (whether in aid of execution, before
judgement or otherwise) or other legal process and to the extent that in any
such jurisdiction there may be attributed to itself or its assets such immunity
(whether or not claimed), the Pledgor hereby irrevocably agrees not to claim and
hereby



--------------------------------------------------------------------------------



 



155

    irrevocably waives such immunity to the full extent permitted by the laws of
such jurisdiction.





--------------------------------------------------------------------------------



 



156
SCHEDULE 1
List of Bank Accounts

                      Currency and amount     Bank   Address   outstanding  
Account No.: HVB Banque   4, rue Alphonse   EUR [•]   [•] Luxembourg Société  
Weicker 2099         Anonyme   Luxembourg        



--------------------------------------------------------------------------------



 



157

SIGNATURE PAGE OF THE [•] LUXEMBOURG ACCOUNT PLEDGE AGREEMENT
IN WITNESS WHERE OF this Pledge Agreement has been duly executed by the parties.
SIGNATORIES TO THE
ACCOUNT PLEDGE AGREEMENT

              The Pledgor
ZELLSTOFF STENDAL GMBH    
 
           
By:
           
 
 
 
Name: Harald Gatzke  
 
Name: Wolfram Ridder    
 
  Title:   Title:    
 
           
Address:
  Goldbecker Strasse Damm 1        
 
  D-39596 Arneburg        
 
  Federal Republic of Germany        
 
            The Security Agent
BAYERISCHE HYPO- UND VEREINSBANK AKTIENGESELLSCHAFT    
 
           
By:
           
 
           
 
  Name: Thomas Reppenthien   Name: Christoph Wagner    
 
  Title:   Title:    
 
           
Address:
  Am Tucherpark 1        
 
  D-80538 München        
 
  Federal Republic of Germany        



--------------------------------------------------------------------------------



 



158

SIGNATURE PAGE OF THE [•] LUXEMBOURG ACCOUNT PLEDGE AGREEMENT
By signing below, the Pledgor hereby expressly and specifically accepts the
limitation of liability in favour of the Security Agent (Clauses 4, 7, 11.5 and
11.6) and the jurisdiction of the Luxembourg courts (Clause 16.2).

                  The Pledgor
ZELLSTOFF STENDAL GMBH        
 
               
By:
      By:        
 
               
 
  Name: Harald Gatzke       Name: Wolfram Ridder    
 
  Title:       Title:    

ACKNOWLEDGEMENT
By signing hereunder for acceptance, the Account Bank acknowledges and accepts
the existence of this Pledge Agreement and of the security interest created
hereunder over the Pledged Account Claims for the purposes of Article 114 of the
Luxembourg Code of Commerce and article 2074 of the Luxembourg Civil Code and
takes notice of the terms of the Pledge Agreement.
Furthermore, by signing hereunder for acceptance, the Account Bank acknowledges
and accepts the security interest created hereunder over the Pledged Securities
for the purposes of Article 9 of the 2001 Law and undertakes to mark the
Securities Sub-Account in accordance with Clause 2.3 of this Pledge Agreement.
The Account Bank confirms that it is not aware of any prior encumbrances over
the Bank Account or the Pledged Assets. The Account Bank hereby releases any
pledge or lien resulting from the application of its general terms and
conditions or any other agreement over the Bank Account or Pledged Assets and
waives its right of retention, set-off rights and, more generally, any rights
that may adversely affect the Pledge and waives any option to create new pledges
or liens over future accounts of the Pledgor.
The Account Bank
HVB BANQUE LUXEMBOURG SOCIÉTÉ ANONYME

                 
By:
      By:        

 
 
Name:      
 
Name:    
 
  Title:       Title:    



--------------------------------------------------------------------------------



 



159

Address:   4, rue Alphonse Weicker
L-2099 Luxembourg
Luxembourg



--------------------------------------------------------------------------------



 



160

SCHEDULE 9
Security Agreements

1.   First ranking Land Charge by the Borrower in an aggregate amount of EUR
827,950,000 on the Site of the Borrower dated on or about the date hereof
whereby the Borrower submits in a separate certificate to the immediate
enforcement of judgement concerning the Site in an amount of EUR 60,000,000;  
2.   Security Purpose Agreement with regard to the first ranking Land Charge
between the Borrower and the Security Agent dated on or about the date hereof;  
3.   Security Transfer Agreement as security transfer of equipment (plant or
machinery) and as security transfer of all assets of the Borrower on the Secured
Site between the Borrower and the Security Agent as of the date hereof;   4.  
Global Assignment Agreement (including claims out of pocket and delivery
agreements) between the Borrower and the Security Agent dated on or about the
date hereof;   5.   Insurance Claims Assignment Agreement between the Borrower
and the Security Agent dated on or about the date hereof;   6.   Investment
Incentives Assignment Agreement between the Borrower and the Security Agent
dated on or about the date hereof;   7.   Account Pledge Agreement between the
Borrower and the Security Agent dated on or about the date hereof;   8.   Pledge
of Hedging Claims Agreement between the Borrower and the Security Agent dated on
or about the date hereof; and   9.   Share Pledge Agreement between SP Holding,
RWE-IN and MFC IH and the Security Agent dated on or about the date hereof.





--------------------------------------------------------------------------------



 



161



SCHEDULE 10
State Guarantee



--------------------------------------------------------------------------------



 



162

SCHEDULE 11
Financing of the Subsidiaries
Structure
(GRAPHIC) [o53038o5303802.gif]
Contractual Matrix

•   All pulp sales contracts entered into by ZSG as principal.   •   Up to 50%
of the wood will be sourced through the wood supply operating company acting as
principal. Contracts for the balance will be entered into by ZSG as principal
acting either directly or through the wood supply operating company as its
agent.   •   Profit and Loss Transfer Agreement entered into between ZSG and
support holding companies.   •   Maximum working capital limited to EUR 12mn
down-streamed by ZSG to the support holding companies and, from such companies,
to subsidaries.   •   Service agreement entered into between ZSG and wood supply
operating company providing for provision of up to 100% of total wood supply
requirement. Payment for wood supplied by wood supply operating company only
against actual delivery at mill. Average price over any 12 month period not



--------------------------------------------------------------------------------



 



163

    to exceed average market price over similar period as evidenced by contracts
entered into by ZSG as principal unless justified by ZSG to the reasonable
satisfaction of the Majority Lenders for exceptional reasons (e.g start-up,
initial development of new sources of supply etc.).   •   Support holding
companies employ all employees except management. Support holding companies will
enter into leasing agreements for wood harvesting equipment and trucks with a
maximum exposure of EUR 17 mn.   •   Each support holding company enters into a
service agreement with its respective operating company pursuant to which it
will make available personnel, wood harvesting equipment and trucks against
payment of fee covering annual operating / financing costs etc. of such Support
Holding Company.

Other Issues

•   Pledge of all bank accounts of Support Holding Companies to secure ZSG debt
and of Operating Companies to extent of working capital loans downstreamed to
them from time to time from ZSG.   •   Direct Agreement (substantially in the
form annexed hereto) between ZSG lenders and leasing companies providing that
leasing companies cannot terminate leases without giving prior notice to ZSG
lenders and not at all if the ZSG lenders “step-in” to the leases making good
any existing payment default.   •   The Borrower to deliver to the Agent:

  (a)   as soon as possible and no later than ninety (90) days after the close
of its financial year (i) the balance sheet, the profit and loss account and the
cashflow statement for the subsidiaries in respect of that financial year,
audited by a recognised independent firm of accountants with a license to
practice in the Federal Republic of Germany as well as a reconciliation of the
annual financial statements with the annual budgeted accounts made by the
Borrower to include an explanation of all material deviations from the budgeted
annual financial statements; and (ii) the corresponding auditing report of the
firm of accountants; and (iii) a certificate of such firm of accountants
certifying that all business contracts of the Borrower with Related Parties in
the relevant financial year have been entered into on conditions not less
advantageous to the Borrower than achievable with third parties;     (b)   upon
request by the Agent semi-annually unaudited management accounts (with a list of
sales and outstanding receivables) and a



--------------------------------------------------------------------------------



 



164

      statement of the board of directors in respect of the development of the
subsidiaries.



--------------------------------------------------------------------------------



 



165



Annex
THIS DIRECT AGREEMENT is made on [                    ], 200[   ] between

(1)   [LEASING COMPANY] (the “Leasing Company”)   (2)   ZELLSTOFF STENDAL GmbH
(“ZSG”)   (3)   ZSG SUPPORT HOLDING COMPANY (“Holding”) and   (4)   BAYERISCHE
HYPO-UND VEREINSBANK AG (the “Agent”)

WHEREAS

A.   ZSG [will build and operate/has built and operates] a bleached softwood
kraft pulpmill located at Arneburg, Sachsen-Anhalt, Federal Republic of Germany
(the “Mill”).   B.   The Leasing Company has agreed to lease certain
[“trucks/harvesters"] (the “Equipment”) to Holding (a wholly-owned subsidiary of
ZSG) as more particularly identified in that certain Leasing Agreement dated
[               ], 200[ ] (the “Leasing Agreement”) for use in the operation of
the Mill.   C.   The Agent is agent for a syndicate of banks who have lent money
to ZSG to finance the construction and operation of the Mill.

IT IS AGREED as follows:

1.   The Leasing Company agrees not to take any steps (“Enforcement Steps”) to
terminate, rescind or suspend performance of the Leasing Agreement or to
repossess or seek to repossess any of the Equipment without first giving not
less that 30 days prior written notice thereof to the Agent specifying the
amount of any existing payment default under the Leasing Agreement.   2.   If
during such 30 day period the Agent or its nominee makes good such payment
default and undertakes by notice (a “Step-in-Notice”) to the Leasing Company
that it will assume together with Holding responsibility for compliance with the
Leasing Agreement from the date of its notice until the date it serves on the
Leasing Company a further notice (a “Step-out Notice”) specifying that it will
no longer be responsible for such compliance, the Leasing Company undertakes not
to take any Enforcement Steps in respect of any default by Holding under the
Leasing Agreement which occurred prior to the effective date of the Step-in
Notice.   3.   During the 30 day period referred to in Clause 1 and thereafter
if the Agent makes good the payment default and serves a Step-in Notice the
Leasing



--------------------------------------------------------------------------------



 



166

    Company shall continue to perform its obligations under the Leasing
Agreement. If the Agent does not make good the payment default and serve a
Step-in Notice or if having done so it serves a Step-out Notice the Leasing
Company may take such action as it thinks fit to enforce its rights against
Holding under the Leasing Agreement with effect from the expiry of such 30 day
period or, as the case may be, the effective date of the Step-Out Notice   4.  
All notices or other communications required or permitted hereunder shall be in
writing addressed to the relevant party at its address identified with its
signature below or such other address as any party may, by notice to each of the
other parties, specify. All notices shall be deemed delivered upon receipt.   5.
  This Direct Agreement shall be governed by and construed in accordance with
the laws of the Federal Republic of Germany.   6.   The exclusive place of
jurisdiction to hear and determine any suit, action or proceeding and to settle
any dispute which may arise out of or in connection with this Direct Agreement
is Munich. Mandatory places of jurisdiction remain unaffected.

AS WITNESS the hands of the parties

                  [LEASING COMPANY]   ZELLSTOFF STENDAL GmbH    
 
               
By:
      By:        
 
 
 
Address:      
 
Address:    
 
  Fax No:       Fax No:    
 
                BAYERISCHE HYPO-UND VEREINSBANK AG   ZSG SUPPORT HOLDING COMPANY
 
               
By:
      By:        
 
               
 
  Address:       Address:    
 
  Fax No:       Fax No:    



--------------------------------------------------------------------------------



 



167

SCHEDULE 12
Minimum Insurance Schedule



--------------------------------------------------------------------------------



 



168

SCHEDULE 12a
Minimum Insurance Operation Period Schedule
OPERATIONAL PHASE INSURANCE

1.   Material Damage All Risks (including Machinery Breakdown)   1.1   The
Insured Parties

  (a)   Borrower and any Subsidiary Companies;     (b)   The EPC Contractor
and/or Contractor’s Suppliers in respect of the ÅÐÑ Contract and the Contractor
and/or Contractor’s Suppliers in respect of the non-ÅÐÑ ancillary Contracts for
the duration of the relevant Defects Liability Periods only;     (c)   Any
consultants and suppliers for their site activities only;     (d)   The
Independent Engineer;     (e)   The Agent and the Lenders and their technical
adviser,

    Each for their respective rights and interests.   1.2   The Insured Property
      All property comprising the entire Project, including but not limited to:
the Plant, Machinery, Rail, Gas, Water and Electrical Interconnections,
buildings and their contents, stock, fixtures, fittings and all other property
being the Insured’s own or in their custody or control.   1.3   Geographical
Limits       Federal Republic of Germany but in respect of temporary removal,
Europe and Scandinavia.   1.4   Sum Insured       An amount of EUR 625,000,000
being an amount not less than equivalent to the full replacement value from time
to time of the Project (Including an allowance for professional fees, removal of
debris) and Customs Duties.       A sub-limit representing the new replacement
value of machinery and plant may apply for Machinery Breakdown.   1.5  
Indemnity       All risks of physical loss of or damage to any part of the
Insured Property from any cause not excluded in the Policy.



--------------------------------------------------------------------------------



 



169



1.6   Period of Insurance       From the earlier of the time that: cover expires
under Part 1, Paragraph 1 “Construction/ Erection All Risks Material Damage
insurance” of this Minimum Insurance Schedule and the date of Start Up and, to
be maintained by renewals of the ‘Period of Insurance’, until the full repayment
of the loan.   1.7   Main Exclusions

  (a)   War, Civil War, etc., including Terrorism (until such time as insurance
against acts of Terrorism becomes available in the international market on what
the Security Agent accepts to be reasonable commercial terms);     (b)  
radioactive contamination;     (c)   Costs incurred arising out of wear, tear,
wasting or wearing away, gradual deterioration, rust, oxidation, corrosion or
erosion but not consequent damage Wear and Tear and gradual deterioration but
this shall not exclude consequent loss or damage;     (d)   Date Recognition
Clause;     (e)   Loss of cash, banknotes, treasury notes, money orders, cheques
or stamps     (f)   Vehicles licensed for road use.

1.8   Maximum Deductible       Not more than EUR 250,000 each and every loss.  
1.9   Main Extensions/Conditions

  (a)   Including loss or damage arising from acts of Terrorism, strikes, riots,
civil commotion and criminal/malicious damage (except that insurance against
acts of terrorism will be excluded until such time as that insurance becomes
available in the international market on what the Security Agent accepts to be
reasonable commercial terms);     (b)   Unlimited Natural Perils cover;     (c)
  Debris removal;     (d)   Professional Fees;     (e)   Local Authorities
clause;     (f)   Automatic Increase Clause;     (g)   Waiver of Average;    
(h)   Escalation Clause;     (i)   Automatic Capital Additions Clause;     (j)  
Expediting Expenses;     (k)   Computer Systems, Data Processing and Ancillary
Equipment;



--------------------------------------------------------------------------------



 



170



  (l)   Malicious & Accidental Erasure of Data, replacement of computer records;
Full Machinery Breakdown, Pressure Explosion/Collapse; and     (m)   Temporary
Removal and Inland Transit.

2.   Business Interruption   2.1   The Insured Parties

  (a)   The Borrower; and     (b)   The Agent and the Lenders,

Each for their respective rights and interests.

2.2   Indemnity       Fixed operating costs and standing charges including loss
of debt service (interest -including fees- and Principal) ; plus any minimum
take or pay obligations; plus increased cost of working following an
interruption to the business as a direct result of physical loss or damage
covered under Paragraph 1, “Material Damage All Risks Insurance” of this Minimum
Insurance Schedule including loss or damage, which would be insured but for the
application of any deductible, that causes interruption to or interference with
the operations of the Project.   2.3   Period of Insurance       From the time
that cover expires under Part 1, Paragraph 2 (Delay in Start Up/Advance Loss of
Revenue (construction)” of this Minimum Insurance Schedule and to be maintained
by renewals of the ‘Period of Insurance’, until the full repayment of the loan.
  2.4   Sum Insured       EUR 160 million for any 12 months period of
indemnification being an amount sufficient to cover the Project’s fixed
operating costs including interest, fees and principal payable plus any minimum
take or pay obligations for the duration of the maximum Indemnity Period.   2.5
  Maximum Deductible       Not more than 60 days any one occurrence.   2.6  
Indemnity Period       Not less than 18 months from the date of the occurrence
of loss or damage.



--------------------------------------------------------------------------------



 



171



2.7   Main Exclusions       The insurance excludes any event not insured under
Paragraph 1, “Material Damage All Risks Insurance” of this Minimum Insurance
Schedule.   2.8   Main Extensions/Conditions

  (a)   Suppliers’ extension;     (b)   Denial of Access ;     (c)   Failure of
utilities extension (Water, Gas, electricity, telecommunications).

3.   Third Party Liability   3.1   The Insured Parties

  (a)   Borrower and any Subsidiary Companies;     (b)   The EPC Contractor
and/or Contractor’s Suppliers in respect of the ÅÐÑ Contract and the Contractor
and/or Contractor’s Suppliers in respect of the non-EPC ancillary Contracts for
the duration of the relevant Defects Liability Periods only;     (c)   Any
consultants and suppliers for their site activities only;     (d)   The
Independent Engineer;     (e)   The Agent and the Lenders and their technical
adviser,

Each for their respective rights and interests.

3.2   Period of Insurance       From the earlier of expiry of cover under
Part 1, Paragraph 5 “Third Party Liability” of this Schedule and the date of
Start Up and to be maintained by renewals of the ‘Period of Insurance’, until
the full repayment of the loan.   3.3   Indemnity       The legal and
contractual liability of an Insured to pay damages, costs and expenses as a
result of:

  (a)   Death, bodily injury and disease (including mental shock) of any person;
    (b)   loss or damage to any property and/or loss of use thereof;     (c)  
interference with traffic or property or any easement, right of air, light,
water, support or way or enjoyment of use by obstruction, loss of amenities,
nuisance, trespass or any like cause; and



--------------------------------------------------------------------------------



 



172



  (d)   libel, slander, defamation, false arrest, invasion of privacy,
detention, eviction or any like cause,

    arising out of or in the course of or in connection with the performance,
maintenance and operation of the Project.   3.4   Geographical Limits
World-wide.   3.5   Limit of Indemnity       Not less than EUR 30,000,000 for
any one occurrence, or all occurrences of a series consequent upon or
attributable to one source or original source, but with respect to Products
Liability in the aggregate.   3.6   Maximum Deductible       Not more than EUR
50,000 in respect of third party property damage only. 3.7 Main
Extensions/Conditions

  (a)   Products Liability;     (b)   Cross Liabilities Clause;     (c)  
World-wide jurisdiction clause;     (d)   Legal costs and expenses; and     (e)
  Contingent Motor Liability.

3.8   Main Exclusions

  (a)   Death of, or bodily injury to, or illness or disease contracted by, the
employees of the Insured claiming indemnity arising out of or in the course of
their employment;     (b)   Property belonging to or in the charge or under the
control of the Insured;     (c)   Liability arising out of the use of
mechanically propelled vehicles for which compulsory insurance or security is
required by legislation, except whilst in use as a tool of trade;     (d)   The
cost of making good loss of or damage to property indemnified under the
insurance referred to in paragraph 1, “Material Damage All Risks Insurance” of
this Minimum Insurance Schedule; and,     (e)   Liability arising from
ownership, possession, use or control of any aircraft or watercraft.

4.   Environmental Impairment Insurance (“Umwelthaftpflichtversicherung”)   4.1
  The Insured Parties



--------------------------------------------------------------------------------



 



173



  (a)   The Borrower and any Subsidiary Companies;     (b)   The Independent
Engineer;     (c)   The Agent and the Lenders and their technical adviser,

    Each of their respective assigns, employees, agents, officers, partners and
Directors, Each for their respective rights and interests.

4.2   Period of Insurance       From the date of Start Up and to be maintained
by renewals of the `Period of Insurance’ until the full repayment of the loan.  
4.3   Indemnity       All sums for which the Borrower becomes liable to pay in
respect of:

  (a)   legal liabilities to third parties arising from contamination of the
Project Site, both pre-existing and that which occurs during the Operation of
the Project, which results in a pollution event causing third party bodily
injury or property damage

    and/or

  (b)   That triggers a statutory requirement to clean up the Project Site
(“Bodenkasko”).

4.4   Limits of Indemnity

  (a)   EUR 25,000,000 any one occurrence and in the annual aggregate in respect
of liabilities to Third Parties.     (b)   EUR 10,000,000 any one occurrence and
in the annual aggregate in respect of additional (unbudgeted) clean-up costs
incurred to clean up the Project Site.

4.5   Main Exclusions       Liabilities arising from sudden unintended and
unexpected events that are insured under the Third Party Liability insurance
required under Paragraph 4, “Third Party Liability”, of this Minimum Insurance
Schedule.   4.6   Main Extensions/Conditions



--------------------------------------------------------------------------------



 



174



  (a)   Cover Component 2.6 of the Umwelthaftpflicht-Modell des HUK-Verbandes;  
  (b)   Loss Mitigation/Avoidance Costs;     (c)   Pure Financial Loss following
loss of rights to operate.

4.7   Maximum Deductible Not exceeding EUR 250,000.   5.   Other Required
Insurance   5.1   Insurance required by Law       Insurance to comply with all
statutory requirements including Motor Vehicle Third Party Liability insurance
for any vehicle owned, hired, leased or borrowed by the Borrower in connection
with the Project.   5.2   Other Insurance

Insurance as is customary, desirable or necessary to comply with the Project
Documents, and to fulfil prudent Developer practice.



--------------------------------------------------------------------------------



 



175

SCHEDULE 13
Sample Table of Content Regarding
Quarterly Construction Progress Reports
Summary

1.   Inspection Programme   1.1   Visits and Events   1.2   Next Steps   2.  
Organisation and Staffing   2.1   Recruitment   2.2   Site Organisation   3.  
General Progress and Observations   3.1   Pulp Mill, General   3.2   Pulp Mill,
Technical Issues   3.3   Review of Quality of Installations   3.4   Training  
3.5   Owner’s Scope of Work   3.5.1   Works   3.5.2   Infrastructure and
Connections   3.5.3   Municipalities   3.5.4   Utilities Supply   3.5.5  
Administration   3.5.6   Chemicals and Supplies   4.   Permits   4.1   Review of
Permit Situation   4.2   New Permits and Inspections   5.   Commissioning Plan



--------------------------------------------------------------------------------



 



176



5.1   Departmental Plans   5.2   Start-up of Pulp Production   5.3   Operational
budget   5.4   Wood Supply   5.5   Wood Transport   6.   Investment Budget
Follow-up   7.   Main Events Causing Deviations and Change Orders   8.  
Milestones   8.1   Intermediate Steps   8.2   CMC 4   8.3   Start-up   8.4  
Operational Acceptance   8.5   PAC 4   8.6   Performance Tests FAC 4   9.  
Certificates   9.1   Certificates Issued   9.2   New Certificates

ANNEXES

(A)   Recruitment Plan   (B)   Time Schedules   (C)   Time Schedule Follow-up



--------------------------------------------------------------------------------



 



177



SCHEDULE 14
Transfer Certificate
Transfer Agreement
Between
[   ]
(the “Assigning Lender”)
and
[   ]
(the “Assignee”)
Preamble
Whereas, by the agreement dated 26 August 2002 (the “Facility Agreement”) the
Assigning Lender together with the other Lenders has provided to the Borrower
the Facility Agreement for an aggregate principal amount of up to EUR
827,950,000. The Assigning Lender has assumed a Lender’s Commitment in the
amount of EUR [ ].
Whereas, the Assigning Lender has pursuant to Clause 31.2 of the Facility
Agreement the right to assign to a bank or financial institution its legal
position as Lender including all its rights, benefits and obligations under the
Facility Agreement in whole or in part in amounts of not less than EUR
10 million.
Whereas, the Assigning Lender is desirous to transfer its rights, benefits and
obligations related to an amount of EUR [ ] of the Facility Agreement to the
Assignee and the Assignee is desirous of assuming the legal position of the
Assigning Lender related thereto including all rights, benefits and obligations.
Now therefore, the parties to this Transfer Agreement hereby agree as follows:

1.   Definitions       Terms used but not otherwise defined herein shall have
the meaning given to them in the Facility Agreement.   2.   Transfer of
Assigning Lender’s Participation in Advances       Subject to the payment to the
Agent of a fee in the amount of EUR 1,000 and to the condition precedent that
the Assignee pays the transfer price on the date of payment as defined in Clause
6.2, the Assigning Lender herewith assigns and



--------------------------------------------------------------------------------



 



178

    transfers and the Assignee herewith assumes, the Assigning Lender’s legal
position related to such Lender’s portion of its participation in each
outstanding Advance and/or the Commitments (applied rateably across the Tranches
and in any particular Tranche rateably between the Assigning Lender’s share in
each outstanding Advance thereunder and its undrawn Commitment in relation
thereto) in the amount set out in Clause 6.2 hereof, including but not limited
to all rights, benefits and obligations of the Assigning Lender under the
Facility Agreement, the Shareholders’ Undertaking Agreement, the Security
Agreements and the Security Pooling Agreement as against the Borrower (if
transferable) and the other parties thereto (the “Transferred Position”)
effective as of the date of payment as defined in Clause 6.2. Upon the transfer
as set forth above becoming effective, the Assigning Lender shall be released
from the obligations related to the Transferred Position to the Borrower on the
one hand and to the Lenders on the other hand.

3.   Confirmations   3.1   The Assignee confirms that it has received a copy of
the Facility Agreement and all other documentation and information required by
it in connection with the transaction contemplated by this Transfer Agreement.  
3.2   The Assignee confirms that it has made and will continue to make its own
assessment of the validity, enforceability and sufficiency of the Facility
Agreement and the Transfer Agreement and has not relied and will not rely on the
Assigning Lender, the Original Lender and the Agent or any statements made by
any of them in this respect.   3.3   The Assigning Lender hereby confirms that
it has fulfilled its obligations arising out of the Facility Agreement with
respect to the Transferred Position until the date hereof. The Assigning Lender
gives no representation or warranty and assumes no responsibility with respect
to the validity or enforceability of the Facility Agreement or any document
related thereto and assumes no responsibility for the financial conditions of
the Borrower or any other party to the Facility Agreement or for the performance
and observance by the Borrower or any other party of any of its obligations
under the Facility Agreement and all such representations and warranties,
whether expressed or implied by law or otherwise, are hereby excluded.   3.4  
The Assignee hereby ratifies and confirms the declarations and acts made by the
Security Agent on its behalf pursuant to Clause 4.4 of the Share Pledge
Agreement dated 26 August 2002 between the Shareholders as pledgors and the
Security Agent as pledgee (as amended from time to time) and Clause 2.6 of the
Account Pledge Agreement dated 26 August 2002 between the Borrower as pledgor
and the Security Agent as pledgee (as amended from time to time).



--------------------------------------------------------------------------------



 



179



4.   Miscellaneous   4.1   The Assigning Lender shall inform the Agent without
undue delay of the transfer of the Transferred Position pursuant to Clause 2 by
sending an executed copy of this Transfer Agreement to it.   4.2   The Assignee
herewith empowers the Agent to exercise such rights, powers of attorney and
discretions as set forth in the provisions of the Financing Documents.   4.3  
Without prejudice to any future change of address, all correspondence to the
Assignee shall be sent to the following address:       [ ]
Attn.:
Fax:

5.   Legal Provisions   5.1   Any alteration or amendment to this Transfer
Agreement shall be in writing.   5.2   The form and content of this Transfer
Agreement shall be subject to and construed in accordance with the laws of the
Federal Republic of Germany in every respect. Non-exclusive place of
jurisdiction for all disputes arising out of or in connection with this Transfer
Agreement shall be Munich.   5.3   Should any provision of this Transfer
Agreement be or become wholly or partly invalid, then the remaining provisions
shall remain valid. Invalid provisions shall be construed in accordance with the
intent of the parties and the purpose of this Transfer Agreement.   5.4   This
Transfer Agreement has been executed in the German language in three
(3) counterparts. One executed copy shall be provided to the Assigning Lender,
the Assignee and the Agent. Each executed copy shall have the effect of an
original.   6.   Commitments and Advances Subject to Transfer

         
6.1
  Assigning Lender’s Commitment prior to transfer:   EUR [     ]
 
  Assigning Lender’s participation in Advances prior to transfer:   EUR [     ]
 
  Position transferred to Assignee:   EUR [     ]
 
  Assigning Lender’s Commitment upon transfer:   EUR [     ]
 
       
6.2
  Date of payment by Assignee to Assigning Lender:   [     ]
 
       
6.3
  Account of Assigning Lender to which payment shall be effected:   [     ]



--------------------------------------------------------------------------------



 



180

     
 
[Assigning Lender]
   
 
   
 
[Assignee]
   

We hereby confirm the Borrower has consented to the above assignment and
transfer and we hereby agree on our own behalf as Lender and on behalf of the
other Lenders to the above Transfer Agreement.
[place], [date]

     
 
[Agent]
   



--------------------------------------------------------------------------------



 



181

SCHEDULE 15
Development Costs
Development costs in the amount of EUR 26.5 million which, in the course of the
planning of the project until 31 July 2002, have been confirmed by the Technical
Adviser to be project development costs until Financial Close and which have
been incurred mainly in the following areas:

•   project management   •   conceptual pre-planning of the process technology  
•   obtaining of authorisations and approval (Genehmigungsplanung)
(Behördenengineering)   •   availability/provision of wood and logistics   •  
financing and subsidies, EU notification, state guarantees   •  
ordering/commissioning and legal advice   •   business management and local
operating costs   •   archeological excavations



--------------------------------------------------------------------------------



 



182



SCHEDULE 16
Broker’s Letter of Undertaking
[Letterhead of insurance broker]
LETTER OF UNDERTAKING
To: Bayerische Hypo-und Vereinsbank AG (the “Agent” and “Security Agent”)
Dear Sirs,
[                    ] (the “Project”)
We have been requested by Zellstoff Stendal GmbH (the “Borrower”), to provide
you with certain confirmations relating to certain insurances arranged by us in
relation to the Project. Accordingly we provide you with the confirmations set
out below.
The insurances summarised in Appendix 1 attached to this letter (the
“Insurances”) are, at the date hereof, in full force and effect in respect of
the risks and liabilities as set out in the insurance policies evidenced in the
policies/cover notes attached as Appendix 2 (the “Policies”).
We further confirm in our capacity as insurance brokers to the Borrower that the
Insurances are, to the best of our knowledge and belief placed with insurers,
which as at the time of placement, are reputable and financially sound. We do
not, however, make any representations regarding such insurer’s current or
future solvency or ability to pay claims.
We have arranged the Insurances on the basis of information and instructions
given by the Borrower. We have not made any particular or special enquiries
regarding the Insurances beyond those that we normally make in the ordinary
course of arranging insurances on behalf of our insurance broking clients. The
confirmations set out in this letter are given by reference to our state of
knowledge at the date hereof.
We shall use our best endeavours to notify the Borrower and the Security Agent
as soon as reasonably practicable after we become aware of an insurer ceasing to
carry a claims rating from Standard & Poors Rating Agency of at least BBB+ or a
comparable rating.
Pursuant to instructions received from the Borrower in connection with the
Insurances, we hereby undertake:

(a)   to notify you as soon as reasonably practicable prior to the expiry of the
Insurances if we have not received instructions from the Borrower and/or any
insured parties or the agents of any such party to negotiate renewal, and, in
the



--------------------------------------------------------------------------------



 



183

    event of our receiving instructions to renew, to advise you as soon as
reasonably practicable after receipt of the details thereof;

(b)   to notify you as soon as reasonably practicable after giving or receiving
notice of termination of our appointment as brokers in relation to the
Insurances;   (c)   to pay into the Revenue Account or such other account as you
may inform us in writing from time to time, without any set-off or deduction of
any kind, for any reason, all payments received by us from the insurers in
relation to the Insurances (including refunds of premium) other than as may be
permitted in the relevant loss payable clauses in the Endorsements;   (d)   to
advise you as soon as reasonably practicable after receiving notice of any
insurer’s cancellation or suspension of any of the Insurances or receiving
notice of any insurer’s intention to cancel or suspend any of the Insurances;  
(e)   in accordance with our duties to our clients, make the Borrower aware of
its pre-contractual duties of disclosure to the insurers by advising the
Borrower of the type of information which generally needs to be disclosed to the
insurers;   (f)   subject to the Borrower’s consent, to hold the insurance slips
or contracts, the policies and any renewals thereof or any new or substitute
policies to the extent held by us, to the order of the Security Agent; and   (g)
  to treat as confidential all information in relation to the Insurances marked
as confidential and supplied to us by the Borrower or the Security Agent and not
to disclose such information, without the written consent of the supplier, to
any third party other than those persons who, in our reasonable opinion, have a
need to have access to such information from time to time. Our obligations of
confidentiality shall not conflict with our duties owed to the Borrower and
shall not apply to disclosure required by an order of a court of competent
jurisdiction, or pursuant to any applicable law or regulations having the force
of law or to information which is in the public domain.

The above undertakings are subject to our continuing appointment as insurance
brokers to the Borrower in relation to the Insurances and, following termination
of such appointment, our immediate release from all our obligations set out in
this letter (except for those mentioned in paragraph (g) above).
Nothing in this letter shall prejudice the right that any insurer may have to
cancel any of the Insurances following default in excess of 30 days in payment
of premiums, nor shall the exercise of such right in circumstances amount to a
breach of any obligations accepted by us pursuant to the terms of this letter.
In accordance with paragraph (d) above we will give you notice as soon as
reasonably practicable after receiving notice of any insurer’s intention to
cancel any of the Insurances and where insurers wish to cancel



--------------------------------------------------------------------------------



 



184

for reasons of non-payment of premium, we will request that insurers give you a
reasonable opportunity to pay amounts outstanding before such insurers issue a
notice of cancellation.
For the avoidance of doubt, all undertakings and other confirmations given in
this letter relate solely to the Insurances. They do not apply to any other
insurances and nothing in this letter should be taken as providing any
undertakings or confirmations in relation to any insurance that ought to have
been placed or may at some future date be placed by other brokers.
This letter is given by us on the instructions of the Borrower and with the
Borrower’s full knowledge and consent as to its terms, as evidenced by the
Borrower’s signature below.
This letter shall be governed by and shall be construed in accordance with
German law and any dispute as to its terms shall be submitted to the exclusive
jurisdiction of the courts of Germany.
Yours faithfully,

     
 
For and on behalf of [insurance broker]
   
 
   
 
For and on behalf of [Zellstoff Stendal GmbH]
   



--------------------------------------------------------------------------------



 



185

SCHEDULE 17
Archeological Sites



--------------------------------------------------------------------------------



 



186

SCHEDULE 18
Investment and Financing Plan



--------------------------------------------------------------------------------



 



187

AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written:
The Borrower
Zellstoff Stendal GmbH

                          By:   W. Ridder       H. Gatzke                      
 
  Name:   Wolfram Ridder       Name:   Harald Gatzke    
 
  Title:   Managing Director       Title:   Managing Director    
 
                        Address:   Goldbecker Strasse 1                    
39596 Arneburg                     Federal Republic of Germany                

The Arranger, Agent, Security Agent and Lender
Bayerische Hypo- und Vereinsbank AG

                          By:   Claudia Schmidt       ppa Christoph Wagner      
               
 
  Name:   Claudia Schmidt       Name:   Christoph Wagner    
 
  Title:           Title:   authorised officer    
 
                        Address:   Am Tucherpark 16                     80538
München                     Federal Republic of Germany                



--------------------------------------------------------------------------------



 



16

EXECUTION PAGE
AMENDMENT, RESTATEMENT AND UNDERTAKING AGREEMENT

                  Zellstoff Stendal GmbH as Borrower      
By:
          By:     
 
               
 
  Name:           Name:
 
  Title:           Title:

                  Mercer International, Inc. as Sponsor      
By:
          By:     
 
               
 
  Name:           Name:
 
  Title:           Title:

                  Bayerische Hypo- und Vereinsbank AG as Arranger, Agent and
Security Agent      
By:
          By:     
 
               
 
  Name:           Name:
 
  Title:           Title:

                  Bayerische Hypo- und Vereinsbank AG as Original Lender      
By:
          By:     
 
               
 
  Name:           Name:
 
  Title:           Title:

                  Norddeutsche Landesbank Girozentrale as Lender      
By:
          By:     
 
               
 
  Name:           Name:
 
  Title:           Title:

     



--------------------------------------------------------------------------------



 



17

                  Landesbank Baden-Württemberg as Lender      
By:
          By:     
 
               
 
  Name:           Name:
 
  Title:           Title:

                  Bank of Scotland as Lender      
By:
          By:     
 
               
 
  Name:           Name:
 
  Title:           Title:

                  DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am
Main as Lender  
By:
          By:     
 
               
 
  Name:           Name:
 
  Title:           Title:

                  National Bank of Greece S.A., London Branch as Lender      
By:
          By:     
 
               
 
  Name:           Name:
 
  Title:           Title:

                  HSH Nordbank AG as Lender      
By:
          By:     
 
               
 
  Name:           Name:
 
  Title:           Title:

                  Banca Monte dei Paschi di Siena, Frankfurt am Main Branch as
Lender      
By:
          By:     
 
               
 
  Name:           Name:
 
  Title:           Title:



--------------------------------------------------------------------------------



 



18

                  Investkredit Bank AG as Lender      
By:
          By:     
 
               
 
  Name:           Name:
 
  Title:           Title:

                  Nordkap Bank AG as Lender      
By:
          By:     
 
               
 
  Name:           Name:
 
  Title:           Title: